[exhibit101-amendedcredit001.jpg]
Exhibit 10.1 EXECUTION VERSION FIRST AMENDMENT TO CREDIT AGREEMENT This First
Amendment to Credit Agreement, dated as of August 13, 2020 (this “Amendment”),
by and among EVOLENT HEALTH, INC., a Delaware corporation (“Parent”), EVOLENT
HEALTH LLC, a Delaware limited liability company (the “Borrower”), its
Subsidiaries signatory hereto as guarantors or hereafter designated as
Guarantors pursuant to Section 8.11 thereto, the lenders from time to time party
hereto (each, a “Lender” and, collectively, the “Lenders”), and ARES CAPITAL
CORPORATION, a Maryland corporation (“Ares”), as administrative agent and
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the “Administrative Agent”) to that certain Credit
Agreement, dated as of December 30, 2019 (the “Existing Credit Agreement”, and
as the same may be further amended, restated, amended and restated, supplemented
or otherwise modified from time to time (including pursuant to this Amendment),
the “Credit Agreement”). W I T N E S S E T H: WHEREAS, pursuant to the Credit
Agreement, the Lenders have agreed to make, and have made, certain loans and
other extensions of credit to the Borrower; WHEREAS, the Administrative Agent
and all the Lenders under the Existing Credit Agreement desire to amend the
Credit Agreement on the terms and conditions set forth herein; NOW THEREFORE, in
consideration of the premises and mutual covenants hereinafter set forth, the
parties hereto agree as follows: Section 1. Definitions. Unless otherwise
defined herein, terms defined in the Credit Agreement (as amended pursuant to
Section 2 below) and used herein shall have the meanings given to them in the
Credit Agreement. Section 2. Amendments. In reliance on the representations,
warranties, covenants and agreements contained in this Amendment, and subject to
the satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended as follows: (a) Effective as of the First
Amendment Effective Date (as defined below), the Existing Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in the Credit Agreement attached hereto as Exhibit A, except
that any Schedule, Exhibit or other attachment to the Credit Agreement not
amended pursuant to the terms of this Amendment shall remain in effect without
any amendment or other modification thereto. Section 3. Representations and
Warranties. Each Credit Party hereby represents and warrants to the
Administrative Agent and each Lender that as of the First Amendment Effective
Date and after giving effect to the amendments described in Section 2 hereof:
(a) All representations and warranties made by each Credit Party contained in
the Credit Agreement or in the other Credit Documents are true and correct in
all material respects, in each



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit002.jpg]
case, with the same effect as though such representations and warranties had
been made on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); provided, that any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language is (or shall be) true and correct in all respects on such respective
dates. (b) No Default or Event of Default has occurred and is continuing. (c)
The execution, delivery and performance by each of the Credit Parties of this
Amendment has been duly authorized by all necessary action, and do not and will
not (i) contravene in any material respect any applicable provision of any
material Applicable Law of any Governmental Authority, (ii) result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of any Credit
Party (other than Permitted Liens and Liens created under the Credit Documents)
pursuant to, (A) the terms of any material indenture, loan agreement, lease
agreement, mortgage or deed of trust or (B) any other Material Contracts, in the
case, of either clause (A) and (B) to which any Credit Party is a party or by
which it or any of its property or assets is bound or (iii) violate any
provision of the Organization Documents any Credit Party, except with respect to
any conflict, breach or contravention or default (but not the creation of Liens
other than Permitted Liens) referred to in clauses (ii)(A) or (ii)(B), to the
extent that such conflict, breach, contravention or default could not reasonably
be expected to have a Material Adverse Effect. (d) Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of this Amendment and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment. Each Credit Party has duly executed and
delivered this Amendment and this Amendment constitute the legal, valid and
binding obligation of each Credit Party enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law). (e) No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person, and no consent or approval under any contract or instrument (other than
(a) those that have been duly obtained or made and which are in full force and
effect, or if not obtained or made, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (b) the filing of UCC
financing statements and other equivalent filings for foreign jurisdictions and
(c) to the extent the Capital Stock of any Licensed Insurance Entity is subject
to any Applicable Laws affecting any future rights or remedies of a Secured
Party with respect to such Capital Stock) is required for the due execution,
delivery or performance by any Credit Party of this Amendment. Section 4.
Effectiveness. This Amendment is subject only to the satisfaction of the
following conditions and shall become effective on and as of the Business Day on
which the following conditions shall have been satisfied (the “First Amendment
Effective Date”): 2



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit003.jpg]
(a) receipt by the Administrative Agent from each party hereto of a counterpart
of this Agreement signed on behalf of such party; (b) at the time of and
immediately after giving effect to this Amendment, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the representations and
warranties of each Credit Party set forth in Section 3 herein shall be true and
correct in all material respects as of the First Amendment Effective Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date); provided, that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is (or shall be) true and correct in all
respects on such respective dates; (c) Administrative Agent shall have received
on or prior to the First Amendment Effective Date, in immediately available
funds, payment or reimbursement (or the Borrower shall have made arrangements
reasonably satisfactory to the Administrative Agent for such payment or
reimbursement) of all costs, fees, out-of-pocket expenses, compensation and
other amounts then due and payable in connection with this Amendment to the
extent invoiced to the Borrower at least two (2) Business Days prior to the
First Amendment Effective Date; and (d) simultaneously with the effectiveness of
this Amendment, the Parent shall have issued the Convertible Senior Notes due
2024 and the material documentation executed in connection therewith shall have
be delivered to the Administrative Agent. Section 5. Effect of Amendment;
Ratification. (a) Except as expressly set forth herein, this Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. (b) On and
after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import, and each
reference to the Credit Agreement in any other Credit Document shall be deemed a
reference to the Credit Agreement as amended hereby. This Amendment shall
constitute a “Credit Document” for all purposes of the Credit Agreement and the
other Credit Documents. (c) Each of the Credit Parties as debtor, grantor,
pledgor, guarantor, assignor, or in any other similar capacity in which such
Credit Party grants liens or security interests in its property or otherwise
acts as accommodation party or guarantor, as the case may be, hereby (i)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Credit Documents to which it is a
party (after giving effect hereto) and (ii) to the extent such Credit Party
granted liens on or security interests in any of its property pursuant to any
such Credit Document as security for or otherwise guaranteed the Obligations
under or with respect to the Credit Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens 3



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit004.jpg]
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment and acknowledges that each of the Credit Documents
(as amended herby) remains in full force and effect and is hereby ratified and
reaffirmed. Section 6. General. (a) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) Costs and
Expenses. The Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment, including
the reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, in accordance with Section 12.05 of the Credit Agreement.
(c) Counterparts. This Amendment may be executed by one or more of the parties
thereto on any number of separate counterparts (including by electronic
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Amendment
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. (d) Headings. The headings of this Amendment are used for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment. (e) Electronic Signatures. Section 12.02 of the Credit Agreement is
hereby incorporated herein, mutatis mutandis. [remainder of page intentionally
left blank] 4



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written. BORROWER: EVOLENT HEALTH LLC, a Delaware
limited liability company By: /s/ Jonathan Weinberg Name: Jonathan Weinberg
Title: Secretary PARENT: EVOLENT HEALTH, INC., a Delaware corporation By: /s/
Jonathan Weinberg Name: Jonathan Weinberg Title: Secretary OTHER GUARANTORS: EH
HOLDING COMPANY, INC., a Delaware corporation By: /s/ Jonathan Weinberg Name:
Jonathan Weinberg Title: Secretary EVOLENT CARE PARTNERS HOLDING COMPANY, INC.,
a Delaware corporation By: /s/ Jonathan Weinberg Name: Jonathan Weinberg Title:
Secretary



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit006.jpg]
NCIS HOLDINGS, INC., a Delaware corporation By: /s/ Jonathan Weinberg Name:
Jonathan Weinberg Title: Secretary NCH MANAGEMENT SYSTEMS, INC., a California
corporation By: /s/ Jonathan Weinberg Name: Jonathan Weinberg Title: Secretary
EVOLENT CARE PARTNERS OF TEXAS, INC., a Texas corporation By: /s/ Jonathan
Weinberg Name: Jonathan Weinberg Title: Secretary THE ACCOUNTABLE CARE
ORGANIZATION LTD, a Michigan corporation By: /s/ Jonathan Weinberg Name:
Jonathan Weinberg Title: Secretary



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit007.jpg]
ADMINISTRATIVE AGENT AND A ARES CAPITAL MANAGEMENT LLC, LENDER: a Delaware
limited liability company By: /s/ Scott Lem Name: Scott Lem Title: Authorized
Signatory



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit008.jpg]
EXHIBIT A Amended Credit Agreement [attached]



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit009.jpg]
EXECUTION VERSIONEXHIBIT A TO FIRST AMENDMENT TO CREDIT AGREEMENT CREDIT
AGREEMENT by and among EVOLENT HEALTH LLC, as Borrower, EVOLENT HEALTH, INC., as
Parent Certain Subsidiaries thereof, as Guarantors, The Lenders from Time to
Time Party Hereto, and ARES CAPITAL CORPORATION, as Administrative Agent, Dated
as of December 30, 2019 as amended August 13, 2020 DBD1M/
1S1L0I6B3R1A74R7Y.401\28390\059001\36918934.v2-5/20/20 36918934



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit010.jpg]
TABLE OF CONTENTS Page Article I Definitions 1 Section 1.01 Defined Terms 1
Section 1.02 Other Interpretive Provisions 33 Section 1.03 Accounting Terms and
Determination 34 Section 1.04 Rounding 34 Section 1.05 References to Agreements,
Laws, etc 34 Section 1.06 Times of Day 34 Section 1.07 Timing of Payment of
Performance 34 Section 1.08 Corporate Terminology 35 Section 1.09 UCC
Definitions 35 Article II Amount and Terms of Credit Facilities 35 Section 2.01
Loans 35 Section 2.02 Minimum Amount of Each Borrowing; Maximum Number of
Borrowings 37 Section 2.03 Notice of Borrowing 37 Section 2.04 Disbursement of
Funds 38 Section 2.05 Payment of Loans; Evidence of Debt 39 Section 2.06
Conversions and Continuations 39 Section 2.07 Pro Rata Borrowings 40 Section
2.08 Interest 40 Section 2.09 Interest Periods 41 Section 2.10 Increased Costs,
Illegality, etc 42 Section 2.11 Compensation 44 Section 2.12 Change of Lending
Office 45 Section 2.13 Notice of Certain Costs 45 Section 2.14 [Reserved] 45
Section 2.15 Defaulting Lenders 45 Article III [RESERVED] 46 Article IV Fees and
Commitment Terminations 47 Section 4.01 Fees 47 Section 4.02 Mandatory
Termination of Commitments 47 Article V Payments 47 Section 5.01 Voluntary
Prepayments 47 Section 5.02 Mandatory Prepayments 48 Section 5.03 Payment of
Obligations; Method and Place of Payment 51 Section 5.04 Net Payments 51 Section
5.05 Computations of Interest and Fees 54 Article VI Conditions Precedent 54
Section 6.01 Conditions Precedent to Initial Credit Extension 54 Section 6.02
Conditions Precedent to all Credit Extensions 59 i DB1/ 110631747.4
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit011.jpg]
TABLE OF CONTENTS (continued) Page Article VII Representations, Warranties and
Agreements 59 Section 7.01 Corporate Status 60 Section 7.02 Corporate Power and
Authority 60 Section 7.03 No Violation 60 Section 7.04 Litigation, Labor
Controversies, etc 60 Section 7.05 Use of Proceeds; Regulations U and X 61
Section 7.06 Approvals, Consents, etc 61 Section 7.07 Investment Company Act 61
Section 7.08 Full Disclosure 61 Section 7.09 Financial Condition; No Material
Adverse Effect 62 Section 7.10 Tax Returns and Payments 62 Section 7.11
Compliance with ERISA 62 Section 7.12 Capitalization and Subsidiaries 63 Section
7.13 Intellectual Property; Licenses, etc 64 Section 7.14 Environmental 64
Section 7.15 Ownership of Properties 65 Section 7.16 No Default 65 Section 7.17
Solvency 65 Section 7.18 Licensed Insurance Entities 65 Section 7.19 Compliance
with Laws; Authorizations 65 Section 7.20 Contractual or Other Restrictions 66
Section 7.21 Transaction Documents 66 Section 7.22 Collective Bargaining
Agreements 66 Section 7.23 Insurance 66 Section 7.24 Evidence of Other
Indebtedness 66 Section 7.25 Deposit Accounts and Securities Accounts 67 Section
7.26 Foreign Assets Control Regulations; Anti-Money Laundering and
Anti-Corruption Practices 67 Section 7.27 Patriot Act 67 Section 7.28 Holding
Company Status 68 Section 7.29 Flood Insurance 68 Section 7.30 Location of
Collateral; Equipment List 68 Section 7.31 Health Care Matters 68 Article VIII
Affirmative Covenants 71 Section 8.01 Financial Information, Reports, Notices
and Information 71 Section 8.02 Books, Records and Inspections 75 Section 8.03
Maintenance of Insurance 76 Section 8.04 Payment of Taxes 76 Section 8.05
Maintenance of Existence; Compliance with Laws, etc 76 Section 8.06
Environmental Compliance 77 Section 8.07 ERISA 78 Section 8.08 Maintenance of
Property and Assets 79 DB1/ 110631747.4 ii
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit012.jpg]
TABLE OF CONTENTS (continued) Page Section 8.09 End of Fiscal Years; Fiscal
Quarters 79 Section 8.10 Use of Proceeds 79 Section 8.11 Further Assurances;
Additional Guarantors and Grantors 80 Section 8.12 Bank Accounts 81 Section 8.13
Compliance with Health Care Laws 82 Section 8.14 Intellectual Property 82
Section 8.15 Post-Closing 82 Article IX Negative Covenants 83 Section 9.01
Limitation on Indebtedness 83 Section 9.02 Limitation on Liens 84 Section 9.03
Consolidation, Merger, etc 86 Section 9.04 Permitted Dispositions 86 Section
9.05 Investments 87 Section 9.06 Restricted Payments, etc 89 Section 9.07
Modification of Certain Agreements 89 Section 9.08 Sale and Leaseback 89 Section
9.09 Transactions with Affiliates 90 Section 9.10 Restrictive Agreements, etc 90
Section 9.11 Hedging Transactions 90 Section 9.12 Changes in Business 91 Section
9.13 Financial Performance Covenant 91 Section 9.14 Disqualified Capital Stock
91 Section 9.15 Removal of Collateral 92 Section 9.16 Holdings Covenant 92
Article X Events of Default 93 Section 10.01 Listing of Events of Default 93
Section 10.02 Remedies Upon Event of Default 96 Article XI The Administrative
Agent 96 Section 11.01 Appointment 96 Section 11.02 Delegation of Duties 97
Section 11.03 Exculpatory Provisions 97 Section 11.04 Reliance by Administrative
Agent 97 Section 11.05 Notice of Default 98 Section 11.06 Non-Reliance on
Administrative Agent and Other Lenders 98 Section 11.07 Indemnification 99
Section 11.08 Agent in Its Individual Capacity 99 Section 11.09 Successor Agents
99 Section 11.10 Agents Generally 100 Section 11.11 Restrictions on Actions by
Lenders; Sharing of Payments 100 DB1/ 110631747.4 iii
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit013.jpg]
TABLE OF CONTENTS (continued) Page Section 11.12 Agency for Perfection 101
Section 11.13 Authorization to File Proof of Claim 101 Section 11.14 Credit Bids
101 Section 11.15 Binding Effect 102 Article XII Miscellaneous 102 Section 12.01
Amendments and Waivers 102 Section 12.02 Notices and Other Communications;
Facsimile Copies 104 Section 12.03 No Waiver; Cumulative Remedies 105 Section
12.04 Survival of Representations and Warranties 105 Section 12.05 Payment of
Expenses; Indemnification 105 Section 12.06 Successors and Assigns;
Participations and Assignments 106 Section 12.07 Replacements of Lenders Under
Certain Circumstances 110 Section 12.08 Securitization 110 Section 12.09
Adjustments; Set-off 111 Section 12.10 Counterparts 112 Section 12.11
Severability 112 Section 12.12 Integration 112 Section 12.13 GOVERNING LAW 112
Section 12.14 Submission to Jurisdiction; Waivers 112 Section 12.15
Acknowledgments 113 Section 12.16 WAIVERS OF JURY TRIAL 114 Section 12.17
Confidentiality 114 Section 12.18 Press Releases, etc 115 Section 12.19 Releases
of Guarantees and Liens 116 Section 12.20 USA Patriot Act 116 Section 12.21 No
Fiduciary Duty 117 Section 12.22 Authorized Officers 117 Section 12.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 117
SCHEDULES Schedule 1.01(a) Commitments Schedule 1.01(b) Licensed Insurance
Entities Schedule 1.01(c) Material Contracts Schedule 7.04 Litigation Schedule
7.12 Subsidiaries and Joint Ventures/Partnerships Schedule 7.15 Real Property
DB1/ 110631747.4 iv DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit014.jpg]
TABLE OF CONTENTS (continued) Page Schedule 7.18 Licensed Insurance Entities
Schedule 7.22 Collective Bargaining Agreements Schedule 7.23 Insurance Schedule
7.24 Evidence of Indebtedness Schedule 7.25 Deposit Accounts and Securities
Accounts Schedule 7.30 Location of Collateral; Equipment List Schedule 7.31
Health Care Matters Schedule 9.02 Liens Schedule 9.04 Dispositions Schedule
9.05(g) Investments Schedule 9.09 Transactions with Affiliates Schedule 9.10
Restrictive Agreements Schedule 12.02 Addresses for Notices EXHIBITS Exhibit A-1
Form of Assignment and Acceptance Exhibit C-1 Form of Compliance Certificate
Exhibit D-1 Form of DDTL Note Exhibit N-1 Form of Notice of Borrowing Exhibit
N-2 Form of Notice of Conversion or Continuation Exhibit T-1 Form of Term Loan
Note DB1/ 110631747.4 v DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit015.jpg]
CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated as of December 30, 2019, is among
EVOLENT HEALTH, INC., a Delaware corporation (“Parent”), EVOLENT HEALTH LLC, a
Delaware limited liability company (the “Borrower”), its Subsidiaries signatory
hereto as guarantors or hereafter designated as Guarantors pursuant to Section
8.11, the lenders from time to time party hereto (each, a “Lender” and,
collectively, the “Lenders”), and ARES CAPITAL CORPORATION, a Maryland
corporation (“Ares”), as administrative agent and collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”). RECITALS WHEREAS, the Borrower has
requested that the Lenders extend credit to the Borrower in the form of (a) an
initial term loan in the aggregate principal amount of $75,000,000 on the
Closing Date (the “Initial Term Loan Facility”) and (b) a delayed draw term loan
facility (the “DDTL Facility”) in the aggregate principal amount of up to
$50,000,000; and WHEREAS, (a) the proceeds of the Initial Term Loan Facility
will be used (i) to finance the Passport Health Acquisition (as defined herein),
(ii) to pay fees and expenses incurred in connection with the transactions
contemplated hereby (including the Passport Health Acquisition) and (iii) fund
ongoing working capital needs and other growth capital expenditure investments
(to the extent permitted hereunder) and (b) the proceeds of the DDTL Facility
will be used solely (i) to finance the 2021 Convertible Notes Repurchase, (ii)
fund Permitted Acquisitions and other growth capital expenditure investments (to
the extent permitted hereunder) and (iii) to pay fees and expenses incurred in
connection with the transactions contemplated thereby and the 2021 Convertible
Notes Repurchase. AGREEMENT NOW, THEREFORE, in consideration of the premises and
the agreements, provisions and covenants herein contained, the parties hereto
agree as follows: ARTICLE I Definitions SECTION 1.01 Defined Terms. As used
herein, the following terms shall have the meanings specified in this Section
1.01, unless the context otherwise requires: “2021 Convertible Notes” shall mean
Parent’s 2.00% Convertible Senior Notes due December 1, 2021 in favor of U.S.
Bank National Association, as trustee (the “Trustee”) and any refinancing and
extension thereof to the extent such refinancing or extension complies with
clause (y) of the definition of Additional Notes. DB1/ 110631747.4
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit016.jpg]
“2021 Convertible Notes Buyback” shall mean Parent’s prepayment, redemption or
repurchase of all or any portion of the 2021 Convertible Notes (including, for
the avoidance of doubt, through buybacks or open market repurchases). “2021
Convertible Notes Repurchase” shall mean Parent’s repurchase or redemption of
all or any portion of the 2021 Convertible Notes, whether by tender offer,
open-market purchases or otherwise. “2024 Convertible Notes” shall mean Parent’s
Convertible Senior Notes due on or prior to August 31, 2024, in a principal
amount not to exceed $130,000,000, in favor of Trustee, and any refinancing and
extension thereof to the extent such refinancing or extension complies with the
definition of Additional Notes; provided, that, (x) such senior notes shall have
no other obligors other than Parent, (y) such Indebtedness shall not mature,
amortize or be mandatorily redeemable (other than solely for Qualified Capital
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a Change of Control or asset sale event so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments) earlier
than August 31, 2024 and (z) the cash coupon in respect thereof does not exceed
4.00% per annum. “2024 Convertible Notes Repurchase” shall mean Parent’s
repurchase or redemption of all or any portion of the 2024 Convertible Notes,
whether by tender offer, open-market purchases or otherwise. “2025 Convertible
Notes” shall mean Parent’s 1.50% Convertible Senior Notes due October 15, 2025,
in favor of Trustee, and any refinancing and extension thereof to the extent
such refinancing or extension complies with the definition of Additional Notes.
“ABR” shall mean, for any day, the highest of (a) the prime rate (as determined
by reference to the Wall Street Journal), (b) the federal funds rate plus 0.50%,
(c) the sum of the Eurodollar Rate for an interest period of three (3) months
plus the excess of the Applicable Margin for Eurodollar Loans over the
Applicable Margin for Base Rate Loans and (d) 2.00% per annum. Changes in the
rate of interest on that portion of any Loans maintained as ABR Loans will take
effect simultaneously with each change in the ABR. “ABR Interest Payment Date”
shall have the meaning set forth in Section 2.08(d). “ABR Loan” shall mean each
Loan bearing interest at ABR, as provided in Section 2.08. “Additional Notes”
shall mean unsecured convertible senior notes issued by Parent (which shall have
no other obligors other than Parent) after the Closing Date; provided, that, (x)
such Indebtedness shall not mature, amortize or be mandatorily redeemable (other
than solely for Qualified Capital Stock), pursuant to a sinking fund obligation
or otherwise (except as a result of a Change of Control or asset sale event so
long as any rights of the holders thereof upon the occurrence of a Change of
Control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the DB1/ 110631747.4 2
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit017.jpg]
Commitments) earlier than the date that is ninety-one (91) days after the
Maturity Date (as determined under clause (a) of the definition thereof) and (y)
the cash interest rate payable thereon does not exceed 4% per annum (it being
agreed there shall be no maximum rate with respect to paid-in-kind interest
payments or on the conversion price of such Additional Notes). “Administrative
Agent” shall have the meaning set forth in the preamble to this Agreement.
“Administrative Questionnaire” shall mean a questionnaire completed by each
Lender, in a form approved by the Administrative Agent, in which such Lender,
among other things, (a) designates one or more credit contacts to whom all
syndicate-level information (which may contain material nonpublic information
about the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with such Lender’s compliance procedures and Applicable Laws,
including federal and state securities laws and (b) designates an address,
facsimile number, electronic mail address and/or telephone number for notices
and communications with such Lender. “Affiliate” shall mean, with respect to any
Person, any other Person that, directly or indirectly, through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified; provided, that, no Secured Party shall be an Affiliate of any
Credit Party solely by reason of the provisions of the Credit Documents. The
term “Control” means either (a) the power to vote, or the beneficial ownership
of, ten (10%) or more of the Voting Stock of such Person or (b) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. The terms “Controlling” and “Controlled”
have meanings correlative thereto. “Agreement” shall mean this Credit Agreement,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time. “Anti-Corruption Laws” shall mean any and all laws,
rules or regulations relating to corruption or bribery, including, but not
limited to, the FCPA and the U.K. Bribery Act 2010. “Anti-Money Laundering Laws”
shall mean any and all laws, rules or regulations relating to money laundering
or terrorism financing, including (a) 18 U.S.C. §§ 1956 and 1957; and (b) the
Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., as amended by the PATRIOT Act, and
its implementing regulations. “Anti-Terrorism Laws” shall mean any laws relating
to terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, all as amended, supplemented or replaced from time
to time. “Applicable Laws” shall mean, with respect to any Person, the common
law and any federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
DB1/ 110631747.4 3 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit018.jpg]
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or Products or to which such Person or any of its property or
Products is subject. For the avoidance of doubt, the term “Applicable Laws”
shall include FATCA and any intergovernmental agreements with respect thereto
between the United States and another jurisdiction. “Applicable Margin” shall
mean a percentage per annum equal to, with respect to Loans, (i) that are
Eurodollar Loans, 8.00 percentage points and (ii) that are ABR Loans, 7.00
percentage points. “Approved Fund” shall mean any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender. “Ares” shall have the meaning set forth in the recitals to
this Agreement. “Assignment and Acceptance” shall mean an assignment and
acceptance substantially in the form of Exhibit A-1. “Attributable Indebtedness”
shall mean, on any date, in respect of any Capitalized Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP. “Authorized Officer” shall
mean, with respect to any Credit Party, the Chief Executive Officer, the Chief
Financial Officer, secretary or any other senior financial officer (to the
extent that such senior financial officer is designated as such in writing to
the Administrative Agent by such Credit Party) of such Credit Party. “Bail-In
Action” shall mean the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” shall mean, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bankruptcy Code” shall mean the Federal Bankruptcy Reform
Act of 1978. “Benefited Lender” shall have the meaning set forth in Section
12.09. “Board” shall mean the Board of Governors of the Federal Reserve System
of the United States (or any successor). DB1/ 110631747.4 4
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit019.jpg]
“Board of Directors” shall mean, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers). “Borrower”
shall have the meaning set forth in the preamble to this Agreement. “Borrowing”
shall mean and include the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of Eurodollar
Loans, the same Interest Period. “Budget” shall have the meaning set forth in
Section 8.01(f). “Business Day” shall mean (a) any day excluding Saturday,
Sunday and any day that shall be in the City of New York a legal holiday or a
day on which banking institutions are authorized by law or other governmental
actions to close, and (b) any day that is also a day for trading by and between
banks in Dollar deposits in the interbank Eurodollar market. “Capital Stock”
shall mean any and all shares, interests, participations, units or other
equivalents (however designated) of capital stock of a corporation, membership
interests in a limited liability company, partnership interests of a limited
partnership, any and all equivalent ownership interests in a Person and any and
all warrants, rights or options to purchase any of the foregoing. “Capitalized
Lease Obligations” shall mean, as applied to any Person, all obligations under
Capitalized Leases of such Person or any of its Subsidiaries, in each case taken
at the amount thereof accounted for as liabilities on the balance sheet
(excluding the footnotes thereto) of such Person in accordance with GAAP.
“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of such Person or any of its
Subsidiaries, on a consolidated basis; provided, that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet (excluding the
footnotes thereto) of such Person in accordance with GAAP; provided, that, any
lease classified as an operating lease on the Closing Date shall continue to be
treated as an operating lease regardless of its treatment under GAAP. For the
avoidance of doubt, “Capitalized Leases” shall not include obligations or
liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as existing on the Closing Date;
provided, that financial reporting obligations shall not be affected by this
sentence. “Cash Equivalents” shall mean: (a) any direct obligation of (or
unconditional guarantee by) the United States (or any agency or political
subdivision thereof, to the extent such obligations are supported by the DB1/
110631747.4 5 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit020.jpg]
full faith and credit of the United States) maturing not more than one (1) year
after the date of acquisition thereof; (b) commercial paper maturing not more
than one hundred eighty (180) days from the date of issue and issued by (i) a
corporation (other than an Affiliate of any Credit Party) organized under the
laws of any state of the United States or of the District of Columbia and, at
the time of acquisition thereof, rated A-1 or higher by S&P or P-1 or higher by
Moody’s, or (ii) any Lender (or its holding company); (c) any certificate of
deposit, time deposit or bankers’ acceptance, maturing not more than one hundred
eighty (180) days after its date of issuance, which is issued by either: (i) a
bank organized under the laws of the United States (or any state thereof) which
has, at the time of acquisition thereof, (A) a credit rating of P2 or higher
from Moody’s or A or higher from S&P and (B) a combined capital and surplus
greater than $500,000,000, or (ii) a Lender; (d) any repurchase agreement having
a term of thirty (30) days or less entered into with any Lender or any
commercial banking institution satisfying, at the time of acquisition thereof,
the criteria set forth in clause (c)(i) which (i) is secured by a fully
perfected security interest in any obligation of the type described in clause
(a), and (ii) has a market value at the time such repurchase agreement is
entered into of not less than one hundred percent (100%) of the repurchase
obligation of such Lender or commercial banking institution thereunder; (e) Cash
Equivalents set forth on Schedule 9.05(g); and (f) money market and mutual funds
investing primarily in assets described in clauses (a) through (d) of this
definition. “Casualty Event” shall mean the damage, destruction or condemnation,
as the case may be, of property of any Credit Party. “CERCLA” shall mean the
Comprehensive Environmental Response, Compensation and Liability Act of 1980.
“Change of Control” shall mean an event or series of events by which: (a) (1)
any Person or group within the meaning of the Exchange Act and the rules of the
SEC thereunder (other than the Borrower and its wholly-owned Subsidiaries, the
Warrant Holder and its affiliates and the employee benefit plans of the Borrower
and its wholly-owned Subsidiaries) shall acquire ownership, directly or
indirectly, beneficially or of record, of Capital Stock of the Parent
representing more than fifty percent (50%) or, in the case of the Permitted
Holders collectively, more than sixty percent (60%), of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of Parent;
provided, however, that a Person or group shall not be deemed a beneficial owner
of, or to own beneficially, (x) any securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or group pursuant to a
Schedule TO (or any successor form) until such tendered securities are accepted
for purchase or exchange thereunder or (y) any securities to the extent such
beneficial ownership (i) arises solely as a result of a revocable proxy
delivered to such Person or group by a shareholder that is not, for the DB1/
110631747.4 6 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit021.jpg]
avoidance of doubt, a member of such “group” in response to a proxy or consent
solicitation made pursuant to, and disclosed in accordance with, the applicable
rules and regulations under the Exchange Act and (ii) is not also then
reportable on Schedule 13D or Schedule 13G (or any successor schedule) under the
Exchange Act; and (2) any Person or group (within the meaning of the Exchange
Act and the rules of the SEC thereunder) other than the Warrant Holder and its
affiliates files, or the Parent files, a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such an event described in the
immediately preceding clause (1) has occurred; (b) the consummation of (A) any
recapitalization, reclassification or change of the Class A common stock of the
Parent (other than changes resulting from a subdivision or combination) as a
result of which the Class A common stock of the Parent would be converted into,
or exchanged for, stock, other securities, other property or assets; (B) any
share exchange, consolidation or merger of Parent pursuant to which the Class A
common stock of Parent will be converted into cash, securities or other property
or assets; or (C) any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
Parent and its Subsidiaries, taken as a whole, to any Person other than one of
Parent’s Subsidiaries; provided, however, that a transaction described in clause
(B) in which the holders of all classes of Parent’s Capital Stock immediately
prior to such transaction hold, directly or indirectly, more than 50% of the
voting power of all classes of Capital Stock of the continuing or surviving
corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions as such holders held, directly
or indirectly, immediately prior to such transaction shall not be a Change of
Control pursuant to this clause (b); (c) the Class A common stock (or other
common stock) of the Parent ceases to be listed or quoted on any of The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
any of their respective successors); (d) Parent ceases to own one hundred
percent (100%) of the issued and outstanding voting Capital Stock of Borrower;
(e) Borrower ceases to own directly or indirectly one hundred percent (100%) of
the issued and outstanding Capital Stock of each Guarantor (other than Parent),
free and clear of all Liens, rights, options, warrants or other similar
agreements or understandings, other than Liens in favor of Administrative Agent
or non-consensual Permitted Liens arising by operation of applicable law; or (f)
a “Fundamental Change” (as defined in the Convertible Senior Notes) shall occur.
“Claims” shall have the meaning set forth in the definition of “Environmental
Claims”. “Closing Date” shall mean December 30, 2019. “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder. Section references to the Code are to
the Code, as in effect at the date of this Agreement, and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor. “Collateral” shall mean any assets of any Credit Party or other
collateral upon which Administrative Agent has been granted a Lien in connection
with this Agreement. “Collateral Documents” shall mean the Security Agreement
and each other document or agreement that creates or perfects any security
interests granted by any of the Credit Parties to the Administrative Agent on
behalf of the Secured Parties. DB1/ 110631747.4 7
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit022.jpg]
“Collateral Sale” shall have the meaning set forth in Section 11.14.
“Collections” shall mean all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds and tax refunds) of the Credit Parties.
“Commitment” shall mean any of the Initial Term Loan Commitment or DDTL
Commitment. The aggregate amount of the Commitments as of the Closing Date is
$125,000,000, as set forth on Schedule 1.01(a). “Competitor” means any Person
that is an operating company engaged in substantially similar business
operations as the Borrower. “Compliance Certificate” shall mean a certificate
duly completed and executed by an Authorized Officer of the Borrower
substantially in the form of Exhibit C-1. “Confidential Information” shall have
the meaning set forth in Section 12.17. “Connection Income Taxes” shall mean
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
Adjusted EBITDA” shall mean, for a specified Test Period, an amount determined
for Parent and its Subsidiaries on a consolidated basis equal to (a)
Consolidated Net Income, plus (b) to the extent deducted in calculating
Consolidated Net Income for such period (other than with respect to clause
(b)(xiii) below), the sum of, without duplication, amounts for: (i) Consolidated
Interest Expense (net of interest income); (ii) (a) provisions for Taxes based
on income and (b) any payments actually made pursuant to the TRA; (iii) total
depreciation expense; (iv) total amortization expense; (v) other non-cash
charges reducing Consolidated Net Income (excluding any such non-cash item (x)
to the extent that it represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period or (y) relating to a write-down, write off or reserve with respect
to receivables or inventory); DB1/ 110631747.4 8
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit023.jpg]
(vi) losses, costs and expenses on asset sales, disposals or abandonments (other
than (i) of current assets and (ii) asset sales, disposals or abandonments in
the ordinary course of business); (vii) fees and expenses incurred in connection
with a Permitted Acquisition, other Investments permitted hereunder,
Dispositions (other than in the ordinary course of business) permitted
hereunder, Restricted Payments permitted hereunder or the refinancing or
redemption of Indebtedness permitted hereunder; provided, that, to the extent
such transactions have not been consummated, such costs, fees and expenses shall
not exceed an amount not greater than $1,500,000 in any Test Period; (viii) fees
and expenses incurred in connection with the consummation of the Transactions on
the Closing Date in an aggregate amount not to exceed $5,200,000, and to the
extent disclosed to Administrative Agent; (ix) non-cash adjustments pursuant to
any management equity or equity-based plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement; (x) (1) the effects of adjustments in the Parent’s and
its Subsidiaries’ consolidated financial statements pursuant to GAAP (including
in the property and equipment, software, goodwill, intangible assets, deferred
revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or the amortization
of any amounts thereof, (2) any non-cash losses, charges or adjustments
resulting from the application of Accounting Standards Codification 606 and (3)
earnout obligations and other similar contingent consideration; (xi) costs, fees
and expenses relating to restructuring, severance, recruiting, retentions and
relocations, signing and stay bonuses, payments made to employees or producers
who are subject to non-compete agreements, and curtailments or modifications to
pension and post-retirement employee benefits plans; provided, that, the
aggregate amount included in this clause (xi) during any Test Period shall not
exceed $7,500,000; (xii) charges, losses or expenses to the extent paid for,
reimbursed or indemnified by a Person other than Parent and its Subsidiaries or
reimbursed through insurance by a Person other than Parent and its Subsidiaries,
in each case to the extent such expenses are actually paid or refunded to Parent
or any of its Subsidiaries (to the extent such payments or refunds are included
in Consolidated Net Income); (xiii) proceeds received from business interruption
insurance; (xiv) to the extent included in Consolidated Net Income, losses
attributable to non-controlling interests; and DB1/ 110631747.4 9
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit024.jpg]
(xv) extraordinary, unusual and non-recurring costs, expenses and losses in any
Test Period; provided, that, the aggregate amount included in this clause (xv)
during any Test Period shall not exceed the greater of (x) $2,500,000 and (y)
20% of Consolidated Adjusted EBITDA as of the end of the most recently ended
Test Period as calculated before giving effect to the add-back in this clause
(xv); minus (c) to the extent included in calculating Consolidated Net Income
for such period (other than with respect to clause (c)(iv)), the sum of, without
duplication, amounts for: (i) other non-cash gains increasing Consolidated Net
Income for such period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for a potential cash item in
any prior period), (ii) extraordinary, unusual and non-recurring gains and
income; (iii) gains on asset sales, disposals or abandonments (other than (A) of
current assets and (B) asset sales, disposals or abandonments in the ordinary
course of business); and (iv) any software development costs to the extent
capitalized during such period. provided; however, for purposes of determining
the Total Secured Leverage Ratio, Consolidated Adjusted EBITDA shall be
determined on a Pro Forma Basis. “Consolidated Interest Expense” shall mean, for
any specified Test Period, for the Parent and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, the sum of: (a) all interest in
respect of Indebtedness (including, without limitation, the interest component
of any payments in respect of Capitalized Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such period)
plus (b) the net amount payable (or minus the net amount receivable) in respect
of Hedging Obligations relating to interest during such period (whether or not
actually paid or received during such period). “Consolidated Net Income” shall
mean, for any specified Test Period, the consolidated net income (or loss) of
Parent and its Subsidiaries determined in accordance with GAAP; provided that
there shall be excluded (i) the income (or loss) of any Person (other than
consolidated Subsidiaries of Parent) in which any Person (other than Parent or
any of its consolidated Subsidiaries) has a joint ownership interest or that is
accounted for by the equity method of accounting, except to the extent of the
amount of dividends or other distributions actually paid to Parent or any of its
consolidated Subsidiaries by such Person during such specified Test Period, (ii)
the income (or loss) of any Person accrued prior to the date it becomes a
consolidated Subsidiary of Parent or is merged into or consolidated with Parent
or any of its consolidated Subsidiaries or such Person’s assets are acquired by
Parent or any of its consolidated Subsidiaries, and (iii) the income of any
consolidated Subsidiary of Parent (other DB1/ 110631747.4 10
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit025.jpg]
than a Credit Party) to the extent that the declaration or payment of dividends
or similar distributions by that consolidated Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, governmental regulation
applicable to that consolidated Subsidiary or would require governmental
(including regulatory) consent; provided, that, the income (or loss) of any
consolidated Subsidiary of Parent (other than a Credit Party) shall not be
excluded from this definition to the extent governmental (including regulatory)
consent has been received for the declaration or payment of dividends or similar
distributions by that consolidated Subsidiary of its income. “Consolidated
Secured Debt” shall mean, as of any date of determination, the outstanding
principal amount of all Funded Debt that is secured, in whole or part, by a Lien
on any asset of Parent or any of its Subsidiaries. “Convertible Senior Notes”
shall mean (i) the 2021 Convertible Notes, (ii) the 2024 Convertible Notes,
(iii) the 2025 Convertible Notes and (iiiiv) any Additional Notes. “Contingent
Liability” shall mean, for any Person, any agreement, undertaking or arrangement
by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Stock of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby. “Control” shall
have the meaning set forth in the definition of “Affiliate.” “Controlling and
Controlled” shall have the meaning set forth in the definition of “Affiliate.”
“Control Agreement” shall mean a control agreement, in form and substance
reasonably satisfactory to Administrative Agent, executed and delivered by the
applicable Credit Party, Administrative Agent, and the applicable securities
intermediary or bank, which agreement is sufficient to give the Administrative
Agent “control” under the UCC over each of such Credit Party’s securities
accounts, deposit accounts or investment property, as the case may be. “Credit
Documents” shall mean this Agreement, the Control Agreements, the Fee Letter,
the Guarantee Agreement, the Security Documents, the Intercompany Subordination
Agreement, any Notes issued by the Borrower hereunder, any intercreditor or
subordination agreements in favor of the Administrative Agent with respect to
this Agreement, and any other agreement entered into now, or in the future, by
any Credit Party, on the one hand, and the Administrative Agent or Lender, on
the other hand, in connection with this Agreement; provided, that, the Warrants
shall not be Credit Documents. DB1/ 110631747.4 11
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit026.jpg]
“Credit Extension” shall mean and include the making (but not the conversion or
continuation) of a Loan. “Credit Facility” shall mean any of the Initial Term
Loan Facility or DDTL Facility, as applicable, and, collectively, the Initial
Term Loan Facility and DDTL Facility. “Credit Party” shall mean the Borrower,
each of the Guarantors and each other Person that becomes a Credit Party
hereafter pursuant to the execution of joinder documents. “DDTL Commitment”
shall mean, (a) in the case of each Lender that is a Lender on the date hereof,
the amount set forth opposite such Lender’s name on Schedule 1.01(a) as such
Lender’s “DDTL Commitment” and (b) in the case of any Lender that becomes a
Lender after the date hereof, the amount specified as such Lender’s “DDTL
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the DDTL Commitment, in each case as, the same (x) shall be
permanently reduced each time there is a Delayed Draw Term Loan draw by the
amount of such Delayed Draw Term Loan draw that such Lender funds and (y) may be
otherwise changed from time to time pursuant to the terms hereof. “DDTL
Commitment Expiration Date” shall mean December 30, 2021. “DDTL Facility” shall
have the meaning set forth in the recitals to this Agreement. “DDTL Note” shall
mean a promissory note substantially in the form of Exhibit D-1. “Declined
Proceeds” shall have the meaning set forth in Section 5.02(j). “Default” shall
mean any event, act or condition that with notice or lapse of time, or both,
would constitute an Event of Default. “Default Rate” shall have the meaning set
forth in Section 2.08(c). “Defaulting Lender” shall mean, subject to Section
2.15, any Lender that, as determined by the Administrative Agent, (a) has failed
to (i) fund any portion of the Term Loans required to be funded by it hereunder
for three (3) or more Business Days unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any other Lender any other amount required to be
paid by it hereunder, (b) has notified the Borrower, or the Administrative Agent
in writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) or more Business Days after DB1/ 110631747.4 12
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit027.jpg]
written request by the Administrative Agent or the Borrower, to confirm in
writing in a manner satisfactory to the Administrative Agent that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
bankruptcy or insolvency proceeding, (ii) had a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity, (iii) taken any action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment or (iv) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error.
“Delayed Draw Term Loan” shall have the meaning set forth in Section 2.01(e).
“Disposition” shall mean, with respect to any Person, any sale, transfer, lease,
contribution, division or other conveyance (including by way of merger) of, or
the granting of options, warrants or other rights to, any of such Person’s or
their respective Subsidiaries’ assets (including receivables and Capital Stock
of Subsidiaries) to any other Person in a single transaction or series of
transactions. “Disqualified Capital Stock” shall mean any Capital Stock, other
than the Warrants, the 2021 Convertible Notes and the 20212024 Convertible
Notes, that, by its terms (or by the terms of any security or other Capital
Stock into which it is convertible or for which it is exchangeable) or upon the
happening of any event or condition, (a) matures or is mandatorily redeemable
(other than solely for Qualified Capital Stock), pursuant to a sinking fund
obligation or otherwise (except as a result of a Change of Control or asset sale
so long as any rights of the holders thereof upon the occurrence of a Change of
Control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Capital Stock) (except as a result of a
Change of Control or asset sale so long as any rights of the holders thereof
upon the occurrence of a Change of Control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), in whole or in
part, (c) provides for the scheduled payment of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case, prior to
the date that is ninety-one (91) days after the Maturity Date (as determined
under clause (a) of the definition thereof); provided, that if such Capital
Stock is DB1/ 110631747.4 13 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit028.jpg]
issued pursuant to a plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations. “Disqualified Institution” means any Person
that is (a) designated by the Borrower, by written notice delivered to
Administrative Agent on or prior to the Closing Date, as a (i) disqualified
institution or (ii) Competitor or (b) clearly identifiable, solely on the basis
of such Person’s name, as an Affiliate of any Person referred to in clause
(a)(i) or (a)(ii) above; provided, however, Disqualified Institutions shall (A)
exclude any Person that the Borrower Representative has designated as no longer
being a Disqualified Institution by written notice delivered to the
Administrative Agent from time to time, (B) exclude any bona fide debt fund,
investment vehicle, regulated bank entity or unregulated lending entity (other
than any person separately identified as a Disqualified Institution in
accordance with clause (a)(ii) above or any Affiliate of a Person identified
under clause (b) above) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans or similar extensions of credit in the
ordinary course of business and (C) include (I) any Person that is added as a
Competitor and (II) any Person that is clearly identifiable, solely on the basis
of such Person’s name, as an Affiliate of any Person referred to in clause
(C)(I), pursuant to a written supplement to the list of Competitors that are
Disqualified Institutions, that is delivered by the Borrower after the date
hereof to the Administrative Agent. Such supplement shall become effective two
(2) Business Days after the date that such written supplement is delivered to
Administrative Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans and/or Commitments as permitted herein “Distributable Cash” shall have
the meaning set forth in Section 10.01(m). “Dollars” and “$” shall mean dollars
in lawful currency of the United States of America. “Domestic Holding Company”
shall mean a Domestic Subsidiary that has no material assets other than Capital
Stock (or Capital Stock and indebtedness) of one or more Foreign Subsidiaries.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state, territory,
protectorate or commonwealth thereof or the District of Columbia. “EEA Financial
Institution” shall mean (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent; “EEA Member Country”
shall mean any of the member states of the European Union, Iceland,
Liechtenstein and Norway. DB1/ 110631747.4 14
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit029.jpg]
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” shall have meaning set forth in
Section 12.06(b). “Environmental Claims” shall mean any and all administrative,
regulatory, adjudicatory or judicial actions, suits, demands, demand letters,
claims, liens, fines, penalties, requests for information, inquiries, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Credit Parties in the ordinary course of such Person’s business) or
proceedings relating in any way to any Environmental Law, any Hazardous Material
(including any exposure to any Hazardous Material), or any permit issued, or any
approval given, under any such Environmental Law (“Claims”), including (i) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial, investigation, monitoring or other actions
or damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the presence, Release of, or
threat of Release of, Hazardous Materials or arising from alleged injury or
threat of injury to human health, public safety or the environment, pursuant to
any Environmental Law. “Environmental Law” shall mean any federal, state,
foreign, regional, county or local statute, law, rule, regulation, ordinance and
code now or hereafter in effect and, in each case, as amended, and any binding
judicial or administrative interpretation thereof, including any binding
judicial or administrative order, decree or judgment, relating to the protection
of human health, safety or the environment or natural resources, including laws
relating to the Release, threat of Release, manufacture, processing,
distribution, use, presence, production, treatment, storage, disposal,
transport, labeling or handling of, or exposure to, Hazardous Materials,
including the Federal Water Pollution Control Act, the Resource Conservation and
Recovery Act, the Safe Drinking Water Act, the Toxic Substances Control Act, the
Clean Air Act and CERCLA, and other similar state and local statutes and any
regulations promulgated thereto. “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time, and the regulations
promulgated thereunder. Section references to ERISA are to ERISA as in effect at
the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor. “ERISA Affiliate” shall
mean each person (as defined in Section 3(9) of ERISA) that, together with any
Credit Party or a Subsidiary thereof, is, or within the last six (6) years was,
treated as a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code. “ERISA Event” shall mean (a) the occurrence of any Reportable
Event with respect to a Plan, (b) any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, in each case whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in DB1/ 110631747.4 15
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit030.jpg]
Section 303 of ERISA or Section 430 of the Code), (e) the incurrence by any
Credit Party or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the non-standard termination of any Pension Plan, (f) the
receipt by any Credit Party from the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan
under Section 4042 of ERISA, (g) the incurrence by any Credit Party or any ERISA
Affiliate of any liability with respect to its withdrawal or partial withdrawal
from any Multiemployer Plan or (i) the receipt by any Credit Party or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability on it
or a determination that a Multiemployer Plan is, or is reasonably expected to
be, insolvent, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 305 of ERISA. “EU Bail-In
Legislation Schedule” shall mean the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time. “Eurodollar Loan” shall mean any Loan bearing interest at a rate
determined by reference to the Eurodollar Rate. “Eurodollar Rate” shall mean,
with respect to any Eurodollar Loan for any Interest Period, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the greater
of (a) 1.00% per annum and (b) an amount equal to (i) the rate per annum
appearing on Bloomberg Professional Service Page BBAM1 offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two (2) business days prior
to the first day of such interest period for a three (3) month term; multiplied
by (ii) the Statutory Reserve Rate. If for any reason the rate referred to in
clause (b)(i) is not available, for any such interest period, such rate will be
a comparable successor or alternative interbank rate for deposits in Dollars
that it, at such time, broadly accepted by the loan market in lieu of the
Eurodollar Rate and is reasonably acceptable to the Administrative Agent in
consultation with the Borrower; provided that, to the extent a successor or
alternative index rate cannot be agreed upon within five (5) Business Days after
the Eurodollar Rate becomes unavailable, all Loans hereunder will be deemed to
be ABR Loans (and shall bear interest accordingly) for purposes of the
definition of “Applicable Margin” and Section 2.08, until such time as an
alternative rate can be agreed upon in accordance with clause (x) or (y). “Event
of Default” shall have the meaning set forth in Article X. “Exchange Act” means
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder. “Excluded Account” means each deposit or securities
accounts constituting (a) a zero balance account that sweeps on a daily basis
into a deposit account subject to a Control Agreement, (b) a deposit account
used solely to fund payroll obligations, health benefit or employee benefit
obligations, Tax obligations, escrow arrangements, trust accounts or holding
third-party insurance funds or funds owned by (or held solely for the benefit
of) Persons other than the Credit Parties or holding any funds to be used for
the purpose of paying claims to satisfy statutory or regulatory requirements,
(c) any other deposit or securities account so long as with DB1/ 110631747.4 16
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit031.jpg]
respect to this clause (c), the aggregate amount on deposit in all such accounts
does not exceed $1,000,000 at any one time, (d) a deposit account into which an
Account Debtor makes payment under Medicare, Medicaid, TRICARE or any other
health program operated by or financed in whole or in part by any foreign or
domestic federal, state or local government so long as funds on deposit in such
deposit account are transferred within two (2) Business Days to an account
subject to a Control Agreement or (e) a deposit account holding solely funds
pledged as cash collateral to the extent permitted under Section 9.02(b) or
Section 9.02(m). “Excluded Subsidiary” shall mean any Subsidiary (1) for which
guarantees at any time are prohibited or restricted by Applicable Laws
(including financial assistance, fraudulent conveyance, preference,
capitalization or any other Applicable Laws or regulations) (or contractually
prohibited on the Closing Date (in the case of existing Subsidiaries) or on the
date of acquisition or formation thereof (in the case of acquired or formed
Subsidiaries), so long as such prohibition is not created in contemplation of
such transaction) from guaranteeing the Obligations, or if guaranteeing the
Obligations would require governmental (including regulatory) consent,
non-disapproval, approval, filing, license or authorization (unless such
consent, approval, license or authorization has been received), (2)
not-for-profit subsidiaries, captive insurance companies and special purpose
entities, (3) any non-wholly owned Subsidiary (x) in existence on the Closing
Date or (y) to the extent a guaranty by such Subsidiary is prohibited by the
terms of such person’s organizational or joint venture documents (to the extent
the prohibition is existing on the Closing Date or at the time any subsidiary is
acquired, formed or established (and which prohibition is not created in
contemplation of such transaction)), (4) any Subsidiary where the cost of
providing a guarantee, taken as a whole, outweighs the benefit to the Lenders,
as determined in the reasonable discretion of the Administrative Agent and
Borrower, (5) any subsidiary to the extent a guarantee by such entity will
result in material adverse tax or regulatory consequences, taken as a whole, to
Parent and its Subsidiaries and (6) any Foreign Subsidiary, Domestic Holding
Company and Licensed Insurance Entity (solely, in the case of any Licensed
Insurance Entity, to the extent guaranteeing the Obligations would require
governmental (including regulatory) consent, notification, non-disapproval,
approval, filing, license or authorization or would otherwise be prohibited or
restricted by Applicable Laws). “Excluded Taxes” shall mean with respect to the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any Obligation of the Borrower hereunder, (a) income,
franchise or similar Taxes imposed on (or measured by) its net income (i) by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii)
that are Other Connection Taxes, (b) any branch profits Taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Borrower is located, (c) in the case of a Non-U.S. Lender, any
withholding tax that is imposed on amounts payable to such Non-U.S. Lender at
the time such Non-U.S. Lender becomes a party to this Agreement (or designates a
new lending office, unless such designation was at the request of the Borrower),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
DB1/ 110631747.4 17 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit032.jpg]
tax pursuant to Section 5.04(a), (d) Taxes imposed by reason of the failure of
the Administrative Agent or such Lender to comply with its obligations under
Section 5.04(b) and Section 5.04(c), or to the extent that such documentation
fails to establish a complete exemption from applicable withholding Taxes, other
than, in either case, due to a change in Applicable Laws after the Closing Date
and (e) U.S. federal withholding Taxes imposed under FATCA. “Existing Earnouts”
shall mean (a) the “Earnout Consideration” as defined under that certain
Agreement and Plan of Merger, dated as of September 7, 2018, by and among NCIS
Holdings, Inc., Parent, Borrower, Element Merger Sub, Inc. and the
representative named therein, as amended, restated, supplemented or modified
from time to time, in an amount not to exceed $10,800,000 and (b) the earn-out
obligations set forth in Section 1.9 of that certain Strategic Growth Agreement,
dated as of December 16, 2015, by and among Parent, Borrower and University
Health Care, Inc., as amended, restated, supplemented or modified from time to
time, in an amount not to exceed $3,700,000; provided, that, the aggregate
amount of Existing Earnouts, together with the amount of the Global Share
Backstop, that may be paid in cash may not exceed $12,000,000. “FATCA” shall
mean Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreement entered into pursuant to
Section 1471(b)(1) of the Code. “FCPA” shall mean the Foreign Corrupt Practices
Act of 1977, as amended from time to time, and the rules and regulations
thereunder. “Federal Funds Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to: (a) the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next succeeding Business Day) by the Federal Reserve Bank
of New York; or (b) if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it. “Fee Letter” shall mean the Fee Letter dated
as of the date hereof by and between the Borrower, Parent and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time. “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.01 or the Fee Letter. “Financial Performance Covenants” shall mean the
covenants set forth in Section 9.12. “First Amendment Effective Date” has the
meaning set forth for such term in that certain First Amendment to Credit
Agreement, dated as of August 13, 2020, by and among the Borrower, the other
Credit Parties party thereto and the Administrative Agent. DB1/ 110631747.4 18
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit033.jpg]
“Flood Hazard Property” shall have the meaning set forth in the definition of
the term “Flood Insurance Requirements.” “Flood Insurance Laws” shall mean,
collectively, (i) the National Flood Insurance Act of 1968 as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statute thereto,
(iii) the National Flood Insurance Reform Act of 1994 as now or hereafter in
effect or any successor statute thereto, (iv) the Flood Insurance Reform Act of
2004 and (v) the Biggert –Waters Flood Insurance Reform Act of 2012, as now or
hereafter in effect of any successor statute thereto, in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time. “Flood Insurance Requirements” shall mean (i) a
completed “life of loan” Federal Emergency Management Standard Flood Hazard
Determination as to whether such real property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) and (ii) if such real property is a Flood Hazard
Property, evidence as to (A) whether the community in which such real property,
or as applicable, the leasehold interest of such Credit Party in such real
property, is located is participating in the National Flood Insurance Program,
(B) the applicable Credit Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of flood insurance policies under the
National Flood Insurance Program (or private insurance endorsed to cause such
private insurance to be fully compliant with the federal law as regards private
placement insurance applicable to the National Flood Insurance Program, with
financially sound and reputable insurance companies not Affiliates of the
Borrower) or a declaration page, application accompanied by proof of premium
payment for such policies, or such other documentation as is satisfactory to the
Administrative Agent and each Lender, with confirmation of such satisfaction of
such Lender to be made in writing (which, for purposes of such confirmation,
shall include email) and such confirmation shall not be unreasonably withheld or
delayed, in each case, for the Parent and its Subsidiaries evidencing such flood
insurance coverage in such amounts and with such deductibles as required by
Flood Insurance Laws or as the Administrative Agent may request (but no less
than required by applicable Flood Insurance Laws) and naming the Administrative
Agent and its successors and/or assigns as sole loss payee on behalf of the
Lenders. “Foreign Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established,
contributed to (regardless of whether through direct contributions or through
employee withholding) or maintained outside the United States by any Loan Party
primarily for the benefit of employees of the Loan Parties residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code. DB1/ 110631747.4 19
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit034.jpg]
“Foreign Subsidiary” shall mean each Subsidiary of a Credit Party that is not a
Domestic Subsidiary. “Funded Debt” shall mean, as of any date of determination,
all then outstanding Indebtedness of Parent and its Subsidiaries, on a
consolidated basis, of the type described in clauses (a), (b) (excluding the
amount of any undrawn or cash collateralized letters of credit), (d) and (f) of
the defined term “Indebtedness.” “GAAP” shall mean generally accepted accounting
principles in the United States of America, as in effect from time to time;
provided, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Administrative Agent, the Lenders and the Credit Parties shall negotiate in
good faith to effect such amendment and such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. “Global Share Backstop” shall mean the
payment or issuance obligations of the Parent, the Borrower and EH Holding
Company, Inc. under that certain Post-Closing Agreement, dated as of July 9,
2019, by and among Momentum Health Group, LLC, Momentum Health Acquisition,
Inc., Momentum Health Holdings, LLC, Parent, Borrower and EH Holding Company,
Inc., as amended, restated, supplemented or modified from time to time, in an
aggregate amount not to exceed $10,500,000; provided, that, the aggregate amount
of the Global Share Backstop, together with the amount of the Existing Earnouts,
that may be paid in cash may not exceed $12,000,000. “Governmental Authority”
shall mean the government of the United States, any foreign country or any
multinational authority, or any state, commonwealth, protectorate or political
subdivision thereof, and any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the PBGC and other quasi-governmental entities
established to perform such functions. “Guarantee Agreement” shall mean a
Guarantee Agreement, executed and delivered by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance satisfactory to Administrative Agent. “Guarantee Obligations” shall
mean, as to any Person, any Contingent Liability of such Person or other
obligation of such Person guaranteeing or intended to guarantee any Indebtedness
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such Indebtedness or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such Indebtedness or (ii) to maintain working DB1/ 110631747.4
20 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit035.jpg]
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, that the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date, entered into in connection
with any acquisition or disposition of assets permitted under this Agreement
(other than with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. “Guarantors” shall mean (a) Parent, (b)
each Person that is a Domestic Subsidiary on the Closing Date, and (c) each
Person that becomes a party to the Guarantee Agreement after the Closing Date
pursuant to Section 8.11, in each case, other than any Excluded Subsidiary.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
classified, prohibited, limited or regulated by, or forming the basis of
liability under, any Environmental Law. “Health Care Laws” means (i) any and all
federal, state and local fraud and abuse laws, including, without limitation,
the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)), the Stark Law (42
U.S.C. § 1395nn), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement
Law (42 U.S.C. § 1320a-7a(a)(5)), the exclusion laws (42 U.S.C. § 1320a-7), the
civil monetary penalty laws (42 U.S.C. § 1320a-7a), the regulations promulgated
pursuant to such statutes and any comparable state laws; (ii) the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et
seq.), and the regulations promulgated thereunder and any comparable state laws,
(iii) Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (vi) quality, safety and accreditation
standards and requirements of all applicable state laws or Governmental
Authorities; (vii) State and Federal Applicable Laws relating to the licensure,
ownership or operation of a health care facility, health maintenance
organization (HMO), Medicaid managed care organization (MCO), Medicare Advantage
organization, provider service network (PSN) or insurance plan, including any
assets used in connection therewith, (viii) Applicable Laws relating DB1/
110631747.4 21 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit036.jpg]
to the preparation, processing, evaluation or payment of claims, collection of
accounts receivable, underwriting the cost of, or provision of management or
administrative services in connection with, any and all of the foregoing, by any
of Parent, its Subsidiaries or any Licensed Insurance Entity, including, but not
limited to, laws and regulations relating to the administration of health
benefit policies, patient or program charges, recordkeeping, referrals,
professional fee splitting, certificates of need, certificates of operations and
authority, (ix) any and all federal or state laws regulating third-party
administrators and pharmacy benefit managers, including those promulgated by
state departments of insurance, and (x) any and all other applicable health care
laws, rules, codes, statutes, ordinances, regulations, manual provisions,
policies and administrative guidance, each of (i) through (x) as may be amended
from time to time. “Hedge Termination Value” shall mean, in respect of any one
or more Hedging Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Obligations, (a) for any
date on or after the date such Hedging Obligations have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging
Obligations, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Obligations (which may include any Lender or any Affiliate of a Lender).
“Hedging Obligations” shall mean, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (a) any and all Hedging
Transactions (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions. “Hedging Transaction” of any Person
shall mean (a) any transaction (including an agreement with respect to any such
transaction) permitted under Section 9.11 now existing or hereafter entered into
by such Person that is a rate swap transaction, swap option, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, spot transaction, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. DB1/ 110631747.4 22
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit037.jpg]
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws. “Historical Financial
Statements” shall mean (a) audited consolidated financial statements of Parent
for the fiscal years ended December 31, 2017 and December 31, 2018 and (b)
unaudited consolidated financial statements of Parent for the fiscal year to
date period ended September 30, 2019. “Holding Company Guarantor” shall mean any
entity formed after the Closing Date and joined as a Guarantor under this
Agreement pursuant to the terms of Section 8.11 for the sole purpose of holding
the Capital Stock of any Licensed Insurance Entity or joint venture.
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all indebtedness of such Person for
borrowed money and all indebtedness of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount (after giving effect to any prior drawings or reductions which may have
been reimbursed) available under all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; (c) the Hedge Termination Value of all Hedging Obligations of such
Person; (d) all obligations of such Person to pay the deferred purchase price of
property or services, including earn-out obligations (other than (i) trade
accounts payable in the ordinary course of business and (ii) to the extent such
obligation is not due at any time prior to the date that is six months after the
Maturity Date (as determined under clause (a) of the definition thereof), any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP); (e) indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; (f) all Attributable
Indebtedness; (g) all obligations of such Person in respect of Disqualified
Capital Stock; and DB1/ 110631747.4 23
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit038.jpg]
(h) all Guarantee Obligations of such Person in respect of any of the foregoing,
provided, that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business, (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset, (iii) endorsements of checks or drafts
arising in the ordinary course of business, (iv) trade accounts payable in the
ordinary course of business, and (v) preferred Capital Stock to the extent not
constituting Disqualified Capital Stock. The amount of any net Hedging
Obligations on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) above shall be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value of
the property of such Person encumbered thereby as determined by such Person in
good faith. “Initial Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.01(a) as such Lender’s “Initial Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed all or a portion of the Initial Term Loan Commitment, in each case, as
the same (x) shall be permanently reduced on the Closing Date upon the Initial
Term Loan draw that such Lender funds and (y) may be changed from time to time
pursuant to the terms hereof. “Initial Term Loan Facility” shall have the
meaning set forth in the recitals to this Agreement. “Initial Term Loan” shall
have the meaning set forth in Section 2.01(a). “Intellectual Property” shall
have the meaning set forth in the Security Agreement. “Intercompany Service
Agreement” shall mean that certain Intercompany Service Agreement, dated as of
January 31, 2018, by and between the Borrower and Evolent Health International
Private Limited (formally known as Valence Health Solutions India Private
Limited), as amended, restated, supplemented or otherwise modified from time to
time “Intercompany Subordination Agreement” shall mean the Intercompany
Subordination Agreement dated as of the date hereof among the Credit Parties and
the Administrative Agent. “Interest Period” shall mean, with respect to any
Eurodollar Loan, the interest period applicable thereto, as determined pursuant
to Section 2.09. “Investment” shall mean, relative to any Person, (a) any loan,
advance or extension of credit made by such Person to any other Person,
including the purchase by such first Person of any bonds, notes, debentures or
other debt securities of any such other Person, (b) Contingent DB1/ 110631747.4
24 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit039.jpg]
Liabilities in favor of any other Person and (c) any Capital Stock or other
investment held by such Person in any other Person. The amount of any Investment
at any time shall be the original principal or capital amount thereof less all
returns of principal or equity thereon made on or before such time and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment. “Lender” shall have the
meaning set forth in the preamble to this Agreement. “Letter of Direction” shall
mean that certain executed letter of direction from Borrower addressed to
Administrative Agent, on behalf of itself and Lenders, directing the
disbursement on the Closing Date of the proceeds of the Loans made on such date.
“Licensed Insurance Entity” shall mean any Subsidiary of the Borrower listed on
Schedule 1.01(b) to this Agreement, any other Subsidiary of the Borrower that
operates as a licensed insurance company, is otherwise regulated by a
Governmental Authority performing insurance regulatory functions or is a
healthcare entity subject to regulatory capital requirements. “Lien” shall mean
any mortgage, pledge, security interest, hypothecation, assignment for
collateral purposes, lien (statutory or other) or similar encumbrance, and any
easement, right-of- way, license, restriction (including zoning restrictions),
defect, exception or irregularity in title or similar charge or encumbrance
(including any conditional sale or other title retention agreement or any lease
in the nature thereof); provided, that in no event shall an operating lease
entered into in the ordinary course of business or any precautionary UCC filings
made pursuant thereto by an applicable lessor or lessee, be deemed to be a Lien.
“Lighthouse” shall mean Lighthouse Health Plan, LLC, a Florida limited liability
company. “Lighthouse Capital Contributions” shall mean any capital contribution,
loan, advance or other Investment made in Lighthouse in an aggregate amount not
to exceed $4,000,000 after the Closing Date pursuant to the terms of that
certain Memorandum of Understanding, dated as of September 30, 2019, by and
among Baptist Hospital, Inc., Lighthouse and the Borrower, as amended, restated,
supplemented or modified from time to time. “Liquidity” shall mean Qualified
Cash of the Credit Parties, net of any checks written by any Credit Party.
“Loan” shall mean, individually, any Loan made by any Lender hereunder, and
collectively, the Loans made by the Lenders hereunder. “Loan” shall include the
Initial Term Loan and each Delayed Draw Term Loan. “Make-Whole Premium” shall
mean, with respect to any prepayment of the Term Loans at any time on or prior
to the second anniversary of the Closing Date, the excess of (a) the sum of the
present value of (i) one hundred four percent (104%) of the outstanding
principal amount of the Term Loans being prepaid as of such date of prepayment,
plus (ii) all required interest DB1/ 110631747.4 25
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit040.jpg]
payments due on such Term Loans from the date of prepayment through and
including the second anniversary of the Closing Date, which such present value
shall be computed using a discount rate equal to the Treasury Rate plus fifty
(50) basis points over (b) the principal amount of the Term Loans being prepaid;
provided that in no event shall the Make-Whole Premium be less than zero.
“Master Agreement” shall have the meaning set forth in the definition of the
term “Hedging Transaction.” “Material Adverse Effect” shall mean a material
adverse effect caused by a material adverse change in (a) the business, assets,
properties, liabilities (actual or contingent), operations, financial condition
or results of operations of the Parent and its Subsidiaries, taken as a whole,
(b) the validity or enforceability of this Agreement or any of the other Credit
Documents, (c) the Secured Parties’ ability to enforce their rights or remedies
hereunder or under any of the other Credit Documents, or (d) the ability of the
Parent and its Subsidiaries, taken as a whole, to perform their payment and
other material obligations under the Credit Documents to which they are parties.
“Material Contract” shall mean, as to any Person, (i) each contract or agreement
to which such Person or any of its Subsidiaries is a party involving aggregate
annual consideration payable to or by such Person or such Subsidiary of
$10,000,000 or more, and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Effect. A
reasonably detailed description of each Material Contract is set forth on
Schedule 1.01(c) as of the Closing Date. “Material Joint Venture” shall mean
Momentum Health Group, LLC, a Delaware limited liability company. “Material Real
Property” shall mean any Real Property that has a fair market value in excess of
$2,000,000, as reasonably determined by the Borrower based on information
available to it. “Maturity Date” shall mean the date that is the earliest of (a)
December 30, 2024, (b) the date on which the Commitments are voluntarily
terminated pursuant to the terms hereof, (c) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise) in accordance with the
terms hereof, (d) the date that is ninety-one (91) days prior to the maturity
date of the 2021 Convertible Notes; provided, that, clause (d) of this
definition shall not apply to the 2021 Convertible Notes, if the Liquidity at
all times within the four (4) months prior to the maturity of such 2021
Convertible Notes, exceeds the sum of (i) the principal amount of such maturing
2021 Convertible Notes, plus (ii) $40,000,000 and (de) the date that is
ninety-one (91) days prior to the maturity date of the 20212024 Convertible
Notes; provided, that, clause (de) of this definition shall not apply to any
20212024 Convertible Notes, as applicable, if the Liquidity at all times within
the four (4) months prior to the maturity of such 20212024 Convertible Notes,
exceeds the sum of (i) the principal amount of such maturing 20212024
Convertible Notes, plus (ii) $40,000,000. DB1/ 110631747.4 26
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit041.jpg]
“Minimum DDTL Borrowing Amount” shall mean $12,500,000. “Moody’s” shall mean
Moody’s Investors Service, Inc. or any successor by merger or consolidation to
its business. “Mortgage” shall mean a mortgage or a deed of trust, deed to
secure debt, trust deed or other security document entered into by any
applicable Credit Party and the Administrative Agent for the benefit of the
Secured Parties in respect of any Real Property owned by such Credit Party, in
such form as agreed between such Credit Party and the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Mortgaged Property” shall mean each parcel of Real Property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 8.11(d).
“Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 3(37) of ERISA to which any Credit Party or any ERISA Affiliate makes,
is making, is obligated, or within the last six (6) years has been obligated, to
make contributions, or with respect to which any Credit Party has any liability,
actual or contingent. “Net Proceeds” shall mean (a) in respect of a Disposition
or Casualty Event, cash proceeds as and when received by the Person making a
Disposition, as well as insurance proceeds and condemnation and similar awards
received on account of a Casualty Event, net of: (i) in the event of a
Disposition (w) the direct costs and expenses relating to such Disposition, (x)
sales, use or other transaction Taxes actually paid, assessed or estimated by
such Person (in good faith) to be payable in cash within the next twelve (12)
months in connection with such proceeds provided, that if, after the expiration
of the twelve (12) month period, the amount of estimated or assessed Taxes, if
any, exceeded the Taxes actually paid in cash in respect of proceeds from such
Disposition, the aggregate amount of such excess shall constitute Net Proceeds
under Section 5.02 and, subject to Section 5.02(k), be immediately applied to
the prepayment of the Obligations in accordance with Section 5.02(f), (y)
amounts required to be applied to pay principal, interest and prepayment
premiums and penalties on Indebtedness (other than the Obligations) secured by a
Lien on the asset which is the subject of such Disposition and (z) with respect
to a Disposition, any escrow or reserve for any indemnification payments (fixed
or contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of the applicable Disposition undertaken by
any Credit Party or other liabilities in connection with such Disposition
(provided that upon release of any such escrow or reserve, the amount released
shall be considered Net Proceeds) and (ii) in the event of a Casualty Event, (x)
all money actually applied to repair or reconstruct the damaged property
affected thereby or otherwise reinvested in replacement property in accordance
with this Agreement, (y) all of the costs and expenses reasonably incurred in
connection with the collection of such proceeds, award or other payments, and
(z) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments and (b) in respect of any incurrence of
Indebtedness, cash proceeds, net of underwriting discounts and out-of-pocket
costs and expenses paid or incurred in connection therewith in favor of any
Person not an Affiliate of a Borrower. in respect of any incurrence of
Indebtedness, cash proceeds, net of underwriting discounts and reasonable
out-of-pocket costs DB1/ 110631747.4 27
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit042.jpg]
and expenses paid or incurred in connection therewith in favor of any Person not
an Affiliate of a Borrower. “Net Revenue” means, for any period, (a) the gross
revenues during such period of the Credit Parties and their Subsidiaries, less
(b)(i) service level adjustments, liquidated damages and claims interest arising
from service arrangements, (ii) discounts, refunds, rebates, charge backs,
retroactive price adjustments and any other allowances which effectively reduce
net selling price and (iii) any other similar and customary deductions used by
any Credit Party in determining net revenues, all, in respect of (a) and (b), as
determined in accordance with GAAP and in the ordinary course of business (and
not, for the avoidance of doubt, revenues from extraordinary, nonrecurring or
unusual events). “Non-Consenting Lender” shall have the meaning set forth in
Section 12.07(b). “Non-Excluded Taxes” shall have the meaning set forth in
Section 5.04(a). “Non-U.S. Lender” shall have the meaning set forth in Section
5.04(b). “Note” shall mean, as the context may require, a DDTL Note or a Term
Loan Note. “Notice of Borrowing” shall have the meaning set forth in Section
2.03(a). “Notice of Conversion or Continuation” shall have the meaning set forth
in Section 2.06. “Obligations” shall mean all Loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, or any other Person required to be indemnified hereunder, in each
case, that arise under any Credit Document, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired, including all fees, expenses
and other amounts accruing during the pendency of any proceeding of the type
described in Section 10.01(h), whether or not allowed in such proceeding. “OFAC”
shall have the meaning set forth in Section 7.26. “Organization Documents” shall
mean: (a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and, if applicable, any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction DB1/ 110631747.4 28
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit043.jpg]
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity. “Other Connection Taxes” shall
mean, with respect to any recipient, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan, or sold or assigned an interest in
any Loan). “Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible recording, filing or similar Taxes or any other excise
or property Taxes, charges or similar levies (but excluding any Tax, charge or
levy that constitutes an Excluded Tax) arising from any payment made hereunder
or from the execution, delivery or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
12.07). “Parent” shall have the meaning set forth in the recitals to this
Agreement. “Participant” shall have the meaning set forth in Section
12.06(c)(i). “Participant Register” shall have the meaning set forth in Section
12.06(c)(iii). “Passport Health Acquisition” shall mean the acquisition by
Justify Holdings, Inc. of substantially all the assets of University Health
Care, Inc., d/b/a Passport Health Plan and Passport Health Solutions, LLC.
“Passport Health Acquisition Agreement” shall mean the Asset Purchase Agreement
dated as of May 28, 2019, as amended on December 30, 2019, by and between
University Health Care, Inc., Passport Health Solutions, LLC, Justify Holdings,
Inc. and Parent. “Passport Health Note” shall mean that certain Surplus Note
issued by University Health Care, Inc. in favor of Parent in an aggregate amount
equal to $40,000,000. “Passport Shareholder Payment” shall mean any payment to
the Sponsor Stockholders required to be made by any Credit Party pursuant to
Section 4(b) of the Passport Stockholders Agreement. “Passport Stockholders
Agreement” shall mean that certain Stockholders Agreement dated as of December
30, 2019, made by and among Justify Holdings, Inc., University of Louisville
Physicians, Inc., Family Health Centers, Inc., University of Louisville Research
Foundation, Inc., Louisville Metro Department of Public Health and Wellness,
Park DuValle Community Health Center, Inc., University Norton Healthcare, Inc.,
University Medical Center, Inc., EH Holding Company, Inc., Parent, the Jewish
Heritage Fund for Excellence, Inc. and each other Person who executes a joinder
attached thereto. DB1/ 110631747.4 29
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit044.jpg]
“Patriot Act” shall have the meaning set forth in Section 12.20. “PBGC” shall
mean the Pension Benefit Guaranty Corporation established pursuant to Section
4002 of ERISA, or any successor thereto. “Pension Plan” shall mean any
single-employer plan, as defined in Section 4001(a)(15) of ERISA, and subject to
Title IV of ERISA, Section 412 of the Code or Sections 302 or 303 of ERISA, that
is or was within any of the preceding six plan years sponsored, maintained or
contributed to (or to which there is or was an obligation to contribute) by any
Credit Party or any ERISA Affiliate thereof, or respect of which any Credit
Party or any ERISA Affiliate thereof otherwise has any obligation or liability,
contingent or otherwise. “Permits” shall mean, with respect to any Person, any
permit, approval, clearance, authorization, enrollment, license, registration,
certificate, concession, grant, franchise, variance or permission from, and any
other contractual obligations with, any Governmental Authority, in each case,
whether or not having the force of law and applicable to or binding upon such
Person or any of its property or Products or to which such Person or any of its
property or Products is subject. “Permitted Acquisition” shall mean any
acquisition by a Credit Party or a Subsidiary of (i) all or substantially all of
the assets of a target, which assets are located in the United States or (ii)
one hundred percent (100%) of the Capital Stock of a target organized under the
laws of any State in the United States or the District of Columbia, in each
case, to the extent that each of the following conditions shall have been
satisfied: (a) the Parent and its Subsidiaries (including any new Subsidiary)
shall execute and deliver the agreements, instruments and other documents
required by Section 8.11; provided, that, the Parent and its Subsidiaries may
acquire Persons that do not become Credit Parties and assets that do not become
Collateral in an amount not to exceed a total consideration of $25,000,000 after
the Closing Date; (b) such acquisition shall not be hostile and shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equityholders of the target; (c) no Event of Default shall
then exist or would exist after giving effect thereto; (d) pro forma Liquidity
as of the date of consummation of such acquisition (after giving effect to the
funding of all Loans and use of cash as of such date) of not less than
$40,000,000); (e) Parent and its Subsidiaries shall be in pro forma compliance
with the covenants set forth in Section 9.12 and 9.13; DB1/ 110631747.4 30
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit045.jpg]
(f) the total consideration paid or payable for Permitted Acquisitions shall be
funded solely with (x) net proceeds from an issuance of Qualified Capital Stock
or cash on hand and from operations and (y) proceeds from a DDTL Facility; and
(g) the total consideration paid with respect to target Persons with pro forma
Target Consolidated Adjusted EBITDA that is less than $0 shall not exceed
$10,000,000 in the aggregate after the Closing Date. “Permitted Holders” shall
mean TPG Growth II Advisors, Inc., TPG Growth II BDH, L.P. and TPG Eagle
Holdings L.P. and each of their Affiliates and any funds or partnerships managed
by any of them (but not including any portfolio companies or operating companies
of any of the foregoing, notwithstanding the form of ownership of any such
portfolio or operating companies), The Advisory Board Company and University of
Pittsburgh Medical Center. “Permitted Liens” shall have the meaning set forth in
Section 9.02. “Permitted Refinancing Indebtedness” shall mean Indebtedness
issued or incurred (including by means of the extension or renewal of existing
Indebtedness) to refinance, refund, extend, renew or replace existing
Indebtedness of any Credit Party or any of its Subsidiaries permitted hereunder
(the “Refinanced Indebtedness”); provided, that the original principal amount of
such refinancing, refunding, extending, renewing or replacing Indebtedness does
not exceed the principal amount of such Refinanced Indebtedness plus the amount
of any interest, premiums or penalties required to be paid thereon plus fees and
expenses associated therewith. “Person” shall mean any individual, partnership,
joint venture, firm, corporation, limited liability company, association, trust
or other enterprise or any Governmental Authority. “Plan” shall mean a Pension
Plan or a Multiemployer Plan. “Prepayment Premium” shall have the meaning set
forth in Section 5.01(a). “Primary Obligator” shall have the meaning set forth
in the definition of “Guarantee Obligations.” “Prime Rate” shall mean a variable
per annum rate, as of any date of determination, equal to the rate as of such
date published in The Wall Street Journal as being the “Prime Rate” (or, if more
than one rate is published as the Prime Rate, then the highest of such rates).
The Prime Rate will change as of the date of publication in The Wall Street
Journal of a Prime Rate that is different from that published on the preceding
Business Day. In the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Rate, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the Prime Rate.
“Privacy and Security Rules” shall have the meaning set forth in Section
7.31(i). “Products” shall mean any item or any service that is researched or
developed, created, tested, packaged, labeled, distributed, manufactured,
managed, performed, or otherwise used, DB1/ 110631747.4 31
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit046.jpg]
offered, marketed, sold, or handled by or on behalf of the Credit Parties or any
of their Subsidiaries, whether marketed or in development. “Pro Forma Basis”
shall mean, for purposes of calculating the Total Secured Leverage Ratio: (a)
Investments, acquisitions, mergers, consolidations and dispositions of any
Subsidiary, line of business or division, that have been made by the specified
Person or any of its Subsidiaries, or any Person or any of its Subsidiaries
acquired by, merged or consolidated with the specified Person or any of its
Subsidiaries, and including any related financing transactions and incurrences
of Indebtedness, and including increases in ownership of Subsidiaries, during
the applicable reference period or subsequent to such reference period and on or
prior to the date of determination will be given pro forma effect, as if they
had occurred on the first day of the applicable reference period; (b) any Person
that is a Subsidiary on the date of determination will be deemed to have been a
Subsidiary at all times during such reference period; and (c) any Person that is
not a Subsidiary on the date of determination will be deemed not to have been a
Subsidiary at any time during such reference period; For purposes of this
definition, whenever pro forma effect is given to a transaction, the pro forma
calculations shall be made in good faith by an Authorized Officer of the
Borrower and shall be reasonably satisfactory to the Administrative Agent. Any
such pro forma calculation may include adjustments appropriate, in the good
faith determination of the Borrower as set forth in an officers’ certificate, to
reflect operating expense reductions (but not revenue increases) expected to
result from the applicable pro forma event if such adjustments are reasonably
satisfactory to the Administrative Agent. “Pro Rata Share” shall mean (a) with
respect to the Initial Term Loan Commitment of any Lender at any time, a
percentage, the numerator of which shall be the sum of such Lender’s unfunded
Initial Term Loan Commitment, plus such Lender’s funded Initial Term Loans, and
the denominator of which shall be the sum of the unused Initial Term Loan
Commitments of all Lenders, plus all funded Initial Term Loans of all Lenders or
(b) with respect to the DDTL Commitment of any Lender at any time, a percentage,
the numerator of be the sum of such Lender’s unfunded DDTL Commitment, plus such
Lender’s funded Delayed Draw Term Loan, and the denominator of which shall be
the sum of the DDTL Commitment of all Lenders, plus all funded Delayed Draw Term
Loan of all Lenders. “Qualified Capital Stock” shall mean any Capital Stock that
is not Disqualified Capital Stock. “Qualified Cash” shall mean, as of any date
of determination, the amount of unrestricted cash and Cash Equivalents of the
Credit Parties that are in deposit accounts or in securities accounts, or any
combination thereof, which deposit accounts and securities accounts are the
subject of Control Agreements and are maintained by a branch office of the
applicable bank or DB1/ 110631747.4 32
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit047.jpg]
securities intermediary located within the United States of America; provided,
that, for the first sixty (60) days (or such longer period as reasonably agreed
to by the Administrative Agent) following the Closing Date there shall be no
requirement that cash and Cash Equivalents of the Credit Parties be held in
accounts subject to Control Agreements in order for such cash and Cash
Equivalents to be Qualified Cash. “Real Property” shall mean, with respect to
any Person, all right, title and interest of such Person (including, without
limitation, any leasehold estate) in and to a parcel of real property owned,
leased or operated by such Person together with, in each case, all improvements
and appurtenant fixtures, equipment, personal property, easements and other
property and rights incidental to the ownership, lease or operation thereof.
“Refinanced Indebtedness” shall have the meaning set forth in the definition of
“Permitted Refinancing Indebtedness.” “Register” shall have the meaning set
forth in Section 12.06(b)(iv). “Regulatory Matters” shall mean, collectively,
activities that are subject to Health Care Laws. “Regulation D” shall mean
Regulation D of the Board as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements. “Regulation U” shall
mean Regulation U of the Board as from time to time in effect and any successor
to all or a portion thereof establishing margin requirements. “Regulation X”
shall mean Regulation X of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.
“Regulation Notice” shall have the meaning set forth in Section 5.02(k).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Release” shall mean a “release,” as such term has the meaning set
forth in CERCLA. “Reportable Event” shall mean an event described in Section
4043 of ERISA and the regulations thereunder (excluding any such event for which
the notice requirement has been waived by the PBGC). “Required Lenders” shall
mean, at any date, Lenders having or holding a majority of (a) unused
Commitments of Lenders plus (b) the aggregate outstanding principal amount of
the Loans; provided that the Commitment of, and the portion of the outstanding
principal amount of DB1/ 110631747.4 33
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit048.jpg]
the Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. “Restricted Payment”
shall mean, with respect to any Person, (a) the declaration or payment of any
dividend on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Stock of such Person or any warrants or options to purchase any such Capital
Stock, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property (it being understood, for the avoidance of doubt, that payments in
the form of Capital Stock pursuant to an employee benefit plan shall not
constitute Restricted Payments), (b) the payment or prepayment of principal of,
or premium or interest or any other amount in respect of, any Indebtedness that
is contractually subordinate to the Obligations unless such payment is permitted
under the terms of the subordination agreement applicable thereto, (c) any
payment in respect of earn-out obligations and (d) any payment with respect to
the Convertible Senior Notes. “Sanctions” shall have the meaning set forth in
Section 7.26. “SEC” means the Securities and Exchange Commission. “S&P” shall
mean Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business. “Secured Parties” shall mean, collectively, (a)
the Lenders, (b) the Administrative Agent, (c) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under the Credit
Documents and (d) any successors, endorsees, transferees and permitted assigns
of each of the foregoing. “Securitization” shall have the meaning set forth in
Section 12.08. “Security Agreement” shall mean a Security Agreement, by and
among each Credit Party and the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time. “Security Documents” shall mean, collectively, the Security
Agreement, any Mortgage and each other security agreement or other instrument or
document executed and delivered pursuant to Section 8.11 or pursuant to any of
the Security Documents to secure any of the Obligations. “Significant
Subsidiary” means a Subsidiary of the Borrower that meets the definition of
“significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X under the
Exchange Act. “Solvency Certificate” shall mean a solvency certificate dated as
of the Closing Date, duly executed and delivered by an Authorized Officer of the
Borrower to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent. DB1/ 110631747.4 34
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit049.jpg]
“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including Contingent Liabilities) does not exceed the
present fair saleable value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise) and (d) such Person is “solvent”
within the meaning given that term and similar terms under Applicable Laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any Contingent Liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5). “Somos” shall mean Somos Innovation, LLC, a Delaware limited liability
company. “Somos Capital Contributions” shall mean any capital contribution,
loan, advance or other Investment made in Somos in an aggregate amount not to
exceed $8,000,000, no more than $4,000,000 of which such amount may be paid in
cash, after the Closing Date pursuant to the terms of that certain Amended and
Restated Operating Agreement, dated as of May 21, 2019, by and among Somos,
Borrower and the other members of Somos, as amended, restated, supplemented or
modified from time to time. “Sponsor Stockholder” shall have the meaning set
forth in the Passport Stockholders Agreement. “Statutory Reserve Rate” shall
mean, for any day as applied to any Eurodollar Loan, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages that
are in effect on that day (including any marginal, special, emergency or
supplemental reserves), expressed as a decimal, as prescribed by the Board and
to which the Administrative Agent is subject, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Subsidiary” of any Person shall mean and include (a)
any corporation more than fifty percent (50%) of whose Voting Stock having by
the terms thereof power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person, directly or
indirectly, through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person, directly or indirectly, through
Subsidiaries, has more than a fifty percent (50%) voting equity interest at the
time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean DB1/ 110631747.4 35
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit050.jpg]
a Subsidiary of a Credit Party. Notwithstanding the foregoing, solely to the
extent the Securities Exchange Commission has permitted the Parent to treat
Justify Holdings, Inc. as being an unconsolidated entity, then for the purposes
of the definition of “Consolidated Adjusted EBITDA,” “Consolidated Net Income,”
“Consolidated Secured Debt,” “Funded Debt” and Section 8.01(a)- (c), Section
8.01(f) and Section 9.13 Justify Holdings, Inc. shall not be considered a
“Subsidiary.” “Target Consolidated Adjusted EBITDA” shall mean, for any
specified trailing 12 month period, an amount determined for any Person equal to
(a) the consolidated net income (or deficit) of such Person in accordance with
GAAP after eliminating all extraordinary nonrecurring items of income, plus (b)
without duplication and to the extent deducted in arriving at the consolidated
net income of such Person, the sum of, without duplication, amounts for (i)
total interest expense, (ii) provisions for Taxes based on income, (iii) total
depreciation expense, (iv) total amortization expense, and (v) any other
non-cash charges and expenses deducted in arriving at the consolidated net
income of such Person (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of an item that was paid in a prior period), minus (c) without
duplication and to the extent included in arriving at the consolidated net
income of such Person, amounts for non-cash gains (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash items in any prior period). “Taxes” shall mean all income, stamp
or other taxes, duties, levies, imposts, charges, assessments, fees, deductions
or withholdings, now or hereafter imposed, enacted, levied, collected, withheld
or assessed by any Governmental Authority, and all interest, penalties,
additions to tax or similar liabilities with respect thereto. “Term Loan” shall
mean the Initial Term Loan or Delayed Draw Term Loan. “Term Loan Note” shall
mean a promissory note substantially in the form of Exhibit T-1. “Test Period”
shall mean, for any date of determination under this Agreement, the four (4)
consecutive fiscal quarters of Borrower most recently ended as of such date of
determination. “Total Secured Leverage Ratio” shall mean, as of the last day of
any Test Period, the ratio of (a) Consolidated Secured Debt as of such date to
(b) Consolidated Adjusted EBITDA for such Test Period. “TRA” shall mean that
certain Income Tax Receivables Agreement, dated as of June 4, 2015, by and among
Parent, Borrower, TPG Eagle Holdings, L.P., Ptolemy Capital, LLC, The Advisory
Board Company, UPMC, TPG Growth II BDH, L.P., Premier Health Partners, Oxeon
Partners, LLC and Medstar Health, Inc., as amended, restated, supplemented or
otherwise modified from time to time. “Transaction Documents” shall mean each of
the documents executed and/or delivered in connection with the Transactions,
including, without limitation, the Credit Documents but excluding the Warrants.
DB1/ 110631747.4 36 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit051.jpg]
“Transactions” shall mean, collectively, the transactions contemplated by the
Credit Documents, including the Passport Health Acquisition and the transactions
contemplated by the Passport Health Acquisition Agreement. “Transactions Rule”
shall have the meaning set forth in Section 7.31(i). “Treasury Rate” shall mean
as of any prepayment date, shall mean the yield to maturity at the time of
computation of United States Treasury Securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519), which has become publicly available at least (2) two Business Days
prior such prepayment (or, if such Statistical Release is no longer published,
any publicly available source or similar market data) most nearly equal to the
period from such prepayment date to the second anniversary of the Closing Date;
provided, however, that if the period from such prepayment date to the second
anniversary of the Closing Date, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one twelfth of a year) from the weekly
average yields of United States Treasury Securities for which such yields are
given. “Trustee” shall have the meaning set forth in the definition “2021
Convertible Notes.” “Type” shall mean, as to any Loan, its nature as an ABR Loan
or Eurodollar Loan. “UCC” shall mean the Uniform Commercial Code as from time to
time in effect in the State of New York. “Unasserted Contingent Obligations”
shall have the meaning given to such term in the Security Agreement. “Unfunded
Current Liability” of any Pension Plan shall mean the amount, if any, by which
the present value of all accumulated benefit obligations under such Pension Plan
as of the close of its most recent plan year, determined in accordance with FASB
Accounting Standards Codification 715: Compensation - Retirement Benefits, as in
effect on the date hereof, exceeds the fair market value of the assets of such
Pension Plan allocable to such accrued benefits. “Unused DDTL Commitment Fee”
shall have the meaning set forth in Section 4.01(b). “U.S.” and “United States”
shall mean the United States of America. “Voting Stock” shall mean, with respect
to any Person, shares of such Person’s Capital Stock having the right to vote
for the election of directors (or Persons acting in a comparable capacity) of
such Person under ordinary circumstances. “Warrant Holder” shall mean Ares.
“Warrants” shall mean the warrants and related documentation issued to the
Warrant Holder equal to 1.75% of the fully diluted shares outstanding of Class A
common stock of Parent with a strike price equal to the amount set forth in the
warrantsWarrants. DB1/ 110631747.4 37
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit052.jpg]
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02 Other
Interpretive Provisions. With reference to this Agreement and each other Credit
Document, unless otherwise specified herein or in such other Credit Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. (b) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Credit Document
shall refer to such Credit Document as a whole and not to any particular
provision thereof. (c) Article, Section, Exhibit and Schedule references are to
the Credit Document in which such reference appears. (d) The term “including” is
by way of example and not limitation. (e) The term “documents” includes any and
all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form. (f) In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”; and the word “through”
means “to and including.” (g) Section headings herein and in the other Credit
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Credit Document. SECTION 1.03
Accounting Terms and Determination. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Historical Financial Statements set forth in clause (a) of such
definition, except as otherwise specifically prescribed herein. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to in Article IX shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 or 470-20 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Credit Party or any Subsidiary of any
Credit Party at “fair value.” A breach of any Financial Performance Covenant
shall be deemed to have occurred as of the last day of the relevant specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to the Administrative Agent. DB1/ 110631747.4 38
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit053.jpg]
SECTION 1.04 Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). SECTION 1.05
References to Agreements, Laws, etc. Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Credit
Documents) and other Material Contracts shall be deemed to include all
subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law. SECTION 1.06 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). SECTION 1.07 Timing of Payment of Performance. When
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day. SECTION 1.08 Corporate Terminology. Any reference to
officers, shareholders, stock, shares, directors, boards of directors, corporate
authority, articles of incorporation, bylaws or any other such references to
matters relating to a corporation made herein or in any other Credit Document
with respect to a Person that is not a corporation shall mean and be references
to the comparable terms used with respect to such Person. SECTION 1.09 UCC
Definitions. When used in this Agreement, the following terms have the same
definitions as provided in Article 9 of the UCC, but for convenience in this
Agreement the first letter of all such terms shall be capitalized: “Accession,”
“Account,” “Account Debtor,” “Authenticate” (and all derivations thereof),
“Certificate Of Title”, “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Equipment,” “General Intangible,” “Goods,”
“Health-Care-Insurance Receivable,” “Instrument,” “Inventory,” “Investment
Property,” “Letter-Of-Credit Right,” “Obligor,” “Proceeds” (as specifically
defined in Section 9-102(64) of the UCC), “Record,” “Secondary Obligor,”
“Secured Party,” “Software” and “Supporting Obligation.” SECTION 1.10 Divisions;
Series. For all purposes under the Credit Documents, if, in connection with any
division or plan of division with respect to a limited liability company under
Delaware law (or any comparable event under a different jurisdiction’s laws) or
an allocation of assets to a series of a limited liability company under
Delaware law (or any comparable event under a different jurisdiction’s laws),
(a) any asset, right, obligation or liability of any Person DB1/ 110631747.4 39
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit054.jpg]
becomes the asset, right, obligation or liability of a different Person, then
such transaction shall constitute a “transfer” (as used in the definition of
“Disposition” contained herein) from the original Person to the subsequent
Person, and (b) any new Person comes into existence, such new Person shall be
deemed to have been organized by the holders of its Capital Stock on the first
date of its existence. ARTICLE II Amount and Terms of Credit Facilities SECTION
2.01 Loans. (a) Subject to and upon the terms and conditions herein set forth:
(x) Each Lender having an Initial Term Loan Commitment, severally agrees to make
a term loan (collectively, the “Initial Term Loan”) to the Borrower on the
Closing Date in the amount of the Initial Term Loan Commitment of such Lender.
(y) Each Lender having a DDTL Commitment, severally agrees to make a term loan
or loans (collectively, the “Delayed Draw Term Loan”) to the Borrower on or
before the DDTL Commitment Expiration Date in the aggregate amount of the DDTL
Commitment of such Lender. (b) Each of the Term Loans made pursuant to Section
2.01(a) may, at the option of the Borrower, (i) be incurred and maintained as,
and/or converted into, ABR Loans or Eurodollar Loans; provided, that all such
Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Term Loans of
the same Type and (ii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid may not be reborrowed. (c) Each
Lender, may at its option, make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Eurodollar Loan;
provided, that (i) any exercise of such option shall not affect the obligation
of the Borrower to repay such Eurodollar Loan and (ii) in exercising such
option, such Lender shall use its reasonable efforts to minimize any increased
costs to the Borrower resulting therefrom. (d) Reductions in DDTL Commitments.
Borrower may at any time upon at least two (2) Business Days' (or such shorter
period as is acceptable to Administrative Agent) prior written notice by the
Borrower to the Administrative Agent permanently reduce any DDTL Commitment;
provided that such reductions shall be in an amount greater than or equal to
$1,000,000 or, if less, the remaining amount of such DDTL Commitment. All
reductions of a DDTL Commitment shall be allocated pro rata among all Lenders
holding such DDTL Commitment. (e) Delayed Draw Term Loan Conditions: DB1/
110631747.4 40 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit055.jpg]
(i) Delayed Draw Term Loan Conditions. No Lender with a DDTL Commitment shall be
obligated to fund any Delayed Draw Term Loan, unless each of the following
conditions have been satisfied or waived in accordance with this Agreement (in
addition to all other conditions to the funding of Delayed Draw Term Loan set
forth in this Agreement): a. no Default or Event of Default shall have occurred
or be continuing prior to and immediately after giving effect to such Delayed
Draw Term Loan; b. proceeds of the Delayed Draw Term Loan shall be used by the
Borrower solely for the purposes set forth in Section 8.10; c. to the extent the
Delayed Draw Term Loans are to be used for the 2021 Convertible Notes
Repurchase, Administrative Agent shall have received a notice from Parent
specifying (i) the date of redemption and (ii) the principal amount of the 2021
Convertible Notes being redeemed, together with interest thereon payable on such
date and evidence satisfactory to the Administrative Agent that after giving
effect to such redemption, no 2021 Convertible Notes shall remain outstanding;
d. Administrative Agent shall have received a Notice of Borrowing in form and
substance reasonably satisfactory to the Administrative Agent; e. Administrative
Agent shall have received a pro forma balance sheet of Parent and its
Subsidiaries giving effect to the Delayed Draw Term Loan; f. immediately after
giving effect to such Delayed Draw Term Loan, no more than four (4) Delayed Draw
Term Loans have been made; g. Liquidity on a pro forma basis shall not be less
than $40,000,000; h. Administrative Agent shall have received evidence, in form
and substance satisfactory to the Administrative Agent, that the Borrower has
achieved a minimum Net Revenue of (i) on or before March 31, 2020, $850,000,000
or (i) after April 1, 2020, $800,000800,000,000, in each case, for the
twelve-month period ending as of the last day of the fiscal quarter for which
financial statements were delivered in accordance with Section 8.01(b);
provided, that, to the extent True Health New Mexico, DB1/ 110631747.4 41
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit056.jpg]
Inc. is sold, transferred or otherwise disposed of for Net Proceeds of
$12,500,000 or more during any fiscal quarter pursuant to a transaction
permitted hereunder, then the minimum Net Revenue required by this subclause
shall thereafter be reduced by an amount equal to the lesser of (x) $150,000,000
and (y) the Net Revenue contributed by True Health New Mexico, Inc. for the
twelve (12) month period ended as of last fiscal quarter for which such Net
Revenue was calculated immediately prior to the consummation of such sale,
transfer or disposition; and i. each of the conditions set forth in Section 6.02
shall have been satisfied (it being understood that all references to “the date
of such Credit Extension” or similar language in Section 6.02 shall be deemed to
refer to date of funding of the Delayed Draw Term Loan). (ii) Terms. Each
Delayed Draw Term Loan shall have the same pricing and maturity as the Initial
Term Loan. (iii) Required Amendments. The Loans and Commitments established
pursuant to this Section 2.01 shall constitute Term Loans and Commitments
hereunder and shall be entitled to all the benefits afforded by, this Agreement
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the guarantees and security interests created
by the applicable Collateral Documents. The Credit Parties shall take any
actions reasonably required by the Administrative Agent to ensure that the Liens
and security interests granted by the applicable Collateral Documents continue
to be perfected under the UCC or otherwise after giving effect to the
establishment of any such new Loans and Commitments to the extent provided in
any Collateral Documents. Each of the parties hereto, hereby agrees that the
Administrative Agent may, in consultation with the Borrower, take any and all
action as may be reasonably necessary to ensure that all Delayed Draw Term
Loans, which are not separate tranches, when originally made, are included in
each Borrowing of outstanding Term Loans on a pro rata basis. This may be
accomplished by requiring each outstanding Borrowing of Term Loans that are
Eurodollar Loans to be converted into a Borrowing of Term Loans that are ABR
Loans on the date of each such Delayed Draw Term Loan, or by allocating a
portion of each such Delayed Draw Term Loan to each outstanding Borrowing of
Term Loans that are Eurodollar Loans on a pro rata basis. Any conversion of
Eurodollar Loans to ABR Loans required by the preceding sentence shall be
subject to Section 2.11. SECTION 2.02 Minimum Amount of Each Borrowing; Maximum
Number of Borrowings. The aggregate principal amount of each Borrowing of
Delayed Draw Term Loan shall not be less than the Minimum DDTL Borrowing Amount.
More than one (1) Borrowing may be incurred on any date; provided, that at no
time shall there be outstanding more than five (5) Borrowings of Eurodollar
Loans under this Agreement. SECTION 2.03 Notice of Borrowing. DB1/ 110631747.4
42 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit057.jpg]
(a) The Borrower shall give the Administrative Agent prior written notice in the
form of Exhibit N-1 (a “Notice of Borrowing”) (or telephonic notice promptly
confirmed in writing) (i) prior to 1:00 p.m. (New York time) at least three (3)
Business Days’ prior to each Borrowing of Term Loans, which are to be initially
Eurodollar Loans and (ii) prior to 12:00 noon (New York time) on the date of
each Borrowing of Term Loans which are to be ABR Loans. Except as otherwise
expressly provided in Section 2.10, each Notice of Borrowing shall be
irrevocable and shall specify (A) the aggregate principal amount of the Term
Loans to be made, (B) the date of the Borrowing (which shall be, in the case of
Term Loans, the Closing Date) and (C) whether the Term Loans shall consist of
ABR Loans and/or Eurodollar Loans and, if the Term Loans are to include
Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Term Loans, of such Lender’s Pro Rata Share thereof and of the other matters
covered by the related Notice of Borrowing. (b) [Reserved]. (c) Without in any
way limiting the obligation of the Borrower to confirm in writing any notice it
may give hereunder by telephone, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower. In each such case, the Borrower hereby
waives the right to dispute the Administrative Agent’s record of the terms of
any such telephonic notice. SECTION 2.04 Disbursement of Funds. (a) No later
than (i) 2:00 p.m. (New York time), in the case of each Borrowing of Delayed
Draw Term Loans for which a Notice of Borrowing has been timely delivered in
accordance with Section 2.03 (other than for Borrowings on the Closing Date),
each Lender will make available its Pro Rata Share, if any, of the Borrowing
requested to be made on such date in the manner provided below, and (ii) 5:00
p.m. (New York time), in the case of the making of the Initial Term Loan, if the
conditions set forth in Article VI to the effectiveness of this Agreement are
met prior to 4:00 p.m. (New York time) on the Closing Date, each Lender will
make available its Pro Rata Share of the Initial Term Loan in the manner
provided below. (b) Each Lender shall make available all amounts it is to fund
to the Borrower, under any Borrowing, in immediately available funds to the
Administrative Agent, and the Administrative Agent will make available to the
Borrower, the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available the same to the Borrower, the Administrative Agent shall be entitled
to recover such DB1/ 110631747.4 43
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit058.jpg]
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall promptly pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower, to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the Federal Funds Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.08,
applicable to ABR Loans. If the Borrower and such Lender shall pay interest to
the Administrative Agent for the same (or a portion of the same) period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. (c) Nothing in this Section 2.04
shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to fulfill its commitments hereunder). SECTION 2.05 Payment of
Loans; Evidence of Debt. (a) Borrower agrees to pay to the Administrative Agent,
for the benefit of the Lenders, on the Maturity Date, the aggregate amount of
all outstanding Term Loans. (b) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of the
Borrower to the appropriate lending office of such Lender resulting from each
Loan made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement. (c) The Borrower agrees that
from time to time on and after the Closing Date, upon the request to
Administrative Agent by any Lender, at Borrower’s own expense, the Borrower will
execute and deliver to such Lender a Note, evidencing the Loans made by, and
payable to such Lender or registered assigns in a maximum principal amount equal
to such Lender’s applicable Initial Term Loan Commitment, DDTL Commitment. The
Administrative Agent shall maintain the Register pursuant to Section
12.06(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent from the Borrower and
each Lender’s share thereof. (d) The entries made in the Register and accounts
and subaccounts maintained pursuant to paragraphs (c) and (d) of this Section
2.05 shall, to the extent permitted by Applicable Law, be prima facie evidence
of the existence and amounts of the obligations of the DB1/ 110631747.4 44
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit059.jpg]
Borrower therein recorded; provided, that the failure of any Lender or
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
SECTION 2.06 Conversions and Continuations. (a) The Borrower shall have the
option on any Business Day to convert all or a portion of the outstanding
principal amount of Term Loans of one Type into a Borrowing or Borrowings of
another Type and the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any Eurodollar Loans as Eurodollar
Loans for an additional Interest Period; provided, that (i) no partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
DDTL Borrowing Amount, (ii) ABR Loans may not be converted into Eurodollar Loans
if an Event of Default is in existence on the date of the proposed conversion
and the Administrative Agent has, or the Required Lenders in respect of the
Credit Facility that is the subject of such conversion have, determined in its
or their sole discretion not to permit such conversion, (iii) Eurodollar Loans
may not be continued as Eurodollar Loans if an Event of Default is in existence
on the date of the proposed continuation and the Administrative Agent has, or
the Required Lenders in respect of the Credit Facility that is the subject of
such conversion have, determined in its or their sole discretion not to permit
such continuation and (iv) Borrowings resulting from conversions pursuant to
this Section 2.06 shall be limited in number as provided in Section 2.02. Each
such conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) prior to 1:00 p.m. (New York time) at least three Business Days (or one
(1) Business Day in the case of a conversion into ABR Loans) (and in either case
on not more than five (5) Business Days) prior to such proposed conversion or
continuation, in the form of Exhibit N-2 (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted or continued into and, if such Loans are to be converted
into or continued as Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans. (b) If any Event of Default is in existence at the
time of any proposed continuation of any Eurodollar Loans and the Administrative
Agent has, or the Required Lenders in respect of the Credit Facility that is
subject of such continuation have, determined in its or their sole discretion
not to permit such continuation, such Eurodollar Loans shall be automatically
converted into a Borrowing of ABR Loans effective as of the expiration date of
such Interest Period. If, upon the expiration of any Interest Period in respect
of Eurodollar Loans, the Borrower has failed to elect a new Interest Period to
be applicable thereto as provided in Section 2.06(a), Borrower shall be deemed
to have elected to convert such Borrowing of Eurodollar Loans into a Borrowing
of ABR Loans effective as of the expiration date of such current Interest
Period. SECTION 2.07 Pro Rata Borrowings. Borrowing of the Initial Term Loan
funded on the Closing Date under this Agreement shall be made by each Lender
with an Initial Term Loan DB1/ 110631747.4 45
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit060.jpg]
Commitment on the basis of its then-applicable Initial Term Loan Commitment.
Each Borrowing of Delayed Draw Term Loan under this Agreement shall be made by
each Lender with a DDTL Commitment on the basis of its then-applicable DDTL
Commitment. It is understood that no Lender shall be responsible for any default
by any other Lender in its obligation to make Loans hereunder and that each
Lender shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its commitments
hereunder. SECTION 2.08 Interest. (a) The unpaid principal amount of each ABR
Loan shall bear interest from the date of the Borrowing thereof until repayment
or prepayment thereof at a rate per annum that shall at all times be the
Applicable Margin plus the ABR in effect from time to time. (a) The unpaid
principal amount of each Eurodollar Loan shall bear interest from the date of
the Borrowing thereof until repayment or prepayment thereof at a rate per annum
that shall at all times be the Applicable Margin in effect from time to time
plus the relevant Eurodollar Rate. (b) From and after the occurrence and during
the continuance of any Event of Default, upon notice by the Administrative Agent
or the Required Lenders to the Borrower (or automatically while any Event of
Default under Section 10.01(a) or Section 10.01(h) exists), the Borrower shall
pay interest on the principal amount of all Loans and all other due and unpaid
Obligations, to the extent permitted by Applicable Law, at the rate described in
Section 2.08(a) or Section 2.08(b), as applicable, plus two (2) percentage
points per annum (the “Default Rate”). All such interest at the Default Rate
shall be payable on demand of the Administrative Agent or the Required Lenders
and in cash. (c) Interest on each Loan shall accrue from and including the date
of any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last day of
each March, June, September and December, beginning with the fiscal quarter
ending March 31, 2020 (the “ABR Interest Payment Date”), (ii) in respect of each
Eurodollar Loan, quarterly in arrears on the last day of each March, June,
September and December, commencing on March 31, 2020 (the “Eurodollar Interest
Payment Date”) and (iii) in respect of each Loan, on any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand. (d) [Reserved]. (e) On each of the ABR Interest
Payment Date or Eurodollar Interest Payment Date, as applicable, Borrower shall
pay all accrued and unpaid interest on the Term Loans by paying all such accrued
interest in cash. All accrued, but unpaid Interest shall be payable in cash on
the Maturity Date. (f) The Administrative Agent, upon determining the interest
rate for any Borrowing of Eurodollar Loans, shall promptly notify the Borrower
and the relevant Lenders DB1/ 110631747.4 46
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit061.jpg]
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto. SECTION 2.09 Interest
Periods. At the time the Borrower gives a Notice of Borrowing or a Notice of
Conversion or Continuation in respect of the making of, or conversion into or
continuation as, a Borrowing of Eurodollar Loans (in the case of the initial
Interest Period applicable thereto) or prior to 1:00 p.m. (New York time) on the
third Business Day (and in any event, on not more than five Business Days’
notice) prior to the expiration of an Interest Period applicable to a Borrowing
of Eurodollar Loans, the Borrower shall have, by giving the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) elected the
Interest Period applicable to such Borrowing, which Interest Period shall be a
three (3)-month period (subject to clause (a) below): (a) the initial Interest
Period for any Borrowing of Eurodollar Loans shall commence on the date of such
Borrowing (including the date of any conversion from a Borrowing of ABR Loans),
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the immediately preceding Interest Period expires;
provided, that, (i) the initial Interest Period commencing on the Closing Date
shall expire on March 31, 2020 and (ii) subject to clause (b) below, each
Interest Period thereafter shall expire on the last day of each June, September,
December and March, regardless of the commencement date of such Interest Period;
and (b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; and (c) the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
Maturity Date. SECTION 2.10 Increased Costs, Illegality, etc. (a) In the event
that (x) in the case of clause (i) below, the Administrative Agent or (y) in the
case of clauses (ii) and (iii) below, any Lender, in each case, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto): (i) on any
date for determining the Eurodollar Rate for any Interest Period that (A)
deposits in the principal amounts of the Loans comprising any Eurodollar Loan
are not generally available in the relevant market or (B) by reason of any
changes arising on or after the Closing Date affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
(ii) at any time, after the later of the Closing Date and the date such entity
became a Lender hereunder, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (excluding all Taxes except any Other Connection Taxes that are
not Connection Income Taxes) because of (A) any change since the date hereof in
any Applicable Law (or in the interpretation or administration thereof and
including the introduction of any new Applicable Law), such as, for example,
DB1/ 110631747.4 47 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit062.jpg]
without limitation, a change in official reserve requirements (but excluding
changes in the rate of tax on the overall net income of such Lender), and/or (B)
other circumstances affecting the interbank Eurodollar market or the position of
such Lender in such market; or (iii) at any time, that the making or continuance
of any Eurodollar Loan has become unlawful by compliance by such Lender in good
faith with any Applicable Law (or would conflict with any such Applicable Law
not having the force of law even though the failure to comply therewith would
not be unlawful), or has become impracticable as a result of a contingency
occurring after the date hereof that materially and adversely affects the
interbank Eurodollar market, then, and in any such event, such Lender (or the
Administrative Agent, in the case of clause (i) above) shall promptly give
notice (if by telephone, confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (A) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice the Administrative Agent agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or Notice of Conversion or Continuation given by the Borrower with respect to
Eurodollar Loans that have not yet been incurred shall be deemed rescinded by
the Borrower, (B) in the case of clause (ii) above, the Borrower shall, pay to
such Lender, within five (5) days after receipt of written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (C) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law. Notwithstanding the other provisions of this Agreement,
if the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error), or the Borrower and Required Lenders shall
collectively notify the Administrative Agent in writing, that either (i) the
circumstances set forth in Section 2.10(a)(i) have arisen and such circumstances
are unlikely to be temporary, (ii) syndicated or comparable loans are currently
being executed and/or amended to include or adopt a new benchmark rate or rates
(including, without limitation, credit or similar adjustments, in each case, to
such rate or rates) or (iii) the circumstances set forth in Section 2.10(a)(i)
have not arisen but the supervisor for the administrator of LIBOR (or any
component thereof) or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR (or any component thereof) shall no longer be published for
use in determining interest rates for loans (in the case of either such clause
(i), (ii) or (iii), an “Alternative Interest Rate Election Event”), then
reasonably promptly thereafter the Administrative Agent and Borrower may
endeavor to establish an DB1/ 110631747.4 48
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit063.jpg]
alternate rate of interest to LIBOR that gives due consideration to the then
prevailing market convention for determining a rate of interest for leveraged
comparable loans in the United States at such time (which may include such
credit adjustments or other adjustments, in each case, to such rate as are
present in the market for leveraged comparable loans in the United States at
such time), and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (including, without limitation operational, term, conforming
and other changes as may be reasonably determined by the Administrative Agent).
Notwithstanding anything to the contrary in this Agreement, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days after the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from Required Lenders
stating that they object to such amendment (which amendment shall not be
effective prior to the end of such five (5) Business Day notice period). To the
extent an alternate rate of interest is adopted as contemplated hereby, the
approved rate shall be applied in a manner consistent with prevailing market
convention. From such time as an Alternative Interest Rate Election Event has
occurred and continuing until an alternate rate of interest has been determined
in accordance with the terms and conditions of this paragraph, (A) any Notice of
Borrowing that requests the conversion of any Loan to, or continuation of any
Loan as, a Eurodollar Loan shall be ineffective, and (B) if any Notice of
Borrowing requests a Eurodollar Loan, such Loan shall be made as a ABR Loan;
provided that, to the extent such Alternative Interest Rate Election Event is as
a result of clause (ii) above, then clauses (A) and (B) of this sentence shall
apply during such period only if LIBOR for such Interest Period is not available
or published at such time on a current basis. (a) At any time that any
Eurodollar Loan is affected by the circumstances described in (i) Section
2.10(a)(ii), the Borrower may either (A) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, cancel said Borrowing by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower was notified by a Lender pursuant to Section
2.10(a)(ii) or (B) if the affected Eurodollar Loan is then outstanding, upon at
least three (3) Business Days’ notice to the Administrative Agent, require the
affected Lender to convert each such Eurodollar Loan into an ABR Loan; provided,
that if more than one Lender is so affected at any time, then all affected
Lenders must be treated in the same manner pursuant to this Section 2.10(b) or
(ii) Section 2.10(a)(iii), (A) if the affected Eurodollar Loan is then being
made pursuant to a Borrowing, such Borrowing shall automatically be deemed
cancelled and rescinded and (B) if the affected Eurodollar Loan is then
outstanding, each such Eurodollar Loan shall automatically be converted into an
ABR Loan; provided, that if more than one Lender is affected at any time, then
all affected Lenders must be treated in the same manner pursuant to this Section
2.10(b). (b) If, after the later of the date hereof, and that date such entity
becomes a Lender hereunder, the adoption of any Applicable Law regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
such date regarding capital adequacy (whether or not having the force of law) of
any such DB1/ 110631747.4 49 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit064.jpg]
authority, association, central bank or comparable agency, has the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s or its parent’s policies with respect to capital adequacy), then
within five (5) days after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any such Applicable Law as
in effect on the date hereof. Each Lender (on its own behalf), upon determining
in good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will, as promptly as practicable upon ascertaining knowledge
thereof, give written notice thereof to the Borrower, which notice shall set
forth in reasonable detail the basis of the calculation of such additional
amounts. The failure to give any such notice, with respect to a particular
event, within the time frame specified in Section 2.13, shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.10(c) for amounts accrued or incurred after the date of such
notice with respect to such event. (c) Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Applicable Law, regardless of the date
enacted, adopted or issued. (d) This Section 2.10 shall not apply to Taxes to
the extent duplicative of Section 5.04. SECTION 2.11 Compensation. If (a) any
payment of principal of a Eurodollar Loan is made by the Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Eurodollar Loan as a result of a payment or conversion pursuant to Section 2.05,
2.06, 2.10, 5.01 or 5.01(d), as a result of acceleration of the maturity of the
Loans pursuant to Article X or for any other reason, (b) any Borrowing of
Eurodollar Loans is not made as a result of a withdrawn Notice of Borrowing
(except with respect to a revocation as provided in Section 2.10 or by reason of
a Lender being a Defaulting Lender), (c) any ABR Loan is not converted into a
Eurodollar Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any Eurodollar Loan is not continued as a Eurodollar Loan as a result of a
withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of a Eurodollar Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.01 or 5.01(d), the Borrower shall, after
receipt of a written request by such Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
DB1/ 110631747.4 50 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit065.jpg]
failure to continue, failure to prepay, reduction or failure to reduce,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Eurodollar Loan.
SECTION 2.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b) or 5.04 with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided, that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender provided in Section 2.10 or 5.04. SECTION 2.13 Notice of Certain Costs.
Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11 or 5.04 is given by any Lender more than
one hundred twenty (120) days after such Lender has knowledge (or should have
had knowledge) of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss, tax or other additional amounts described in
such Sections, such Lender shall not be entitled to compensation under Section
2.10, 2.11 or 5.04, as the case may be, for any such amounts incurred or
accruing prior to the giving of such notice to the Borrower. SECTION 2.14
[Reserved]. SECTION 2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by Applicable Law: (i) Waivers and
Amendments. That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 12.01. (ii) Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 5.02(j) or Article X or otherwise, and including
any amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 12.09), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a noninterest bearing deposit account and released
in order to satisfy DB1/ 110631747.4 51
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit066.jpg]
such Defaulting Lender’s potential future funding with respect to Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
that Defaulting Lender has not fully funded its appropriate share. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto. (iii) Certain Fees. A Lender that is a Defaulting Lender shall
not be entitled to receive any Unused DDTL Commitment, for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender). (b) Defaulting Lender Cure. If the Borrower and the
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Lenders to hold their
respective Pro Rata Share of Loans, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to a Lender that is not a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. ARTICLE III [RESERVED] DB1/
110631747.4 52 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit067.jpg]
ARTICLE IV Fees and Commitment Terminations SECTION 4.01 Fees. (a) The Borrower
agrees to pay to the Administrative Agent, all the Fees set forth in the Fee
Letter. (b) The Borrower agrees to pay to each Lender having a DDTL Commitment a
commitment fee (the “Unused DDTL Commitment Fee”) calculated at the rate of one
percent (1.00%) on the daily balance of the DDTL Commitment of such Lender
during each fiscal quarter or portion thereof from the Closing Date to the DDTL
Commitment Expiration Date. The Unused DDTL Commitment Fee shall be payable
quarterly in arrears on the last day of each March, June, September and
December, beginning with the fiscal quarter ending March 31, 2020, and on the
DDTL Commitment Expiration Date or any earlier date on which the DDTL
Commitments shall terminate. SECTION 4.02 Mandatory Termination of Commitments.
(a) The Initial Term Loan Commitment shall terminate at 5:00 p.m. (New York
time) on the Closing Date. (b) The DDTL Commitment shall terminate at 5:00 p.m.
(New York time) on the DDTL Commitment Expiration Date. ARTICLE V Payments
SECTION 5.01 Prepayments Premium; Voluntary Prepayments. (a) Subject to the
terms and conditions set forth in this Section 5.01, the Borrower shall have the
right to prepay the Loans, in whole or in part, from time to time subject to
payment of the following Make-Whole Premium or prepayment premium (expressed as
a percentage of the principal amount of the Term Loans being prepaid) (the
“Prepayment Premium”), as applicable, plus accrued and unpaid interest on the
principal amount being prepaid to the prepayment date. Each prepayment (x) made
on or prior to the second anniversary of the Closing Date shall be made subject
to payment of the Make-Whole Premium and (y) made after the second anniversary
of the Closing Date shall be subject to payment of the applicable Prepayment
Premium set forth below (which shall be calculated as the percentage set forth
below multiplied by the amount being prepaid): Time Period Prepayment Premium
After the second 4.0% DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit068.jpg]
DB1/ 110631747.4 53 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit069.jpg]
anniversary, but on or prior to the third anniversary of the Closing Date After
the third anniversary, 3.0% but on or prior to the fourth anniversary of the
Closing Date After the fourth anniversary, 2.0% but prior to the fifth
anniversary of the Closing Date On or after the fifth 0.0% anniversary of the
Closing Date (b) When making a voluntary partial prepayment, the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of (i) its intent to make such prepayment, (ii) the amount
of such prepayment and (iii) in the case of Eurodollar Loans, the specific
Borrowing(s) pursuant to which such prepayment will be made, no later than (A)
in the case of Eurodollar Loans, 1:00 p.m. (New York time) three (3) Business
Days prior to, and (B) in the case of ABR Loans, 1:00 p.m. (New York time) on
the date of such prepayment, and such prepayment shall promptly be transmitted
by the Administrative Agent to each of the relevant Lenders, as the case may be.
(c) Each voluntary partial prepayment of any Loans shall be in a multiple of
$500,000 and in aggregate principal amount of at least $100,000; provided, that
no partial prepayment of Eurodollar Loans outstanding under a single Borrowing
shall reduce the outstanding Eurodollar Loans outstanding under such Borrowing
to an amount less than $500,000. (d) With respect to each prepayment of Term
Loans pursuant to this Section 5.01, the Borrower may designate the Types of
Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided, that the Borrower pays any amounts, if any, required to be paid
pursuant to Section 2.11 with respect to prepayments of Eurodollar Loans made on
any date other than the last day of the applicable Interest Period. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11. Each such prepayment shall be accompanied by all
accrued interest on the Loans so prepaid, through the date of such prepayment.
(e) Each prepayment in respect of any Term Loans pursuant to this Section 5.01
shall be applied ratably to Term Loans. SECTION 5.02 Mandatory Prepayments. DB1/
110631747.4 54 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit070.jpg]
(a) Within five (5) Business Days of the receipt by any Credit Party of any Net
Proceeds from any Disposition (other than a Disposition under Section
9.04(b)-(k), (m), (p), (q) or (r)), the Borrower shall prepay the Loans in an
amount equal to one hundred percent (100%) of the Net Proceeds from such
Disposition in excess of $3,000,000 in any fiscal year (when combined with Net
Proceeds from other Dispositions and Casualty Events received in such fiscal
year), to be applied as set forth in Section 5.02(g); provided, that, except
with respect to a Disposition of True Health New Mexico, Inc., the Borrower may,
at its option by notice in writing to the Administrative Agent, which such
notice shall be received within thirty (30) days of the receipt of the Net
Proceeds from such Disposition, within one hundred eighty (180) days after such
event (or, if such Credit Party shall have entered into a binding commitment for
the use of such Net Proceeds within such one hundred eighty (180) days, three
hundred sixty (360) days after such event), instead reinvest such Net Proceeds
in assets to be used in the business of the Borrower so long as no Event of
Default shall have occurred and be continuing at such time, in each case as
certified by the Borrower in writing to the Administrative Agent. Nothing in
this Section 5.02(a) shall be construed to permit or waive any Default or Event
of Default arising from any Disposition not permitted under the terms of this
Agreement. (b) Within five (5) Business Days of the receipt by any Credit Party
of any Net Proceeds from any Casualty Event, the Borrower shall prepay the Loans
in an amount equal to one hundred percent (100%) of such Net Proceeds in excess
of $3,000,000 in any fiscal year (when combined with Net Proceeds from
Dispositions and other Casualty Events received in such fiscal year), to be
applied as set forth in Section 5.02(g); provided, that so long as no Event of
Default shall have occurred and be continuing, the Borrower may, at its option
by notice in writing to the Administrative Agent, which such notice shall be
received within thirty (30) days of the receipt of the Net Proceeds from such
Casualty Event, apply such Net Proceeds to the rebuilding or replacement of such
damaged, destroyed or condemned assets or property, or otherwise reinvest such
Net Proceeds in assets to be used in the business, so long as such Net Proceeds
are in fact used to rebuild or replace the damaged, destroyed or condemned
assets or property, or otherwise so reinvested, within one hundred eighty (180)
days following the receipt of such Net Proceeds (or, if such Credit Party shall
have entered into a binding commitment for the use of such Net Proceeds within
such one hundred eighty (180) days, three hundred sixty (360) days after such
event), with the amount of Net Proceeds unused after such period to be applied
as set forth in Section 5.02(g). (c) [Reserved]. (d) Concurrently with the
incurrence of any Indebtedness by any Credit Party (other than Indebtedness
permitted under Section 9.01), the Borrower shall prepay the Loans in an amount
equal to one hundred percent (100%) of such Net Proceeds, to be applied as set
forth in Section 5.02(g). Nothing in this Section 5.02(d) shall be construed to
permit or waive any Default or Event of Default arising from any incurrence of
Indebtedness not permitted under the terms of this Agreement. (e) Substantially
concurrently with any Change of Control, the Borrower shall prepay the Loans in
full, to be applied as set forth in Section 5.02(g). DB1/ 110631747.4 55
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit071.jpg]
(f) Immediately upon any acceleration of any Loans pursuant to Section 10.02,
the Borrower shall repay all the Loans and other Obligations, unless only a
portion of all the Loans and other Obligations is so accelerated (in which case
the portion so accelerated shall be so repaid). (g) Subject to Section 5.02(k),
amounts to be applied in connection with prepayments and Commitment reductions
made pursuant to this Section 5.02 shall be applied, first, to the prepayment of
the Term Loans, together with any accrued and unpaid interest thereon, until
such Term Loans are repaid in full and, second, to the prepayment of any other
outstanding Obligations. (h) Each prepayment of the Loans under Section 5.02
shall be accompanied by accrued interest to the date of such prepayment on the
principal amount prepaid and the Prepayment Premium or Make-Whole Premium, as
applicable. (i) Application to Loans. With respect to each prepayment of Term
Loans required by this Section 5.02, the Borrower may designate the Types of
Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided, that the Borrower pays any amounts, if any, required to be paid
pursuant to Section 2.11 with respect to prepayments of Eurodollar Loans made on
any date other than the last day of the applicable Interest Period. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11. Subject to clause (g), each prepayment in
respect of any Term Loans pursuant to this Section 5.02 shall be applied ratably
to the outstanding Term Loans. (j) Application of Collateral Proceeds and
Payments. Notwithstanding anything to the contrary in Section 5.01, Section 5.02
or any other provision of any Credit Document, (x) all payments (including,
without limitation, prepayments) in respect of the Obligations after
acceleration and (y) all proceeds of Collateral and other payments received by
the Administrative Agent pursuant to the exercise of remedies against the
Collateral, applied as set forth in this clause (j), as follows: (i) first,
ratably to pay any fees then due to the Administrative Agent under the Credit
Documents and any costs or expense reimbursements of the Administrative Agent
and any indemnities then due to the Administrative Agent under the Credit
Documents, until paid in full, (ii) second, ratably, to pay any fees or premiums
(including Prepayment Premiums and Make-Whole Premiums, if applicable) then due
to any of the Lenders of any Term Loans until paid in full, (iii) third, ratably
to pay any costs or expense reimbursements of Lenders of any Term Loans and
indemnities then due to any of the Lenders of any Term Loans until paid in full,
DB1/ 110631747.4 56 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit072.jpg]
(iv) Te fourth, ratably to pay interest due in respect of the outstanding the rm
Loans until paid in full, (v) fifth, ratably to pay the outstanding principal
balance of the Term Loans (in the inverse order of the maturity of the
installments due thereunder) until the Term Loans are paid in full, (vi) sixth,
to pay any other Obligations in respect of Term Loans, (vii) seventh, to
Borrower or such other Person entitled thereto under Applicable Law. Prepayment
Premium and/or Make-Whole Premium, if any, shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
Prepayment Premiums and/or Make-Whole Premiums payable in accordance with this
Section 5.02(j) shall be presumed to be the liquidated damages sustained by each
Lender as the result of any of the events described in this Section 5.02 and the
Credit Parties agree that such Prepayment Premium and/or Make-Whole Premium are
reasonable under the circumstances currently existing. THE CREDIT PARTIES
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM
AND/OR MAKE-WHOLE PREMIUM IN CONNECTION WITH ANY OF THE EVENTS DESCRIBED IN
CLAUSE (i) ABOVE INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR INVOLUNTARY
ACCELERATION OF THE OBLIGATIONS PURSUANT TO ANY INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS OR PURSUANT TO A PLAN OF
REORGANIZATION. The Credit Parties expressly agree that: (w) each of the
Prepayment Premium and Make-Whole Premium is reasonable and are the product of
an arm’s length transaction between sophisticated business people, ably
represented by counsel; (x) each of the Prepayment Premium and Make-Whole
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (y) there has been a course of conduct between Lenders and
the Credit Parties giving specific consideration in this transaction for such
agreement to pay each of the Prepayment Premium and/or Make-Whole Premium; and
(z) the Credit Parties shall be estopped hereafter from claiming differently
than as agreed to in this paragraph. The Credit Parties expressly acknowledge
that their agreement to pay each of the Prepayment Premium and/or Make-Whole
Premium to the Lenders is a material inducement to Lenders to make the Loans.
(k) Notwithstanding the foregoing, each Lender may reject all or a portion of
its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of any class of Term Loans required to be made pursuant to
clauses (a), (b), or (c) of this Section 5.02 by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the Borrower no later than
1:00 p.m. one (1) Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment (subject to extension by
Administrative Agent in its sole discretion). Each Rejection Notice from a
Lender DB1/ 110631747.4 57 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit073.jpg]
shall specify the principal amount of the mandatory prepayment of Term Loans to
be rejected by such Lender. If a Lender fails to deliver a Rejection Notice to
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of such Term Loans. Any Declined Proceeds may be retained
by the Borrower. SECTION 5.03 Payment of Obligations; Method and Place of
Payment. (a) The obligations of the Borrower hereunder and under each other
Credit Document are not subject to counterclaim, set-off, rights of rescission
or any other defense. Subject to Section 5.02, and except as otherwise
specifically provided herein, all payments under this Agreement shall be made by
the Borrower, without set-off, rights of rescission, counterclaim or deduction
of any kind, to the Administrative Agent for the ratable account of the Secured
Parties entitled thereto, as the case may be, not later than 2:00 p.m. (New York
time) on the date when due and shall be made in immediately available funds in
Dollars to the Administrative Agent. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York time), on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Secured
Parties entitled thereto. (b) For purposes of computing interest or fees, any
payments under this Agreement that are made later than 2:00 p.m. (New York
time), shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall continue to accrue during such extension at the applicable rate in effect
immediately prior to such extension. SECTION 5.04 Net Payments. (a) Subject to
the following sentence, all payments made by or on behalf of the Borrower under
this Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any current or future
Taxes (including Other Taxes) other than Excluded Taxes. If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable under this Agreement, the Borrower shall increase the amounts payable to
the Administrative Agent or such Lender to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes,
including any such Non- Excluded Taxes payable in respect of additional amounts
paid pursuant to this Section 5.04(a)) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement.
Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly as
possible thereafter, the Borrower shall send to the Administrative Agent for its
own account or for the account of such Secured Party, as the case may be, a
certified copy of an original official receipt (or other evidence acceptable to
such Lender, acting reasonably) received by the Borrower showing payment
thereof. If the Borrower fails to pay any DB1/ 110631747.4 58
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit074.jpg]
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental Taxes, interest, costs or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure. In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law. The agreements in this
Section 5.04(a) shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder. (b) Each Lender that is
not organized under the laws of the United States of America or any state
thereof (a “Non-U.S. Lender”) shall: (i) deliver to the Borrower and the
Administrative Agent (2) two copies of either (A) in the case of Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” United
States Internal Revenue Service Form W-8BEN or W-8BEN-E (together with a
certificate representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code)), (B) Internal Revenue Service Form W-8BEN, W- 8BEN-E or
Form W-8ECI, or (C) to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W- 8BEN, IRS Form W-8BEN-E, IRS Form W-9, the certificate described in (A)
above, if applicable, and/or other certification documents from each beneficial
owner, as applicable; provided, that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender will provide the documents
set forth in (A) above on behalf of each such direct and indirect partner, in
each case, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrower under this Agreement; (ii) deliver to the Borrower and
the Administrative Agent two (2) further copies of any such form or
certification (or any applicable successor form) promptly upon the obsolescence
or invalidity of any form previously delivered by such Non-U.S. Lender; and
(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent, unless in any such case any change in treaty, law or
regulation has occurred prior to the date on which any such delivery would
otherwise be required that renders any such form inapplicable or would prevent
such Lender from duly completing and delivering any such form with respect to it
and such Lender so advises the Borrower and the Administrative Agent, in which
case such Lender shall not be required to provide any form under subparagraphs
(i) or (ii) above. Each Person that shall become a Participant pursuant to
Section 12.06 or a Lender pursuant to Section 12.06 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.04(b) or Section 5.04(c), as
applicable; provided, that in the case of a Participant such Participant shall
furnish all such required forms and DB1/ 110631747.4 59
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit075.jpg]
statements to the Lender from which the related participation shall have been
purchased. Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver. (c) Each Lender that is
entitled to an exemption from or reduction of non-U.S. withholding tax under the
law of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate; provided, that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender. (d) The Borrower shall indemnify the
Administrative Agent and each Lender within ten (10) days after written demand
therefor, for the full amount of any Non-Excluded Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest,
additions to tax and reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. (e) If a payment
made to a Lender would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (f) If any Lender or
the Administrative Agent determines, in its sole discretion exercised in good
faith, that it has received a refund of a Tax for which an additional payment
has been made by the Borrower pursuant to this Section 5.04 or Section 12.05 of
this Agreement, then such Lender or the Administrative Agent, as the case may
be, shall reimburse the Borrower DB1/ 110631747.4 60
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit076.jpg]
for such amount (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 5.04 and Section
12.05 with respect to the Tax giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed on the receipt of such refund) and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. (g) Any Lender claiming any additional amounts
payable pursuant to this Section 5.04 shall use its reasonable efforts
(consistent with its internal policies and requirements under Applicable Laws)
to change the jurisdiction of its lending office if such a change would reduce
any such additional amounts (or any similar amount that may thereafter accrue)
and would not, in the reasonable determination of such Lender, be otherwise
disadvantageous to such Lender. (h) Each party’s obligations under this Section
5.04 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Loans and Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document. SECTION 5.05 Computations of Interest and
Fees. All interest and fees shall be computed on the basis of the actual number
of days (including the first day but excluding the last day) occurring during
the period for which such interest or fee is payable over a year comprised of
(a) three hundred and sixty five (365) (or three hundred and sixty six (366) as
appropriate) days in the case of ABR Loans and (b) three hundred and sixty (360)
days in all other cases. Payments due on a day that is not a Business Day shall
(except as otherwise required by Section 2.09(c)) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment. ARTICLE VI Conditions Precedent
SECTION 6.01 Conditions Precedent to Initial Credit Extension. The making of the
initial Credit Extension is subject to the satisfaction (or waiver) of the
following conditions precedent on or before the Closing Date: (a) Credit
Documents. The Administrative Agent shall have received the following documents,
duly executed by an Authorized Officer of each Credit Party and each other
relevant party: DB1/ 110631747.4 61
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit077.jpg]
(i) this Agreement; (ii) the Fee Letter; (iii) the Intercompany Subordination
Agreement; (iv) the Guarantee Agreement; (v) the Security Agreement; (vi) each
Note requested by any Lender; (vii) A the Notice of Borrowing, reasonably
satisfactory to the dministrative Agent; and (viii) t the Letter of Direction
and flow of funds, reasonably satisfactory to he Administrative Agent. (b)
Collateral. (i) To the extent required under the Security Documents, all Capital
Stock of each Subsidiary (other than Excluded Subsidiaries) of each Credit Party
shall have been pledged to the Administrative Agent. (ii) For all Indebtedness
for borrowed money owed to any of the Credit Parties in excess of $2,000,000
that is evidenced by one or more promissory notes, such promissory notes shall
have been pledged pursuant to the Security Agreement, and the Administrative
Agent shall have received all such promissory notes, together with instruments
of transfer with respect thereto endorsed in blank. (iii) The Administrative
Agent shall have received the results of a search of the UCC filings (or
equivalent filings), in addition to tax Lien, judgment Lien, bankruptcy and
litigation searches made with respect to each Credit Party, together with copies
of the financing statements and other filings (or similar documents) disclosed
by such searches, and accompanied by evidence satisfactory to the Administrative
Agent that the Liens indicated in any such financing statement and other filings
(or similar document) are Permitted Liens or have been released or will be
released substantially simultaneously with the initial Credit Extensions
hereunder. (iv) The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, the appropriate UCC (or
equivalent) financing statements for filing in such office or offices as may be
necessary or, in the opinion of Administrative Agent, desirable, to perfect the
Administrative Agent’s Liens in and to the Collateral. (c) Legal Opinions. The
Administrative Agent shall have received executed legal opinions of King &
Spalding LLP, counsel to the Borrower and the other Credit Parties, DB1/
110631747.4 62 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit078.jpg]
which opinion shall be addressed to the Administrative Agent and the Lenders and
shall be in form and substance reasonably satisfactory to the Administrative
Agent. (d) Warrants. The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, the Warrants executed by
Parent. (e) Legal and Collateral Due Diligence. The Administrative Agent shall
have completed its legal and collateral due diligence, including a satisfactory
review of regulatory due diligence and a satisfactory review of the terms of the
Convertible Senior Notes. (f) Officer’s Certificates. The Administrative Agent
shall have received a certificate for each Credit Party, dated the Closing Date,
duly executed and delivered by such Credit Party’s General Counsel, secretary,
other duly authorized officer, sole shareholder, managing member or general
partner, as applicable, as to: (i) resolutions of each such Person’s board of
managers/directors (or other managing body, in the case of a Person that is not
a corporation) or shareholder(s) then in full force and effect expressly and
specifically authorizing, to the extent relevant, all aspects of the Credit
Documents and the other Transaction Documents applicable to such Person and the
execution, delivery and performance of each Credit Document and each other
Transaction Document, in each case, to be executed by such Person; (ii) the
incumbency and signatures of its certain of its Authorized Officers and any
other of its officers, managing member or general partner, as applicable,
authorized to act with respect to each Credit Document to be executed by such
Person; (iii) each such Person’s Organization Documents, as amended, modified or
supplemented as of Closing Date, with the certificate or articles of
incorporation or formation certified by the appropriate officer or official body
of the jurisdiction of organization of such Person; (iv) certificates of good
standing with respect to each Credit Party from its relevant jurisdiction of
incorporation or formation, each dated within a recent date prior to the Closing
Date, such certificates to be issued by the appropriate officer or official body
of the jurisdiction of organization of such Credit Party, which certificate
shall indicate that such Credit Party is in good standing in such jurisdiction.
(g) Other Documents and Certificates. The Administrative Agent shall have
received the following documents and certificates, each of which shall be dated
the Closing Date and properly executed by an Authorized Officer of each
applicable Credit Party, in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel a certificate of an Authorized
Officer of the Borrower, certifying as to such items as reasonably requested by
the Administrative Agent, including, without limitation: (A) the consummation of
the Transactions, all in accordance with Applicable Laws and the Transaction
Documents; DB1/ 110631747.4 63 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit079.jpg]
(B) the receipt of all required approvals and consents of all Governmental
Authorities and other third parties with respect to the consummation of the
Transactions (if any) and the transactions contemplated by the Transaction
Documents; and (C) the names of each of the officers and directors of each
Credit Party as of the Closing Date. (h) Solvency Certificate. The
Administrative Agent shall have received a Solvency Certificate of the chief
financial officer of the Borrower, on behalf of the Credit Parties, confirming
the Solvency of the Credit Parties and their Subsidiaries after giving effect to
the Transactions. (i) Passport Health Note. The Administrative Agent shall have
received the Passport Health Note, together with an instrument of transfer with
respect thereto endorsed in blank. (j) Minimum Liquidity. Liquidity shall not be
less than $25,000,000. (k) Financial Information. The Administrative Agent shall
have received (or in the case of clause (i) below, made available to the
Administrative Agent through the materials filed with the SEC) the following
documents and reports (each in form and substance reasonably satisfactory to the
Administrative Agent): (i) the Historical Financial Statements; (ii) the
forecasted financial projections of the Credit Parties (including Liquidity
calculations) for the fiscal years 2020-2022 as of the Closing Date along with a
pro forma balance sheet of the Parent and its Subsidiaries as of September 30,
2019 after giving effect to the Transactions; and (iii) a detailed sources and
uses statement which reflects (A) the sources of all funds to be used by the
Credit Parties to consummate the Transactions and to pay all transaction
expenses incurred in connection therewith (including the fees, costs and
expenses due and payable pursuant to the Fee Letter, Sections 4.01 and 12.05)
and (B) all uses of such funds, which sources and uses shall be attached as an
exhibit to the Notice of Borrowing delivered pursuant to Section 6.01(a). (l)
Insurance. The Administrative Agent shall have received a certificate of
insurance, in each case, as to the insurance required by Section 8.03, in form
and substance reasonably satisfactory to Administrative Agent. (m) Payment of
Outstanding Indebtedness. (A) On the Closing Date, the Credit Parties and each
of their respective Subsidiaries shall have no outstanding Indebtedness for
borrowed money other than the Loans hereunder and the Indebtedness (if any)
listed on Schedule 7.24, and the Administrative Agent shall have received copies
of all documentation and instruments evidencing the discharge of all such
Indebtedness paid off in connection with the DB1/ 110631747.4 64
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit080.jpg]
Transactions on the Closing Date, and (B) all Liens (other than Permitted Liens)
securing payment of any such Indebtedness shall have been released and the
Administrative Agent shall have received pay-off letters and all form UCC-3
termination statements and other instruments as may be reasonably requested by
Administrative Agent in connection therewith. The terms, maturity and
subordination of any indebtedness listed on Schedule 7.24 shall be satisfactory
to the Administrative Agent. (n) Material Adverse Effect. There has been no
Material Adverse Effect, since December 31, 2018. (o) Fees and Expenses. Each of
the Administrative Agent and each Lender shall have received, for its own
respective account, (i) all fees and expenses due and payable to such Person
under the Fee Letter and (ii) the reasonable fees, costs and expenses due and
payable to such Person pursuant Sections 4.01 and 12.05 (including the
reasonable and documented fees, disbursements and other charges of counsel) for
which invoices have been presented at least one (1) Business Day prior to the
Closing Date. (p) Patriot Act Compliance. The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by banking regulatory authorities
under applicable “know your customer” and Anti- Money Laundering Laws, rules and
regulations, and any required Patriot Act compliance, the results of which are
satisfactory to Administrative Agent in its sole discretion. (q) No Adverse
Actions. The Administrative Agent shall be reasonably satisfied that there is no
action or proceeding before any court or Governmental Authority, litigation or
investigation, pending or threatened in writing against the Borrower or any
other Credit Party, or any of their respective Subsidiaries wherein an
unfavorable judgment, decree or order would (w) prevent the consummation of any
of the Transactions, (x) declare unlawful any of the Transactions, (y)
reasonably be expected to cause any of the Transactions to be rescinded or (z)
result in damages owing by Ares in connection with the consummation of the
Transactions. (r) Passport Health Acquisition. Substantially concurrently with
the initial funding of the Loans hereunder, the Passport Health Acquisition
shall have been consummated in all material respects in accordance with the
terms of the Passport Health Acquisition Agreement. SECTION 6.03 Conditions
Precedent to all Credit Extensions. (a) No Default; Representations and
Warranties. The agreement of each Lender to make any Loan requested to be made
by it on any date is subject to the satisfaction of the condition precedent that
at the time of each such Credit Extension and also after giving effect thereto,
and in the case of the Credit Extensions on the Closing Date, both before and
after giving effect to the consummation of the Transactions: (i) no Default or
Event of Default shall have occurred and be continuing, (ii) all representations
and warranties made by each Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects (except in the case
of the initial Credit Extensions to occur on the Closing Date, in which case all
representations and warranties made by each Credit Party contained herein or in
DB1/ 110631747.4 65 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit081.jpg]
the other Credit Documents shall be true and correct in all respects), in each
case, with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Extension (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates, and (iii) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, such Credit Extension
shall have been issued and remain in force by any Governmental Authority against
the Borrower, the Administrative Agent, any Lender. The acceptance of the
benefits of each Credit Extension shall constitute a representation and warranty
by each Credit Party to each of the Lenders that all the applicable conditions
specified above are satisfied as of that time. (b) Notice of Borrowing. Prior to
the making of each Loan, the Administrative Agent shall have received a Notice
of Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.03. ARTICLE VII Representations, Warranties and Agreements In order to
induce the Lenders to enter into this Agreement, make the Loans as provided for
herein, the Credit Parties make the following representations and warranties as
of the Closing Date and as of the date of making of each Loan thereafter, all of
which shall survive the execution and delivery of this Agreement: SECTION 7.01
Corporate Status. Each Credit Party and each of their Subsidiaries (a) is a duly
organized or formed and validly existing corporation, limited liability company
or other registered entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing in all jurisdictions where it does business or owns assets,
except where the failure to be so qualified, authorized or in good standing
could not reasonably be expected to result in a Material Adverse Effect. SECTION
7.02 Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered the Credit Documents and each other
Transaction Document to which it is a party and such Transaction Documents
constitute the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law). DB1/
110631747.4 66 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit082.jpg]
SECTION 7.03 No Violation. None of (a) the execution, delivery and performance
by any Credit Party of the Credit Documents to which it is a party and
compliance with the terms and provisions thereof, (b) the consummation of the
Transactions, or (c) the consummation of the other transactions contemplated
hereby or thereby on the relevant dates therefor will (i) contravene in any
material respect any applicable provision of any material Applicable Law of any
Governmental Authority, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any Credit Party (other than
Permitted Liens and Liens created under the Credit Documents) pursuant to, (A)
the terms of any material indenture, loan agreement, lease agreement, mortgage
or deed of trust or (B) any other Material Contracts, in the case, of either
clause (A) and (B) to which any Credit Party is a party or by which it or any of
its property or assets is bound or (iii) violate any provision of the
Organization Documents any Credit Party, except with respect to any conflict,
breach or contravention or default (but not the creation of Liens other than
Permitted Liens) referred to in clauses (ii)(A) or (ii)(B), to the extent that
such conflict, breach, contravention or default could not reasonably be expected
to have a Material Adverse Effect. SECTION 7.04 Litigation, Labor Controversies,
etc. There is no litigation, action, proceeding or labor controversy (including,
without limitation, strikes, lockouts or slowdowns) against the Credit Parties
or any of their respective Subsidiaries that is pending or, to the knowledge of
any Credit Party, threatened in writing (a) except as disclosed in Schedule 7.04
and other matters that could not reasonably be expected to (x) have a Material
Adverse Effect, or (y) result in monetary judgments or relief, individually or
in the aggregate, in excess of $5,000,000 or (b) which purports to affect the
legality, validity or enforceability of any Credit Document, any Transaction
Document or the Transactions. SECTION 7.05 Use of Proceeds; Regulations U and X.
The proceeds of the Loans are intended to be and shall be used solely for the
purposes set forth in and permitted by Section 8.10. No Credit Party is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Credit Extension will be used to purchase
or carry margin stock or otherwise for a purpose which violates, or would be
inconsistent with Regulation U or Regulation X. No Credit Party and no
Subsidiary of any Credit Party owns any margin stock. SECTION 7.06 Approvals,
Consents, etc. No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person, and no consent or
approval under any contract or instrument (other than (a) those that have been
duly obtained or made and which are in full force and effect, or if not obtained
or made, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (b) the filing of UCC financing statements and
other equivalent filings for foreign jurisdictions and (c) to the extent the
Capital Stock of any Licensed Insurance Entity is subject to any Applicable Laws
affecting any future rights or remedies of a Secured Party with respect to such
Capital Stock) is required for the consummation of the Transactions or the due
execution, delivery or performance by any Credit Party of any Credit Document to
which it is a party, or for the due execution, delivery or performance of the
other Transaction Documents, in each case by any of the parties DB1/ 110631747.4
67 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit083.jpg]
thereto. There does not exist any judgment, order, injunction or other restraint
issued or filed with respect to the transactions contemplated by the Transaction
Documents, the consummation of the Transactions, the making of any Credit
Extension or the performance by the Credit Parties or any of their respective
Subsidiaries of their Obligations under the Credit Documents. SECTION 7.07
Investment Company Act. No Credit Party is required to be registered, or will be
required to be registered after giving effect to the Transactions and the
transactions contemplated under the Credit Documents, as an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940. SECTION 7.08 Full Disclosure. (a) In connection
with the execution of this Agreement and the Transactions, Credit Parties have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party or any
of its Subsidiaries is subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to have Material
Adverse Effect. None of the factual written information and data (taken as a
whole) at any time furnished by any Credit Party, any of their respective
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent or any Lender (including all information contained in
the representations and warranties, reports, exhibits or otherwise in the Credit
Documents but excluding the Budget, any pro forma financial information or
projections, which are subject to the requirements of clause (b) below) for
purposes of or in connection with this Agreement or any of the Transactions
contains any untrue statement of a material fact or omits to state any material
fact necessary to make such information and data (taken as a whole) not
materially misleading, in each case, at the time such information was provided
in light of the circumstances under which such information or data was
furnished. (b) The Budget, pro forma financial information, Liquidity
calculations and projections provided pursuant to this Agreement were prepared
in good faith based upon assumptions believed by the Credit Parties to be
reasonable at the time made in light of then current market conditions, it being
recognized by the Administrative Agent and the Lenders that such projections as
to future events are not to be viewed as facts, are subject to uncertainties and
contingencies, and that actual results during the period or periods covered by
any such projections are not guaranties of financial performance and may differ
from the projected results and such differences may be material. SECTION 7.09
Financial Condition; No Material Adverse Effect. (a) The Historical Financial
Statements present fairly in all material respects the financial position and
results of operations of the Credit Parties at the respective dates of such
information and for the respective periods covered thereby, subject in the case
of unaudited financial information, to changes resulting from normal year end
audit adjustments and to the absence of footnotes. The Historical Financial
Statements and all of the balance sheets, all statements of income and of cash
flow and all other financial information furnished pursuant to DB1/ 110631747.4
68 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit084.jpg]
Section 8.01 have been and will for all periods following the Closing Date be
prepared in accordance with GAAP consistently applied. All of the financial
information furnished pursuant to Section 8.01 presents fairly in all material
respects the financial position and results of operations of the Credit Parties
at the respective dates of such information and for the respective periods
covered thereby, subject in the case of unaudited financial information, to
changes resulting from normal year end audit adjustments and to the absence of
footnotes. (b) There are no material liabilities of any Credit Party of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in any such liabilities, other than
those liabilities provided for or disclosed in the most recently delivered
financial statements pursuant to Section 8.01 or otherwise disclosed hereunder.
(c) Since December 31, 2018, there has been no circumstance, event or
occurrence, and no fact is known to the Credit Parties that has resulted in or
could reasonably be expected to result in a Material Adverse Effect. SECTION
7.10 Tax Returns and Payments. Each Credit Party has filed all applicable
federal and state income Tax returns and all other material Tax returns,
domestic and foreign, required to be filed by them and has paid all material
Taxes and assessments payable by them that have become due, other than those not
yet delinquent or being diligently contested in good faith by appropriate
proceedings and by proper proceedings which stay the enforcement of any Lien as
to which such Credit Party has maintained adequate reserves in accordance with
GAAP. SECTION 7.11 Compliance with ERISA. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a) each Pension Plan is in compliance with ERISA, the Code and any Applicable
Law; (b) no ERISA Event has occurred (or is reasonably likely to occur); (c)
each Pension Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination or opinion letter from the Internal
Revenue Service, and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to prevent, or cause the
loss of, such qualification; (d) no failure by any Credit Party or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan when due has
occurred; (e) none of the Credit Parties or any ERISA Affiliate has incurred (or
is reasonably expected to incur) any liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code; and (f) no Lien imposed under
the Code or ERISA on the assets of any of the Credit Parties or any ERISA
Affiliate exists (or is reasonably likely to exist). Except as could not
reasonably be expected to have a Material Adverse Effect, no employee welfare
benefit plan within the meaning of § 3(1) or § 3(2)(B) of ERISA of any Credit
Party provides benefit coverage subsequent to termination of employment except
as required by Title I, Subtitle B, Part 6 of ERISA or applicable state
insurance laws. With respect to any Foreign Plan, except as could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect: (a) all employer and employee contributions required by applicable law
or by the terms of such Foreign Plan have been made or, if applicable, accrued
in accordance with normal accounting practices; (b) the accrued benefit
obligations of each Foreign Plan (based on those assumptions DB1/ 110631747.4 69
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit085.jpg]
used to fund such Foreign Plan) with respect to all current and former
participants do not exceed the assets of such Foreign Plan; (c) each Foreign
Plan that is required to be registered has been registered and has been
maintained in good standing and applicable regulatory authorities; and (d) each
Foreign Plan is in compliance in all material respects with applicable law and
regulations and with the terms of such Foreign Plan. SECTION 7.12 Capitalization
and Subsidiaries. Except as set forth on Schedule 7.12 as of the Closing Date,
no Credit Party and no Subsidiary of any Credit Party (a) has any Subsidiaries
or (b) is engaged in any joint venture or partnership with any other Person. All
of the issued and outstanding Capital Stock of each of the Credit Parties and
their Subsidiaries is validly issued, fully paid and nonassessable, free and
clear of all Liens, except those created under the Credit Documents. All such
securities were issued in compliance with all Applicable Laws concerning the
issuance of securities. Except as set forth in Schedule 7.12, on the Closing
Date there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements (other than stock options granted to
employees) pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Capital Stock or any Capital Stock of its
Subsidiaries. SECTION 7.13 Intellectual Property. Each Credit Party and each of
its Subsidiaries owns, or possesses the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses. To the knowledge of each
Credit Party, the use of such material intellectual property does not infringe
upon any intellectual property rights held by any other Person, except as could
not reasonably be expected to have a Material Adverse Effect. Except as
specifically set forth on Schedule 7.04 and as could not reasonably be expected
to have a Material Adverse Effect, no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of such Credit Party threatened in
writing. SECTION 7.14 Environmental. (a) Except as would not reasonably be
expected to result in a Material Adverse Effect: (i) the Credit Parties and each
of their respective Subsidiaries are in compliance with all material
Environmental Laws in all jurisdictions in which the Credit Parties or such
Subsidiary, as the case may be, are currently doing business (including
obtaining, maintaining in full force and effect, and complying with all Permits
required under Environmental Laws to operate the business of the Credit Parties
and their respective Subsidiaries as currently conducted); (ii) none of the
Credit Parties or any of their respective Subsidiaries is subject to any
material Environmental Claim or any other material liability under any
Environmental Law that is pending or, to the knowledge of such Credit Party,
threatened in writing; (iii) to the knowledge of the Credit Parties, there are
no conditions relating to the formerly owned Real Property that could reasonably
be expected to give rise to any material Environmental Claim against any of the
Credit Parties or any of their Subsidiaries and (iv) no Lien in favor of any
Governmental Authority securing, in whole or in part, material Environmental
Claims has attached to any Real Property of any of the Credit Parties or any of
their Subsidiaries. DB1/ 110631747.4 70
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit086.jpg]
(b) None of the Credit Parties or any of their respective Subsidiaries has
treated, stored, transported, Released or disposed of Hazardous Materials at,
from, on or under any currently or formerly owned Real Property, facility
relating to its business, or, to the knowledge of any Credit Party, any other
location, in each case, in a manner that could reasonably be expected to give
rise to an Environmental Claim that could result in a Material Adverse Effect.
(c) Each Credit Party has made available to the Administrative Agent copies of
all existing material environmental assessment reports, assessments, reviews,
audits, correspondence and other documents and data that have a material bearing
on actual or potential Environmental Claims or compliance with Environmental
Laws, in each case to the extent such reports, assessments, reviews, audits and
documents and data are in their possession or reasonable control. (d) This
Section 7.14 contains the sole and exclusive representations and warranties of
the Credit Parties with respect to matters arising under or relating to
Environmental Laws, Environmental Claims, Hazardous Materials, Releases, or any
other environmental, health or safety matters. SECTION 7.15 Ownership of
Properties. Set forth on Schedule 7.15 is a list of all of the Real Property
owned or leased by any of the Credit Parties or their respective Subsidiaries as
of the Closing Date, indicating, in each case, whether the respective property
is owned or leased, the identity of the owner or lessor and the location of the
respective property. Each Credit Party owns (a) in the case of owned Real
Property, good, indefeasible and marketable fee simple title to such Real
Property, (b) in the case of owned personal property, good and valid title to
such personal property and (c) in the case of leased Real Property or personal
property, valid, subsisting, marketable, insurable and enforceable (except as
may be limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or
other laws applicable to creditors’ rights generally and by generally applicable
equitable principles, whether considered in an action at law or in equity)
leasehold interests (as the case may be) in such leased property, in each case,
free and clear in each case of all Liens, except for Permitted Liens. SECTION
7.16 No Default. None of the Credit Parties or any of their respective
Subsidiaries is in default under or with respect to, or a party to, any Material
Contract (copies of which have been received by the Administrative Agent) (other
than any such Material Contract in respect of Indebtedness) that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Upon the effectiveness of this Agreement and the other Credit
Documents, none of the Credit Parties or any of their respective Subsidiaries is
in default under or with respect to any Material Contract in respect of
Indebtedness the breach of which could reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continue or would result from the
consummation of the transactions contemplated by this Agreement or any other
Credit Document. SECTION 7.17 Solvency. On the Closing Date after giving effect
to the Transactions, Parent and its Subsidiaries, on a consolidated basis, are
Solvent. DB1/ 110631747.4 71 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit087.jpg]
SECTION 7.18 Licensed Insurance Entities. Except as set forth on Schedule 7.18
or as otherwise permitted under this Agreement, no Licensed Insurance Entity is
(i) party to any credit agreement, loan agreement, indenture, guarantee, letter
of credit, note, bond or other arrangement providing for or otherwise relating
to any Indebtedness owed to any third party for borrowed money or any extension
of credit (or commitment for any extension of credit), or (ii) subject to any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of any such Licensed Insurance Entities (including its Capital
Stock). Notwithstanding anything in this Agreement to the contrary, the
existence of restrictions or requirements under Applicable Laws with respect to
Licensed Insurance Entities shall not be deemed to constitute a Lien or
contravene any provision hereof, including this Section 7.18. SECTION 7.19
Compliance with Laws; Authorizations. Each Credit Party and each of its
Subsidiaries (a) has complied and is complying with all Applicable Laws, (b) is
in possession of and has all requisite Permits, governmental licenses,
authorizations, consents and approvals required under Applicable Laws and (c) to
the extent due and owing has fully paid all applicable user fees, to operate its
business and relating to the Credit Party’s Products as currently conducted
except, in each case, to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. SECTION
7.20 Contractual or Other Restrictions. Other than the Credit Documents and to
the extent permitted by Section 9.10, no Credit Party or any of its
Subsidiaries, other than the Licensed Insurance Entities, is a party to any
agreement or arrangement or subject to any Applicable Law that limits its
ability to pay dividends to, or otherwise make Investments in or other payments
to any Credit Party, that limits its ability to grant Liens in favor of the
Administrative Agent or that otherwise limits its ability to perform the terms
of the Credit Documents. SECTION 7.21 Transaction Documents. All representations
and warranties of (a) the Credit Parties set forth in the Transaction Documents
and (b) to the best knowledge of the Credit Parties, of each other Person (other
than Lenders) party to the Transaction Documents, were true and correct in all
material respects as of the time as of which such representations and warranties
were made and shall be true and correct in all material respects as of the
Closing Date as if such representations and warranties were made on and as of
such date (unless such representation or warranty is given as of a specific
date). No default or event of default has occurred and is continuing under any
Transaction Document. Each Transaction Document is in full force and effect,
enforceable against each of the parties thereto (except as may be limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws
applicable to creditors’ rights generally and by generally applicable equitable
principles, whether considered in an action at law or in equity), no Transaction
Document has been amended or modified except as disclosed to the Administrative
Agent on or prior to the Closing Date or otherwise in accordance with Section
9.07, and no waiver or consent has been granted under any such document, except
in accordance with Section 9.07. There are no agreements, contracts or other
arrangements entered into by any Credit Party or Subsidiary of any Credit Party
for the payment of fees, compensation or other similar amounts to any employee
or member of the management of any Credit Party. DB1/ 110631747.4 72
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit088.jpg]
SECTION 7.22 Collective Bargaining Agreements. Set forth on Schedule 7.22 is a
list (including dates of expiration) of all collective bargaining or similar
agreements between or applicable to any Credit Party or any of its Subsidiaries
and any union, labor organization or other bargaining agent in respect of the
employees of any Credit Party or any of its Subsidiaries as of the date hereof.
SECTION 7.23 Insurance. The properties of each Credit Party are insured with
financially sound and reputable insurance companies which are not Affiliates of
any Credit Party against loss and damage in such amounts, with such deductibles
and covering such risks as are customarily carried by Persons of comparable size
and of established reputation engaged in the same or similar businesses and
owning similar properties in the general locations where such Credit Party
operates, in each case as described on Schedule 7.23 as in effect on the Closing
Date. SECTION 7.24 Evidence of Other Indebtedness. Schedule 7.24 is a complete
and correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, any Credit Party outstanding on the Closing
Date which will remain outstanding after the Closing Date (other than this
Agreement and the other Credit Documents), and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement as
of the Closing Date is correctly described in Schedule 7.24. SECTION 7.25
Deposit Accounts and Securities Accounts. Set forth in Schedule 7.25 is a list
of all of the deposit accounts and securities accounts of each Credit Party,
including, with respect to each bank or securities intermediary at which such
accounts are maintained by such Credit Party (a) the name and location of such
Person and (b) the account numbers of the deposit accounts or securities
accounts maintained with such Person, in each case, as of the Closing Date.
SECTION 7.26 Foreign Assets Control Regulations; Anti-Money Laundering and
Anti-Corruption Practices. Each Credit Party and each Subsidiary of each Credit
Party is (x) in compliance in all material respects with all U.S. economic
sanctions laws, executive orders and implementing regulations (“Sanctions”) as
promulgated by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), and (y) in compliance in all material respects with all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it. No Credit Party and no
Subsidiary or Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation, by virtue of such Person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
Person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Credit Document would be prohibited under
DB1/ 110631747.4 73 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit089.jpg]
U.S. law. Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all applicable Anti-Corruption Laws.
None of the Credit Parties or any Subsidiary thereof, nor to the knowledge of
the Borrower, any director, officer, agent, employee, or other person acting on
behalf of a Credit Party or any Subsidiary, has taken any action, directly or
indirectly, that would result in a violation in any material respect of
applicable Anti-Corruption Laws. Each Credit Party and each Subsidiary of a
Credit Party has instituted and will continue to maintain policies and
procedures reasonably designed to promote compliance with Applicable
Anti-Corruption laws. SECTION 7.27 Patriot Act. The Credit Parties, each of
their Subsidiaries and each of their controlled Affiliates are in compliance in
all material respects with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and Anti-Money Laundering Laws,
rules and regulations. No part of the proceeds of any Loan will be used directly
or indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977. SECTION 7.28 [Reserved]. SECTION 7.29
Flood Insurance. Parent and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all Real Property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by Flood Insurance Laws or as otherwise reasonably required by the
Administrative Agent. SECTION 7.30 Location of Collateral; Equipment List.
Schedule 7.30 lists: (a) all places at which Records relating to the Collateral,
including, but not limited to, all Documents and Instruments relating to
receivables and Inventory, are maintained by Borrower or by any other Person;
and (b) subject to Section 9.15, all places where the Credit Parties’ Collateral
is located and whether the premises are owned or leased by Credit Parties or
whether the premises are the premises of a warehouseman, bailee or other third
party, and if owned by a third party, the name and address of such third party.
SECTION 7.31 Health Care Matters. (a) Compliance with Health Care Laws; Permits.
Parent, each of its Subsidiaries and each Licensed Insurance Entity is and has
been in compliance in all material respects with all Health Care Laws applicable
to it, its products and its properties or other assets or its business or
operation. Parent, each of its Subsidiaries and each Licensed Insurance Entity
and, any Person acting on their behalf, has in effect all material Permits,
including, without limitation, all Permits necessary for it to own, lease or
operate its properties and other assets and DB1/ 110631747.4 74
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit090.jpg]
to carry on its business and operations, as presently conducted. All such
Permits are in full force and effect and there exists no default under, or
material violation of, any such Permit and none of Parent, any of its
Subsidiaries or any Licensed Insurance Entity has received notice of any current
or proposed limitation, suspension, termination or revocation of any such
Permit. Except as set forth on Schedule 7.31, no action, demand, requirement or
investigation by any Governmental Authority and no suit, action or proceeding by
any other person, in each case with respect to any of Parent, any Subsidiary or
any Licensed Insurance Entity is pending or, to the knowledge of such Person,
threatened. (b) Filings. Except as set forth on Schedule 7.31, all material
reports, documents, claims, notices or approvals required to be filed, obtained,
maintained or furnished pursuant to any Health Care Law to any Governmental
Authority have been so filed, obtained, maintained or furnished, and all such
material reports, documents, claims and notices were complete and correct in all
material respects on the date filed (or were corrected in or supplemented by a
subsequent filing). (c) Material Statements. None of Parent, its Subsidiaries or
any Licensed Insurance Entity has made an untrue statement of a material fact or
fraudulent statement to any Governmental Authority, or, to the knowledge of any
of Parent, its Subsidiaries or any Licensed Insurance Entity, failed to disclose
a material fact required to any Governmental Authority, or committed an act, or
made a statement that, at the time such statement was made, would reasonably be
expected to constitute a violation of any Health Care Law. None of Parent, its
Subsidiaries or any Licensed Insurance Entity, officer, nor to the knowledge of
any of Parent, its Subsidiaries or any Licensed Insurance Entity, any affiliate,
employee or agent of any of Parent, its Subsidiaries or any Licensed Insurance
Entity, has made any untrue statement of fact regarding material claims incurred
but not reported. (d) Contracts. Each Licensed Insurance Entity has the
requisite contract, license, enrollment, or other Permit to fulfill its
obligations as (i) a MA organization in the Medicare program, (ii) a managed
care organization in the respective Medicaid program in the state or states in
which such Licensed Insurance Entity operates, (iii) a provider service network
in the state or states in which such Licensed Insurance Entity operates, or (iv)
as a health maintenance organization, managed care organization, or health
insurance plan providing commercial health insurance in the state or states in
which such Licensed Insurance Entity operates. Except as set forth on Schedule
7.31 there is no investigation, audit, claim, or other action pending, or to the
knowledge of any of Parent, its Subsidiaries or any Licensed Insurance Entity,
threatened which could result in a revocation, suspension, termination,
probation, restriction, limitation, or non-renewal of the contract or other
Permit necessary for a Licensed Insurance Entity to operate as a managed care
organization under the Medicare program, the respective Medicaid program in the
state or states in which such entity operates, or as a managed care organization
providing commercial health insurance in the state or states in which such
Licensed Insurance Entity operates. (e) Accreditation. Each of Parent, its
Subsidiaries and any Licensed Insurance Entity has received and maintains
accreditation in good standing and without limitation or DB1/ 110631747.4 75
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit091.jpg]
impairment by all applicable accrediting organizations, to the extent required
by law (including any foreign law or equivalent regulation). (f) Proceedings.
Except as set forth on Schedule 7.31, to the knowledge of any Credit Party,
there are no facts, circumstances or conditions that would reasonably be
expected to form the basis for any material investigation, suit, claim, audit,
action (legal or regulatory) or proceeding (legal or regulatory) by a
Governmental Authority against or affecting any of Parent, its Subsidiaries or
any Licensed Insurance Entity relating to any of the Health Care Laws. As of the
Closing Date, none of Parent, its Subsidiaries or any Licensed Insurance Entity
(1) is a party to a corporate integrity agreement or (2) has any reporting
obligations pursuant to a settlement agreement, plan of correction or other
remedial measure entered into with any Governmental Authority. (g) Prohibited
Transactions. None of Parent, its Subsidiaries or any Licensed Insurance Entity
has, directly or indirectly: (1) given or agreed to give, or is aware that there
has been made or that there is any illegal agreement to make, any illegal gift
or gratuitous payment of any kind, nature or description (whether in money,
property or services) to any past, present or potential patient, supplier,
contractor, or any other person in material violation in any material respect of
any Health Care Law; (2) made or agreed to make, or is aware that there has been
made or that there is any agreement to make, any contribution, payment or gift
of funds or property to, or for the private use of, any governmental official,
employee or agent where either the contribution, payment or gift or the purpose
of such contribution, payment or gift is or was illegal in any material respect
under the laws of any Governmental Authority having jurisdiction over such
payment, contribution or gift; (3) established or maintained any unrecorded fund
or asset for any purpose or made any misleading, false or artificial entries on
any of its books or records for any reason to the extent any such action would
reasonably be expected to result in a Material Adverse Effect; or (4) made, or
agreed to make, or is aware that there has been made or that there is any
agreement to make, any payment to any person with the intention or understanding
that any part of such payment would be in material violation in any material
respect of any Health Care Law. (h) Exclusion. None of Parent, its Subsidiaries
or any Licensed Insurance Entity is or has been threatened to be, (i) excluded
from any federal health care program pursuant to 42 U.S.C. § 1320a-7b and
related regulations, (ii) “suspended” or “debarred” from selling products to the
U. S. government or its agencies pursuant to the Federal Acquisition Regulation,
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other Applicable Laws, or (iii) made a
party to any other action by any Governmental Authority that may prohibit it
from selling products to any governmental or other purchaser pursuant to any
federal, state or local laws or regulations. (i) HIPAA Compliance. To the extent
applicable to any of Parent, its Subsidiaries or any Licensed Insurance Entity
and for so long as (1) any of Parent, its Subsidiaries or any Licensed Insurance
Entity is a “covered entity” as defined in 45 C.F.R. § 160.103, (2) any of
Parent, its Subsidiaries or any Licensed Insurance Entity is a “business
associate” as defined in 45 C.F.R. § 160.103, (3) any of Parent, its
Subsidiaries or any Licensed Insurance Entity is subject to or covered by the
HIPAA Administrative Requirements codified at DB1/ 110631747.4 76
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit092.jpg]
45 C.F.R. Parts 160 & 162 (the “Transactions Rule”) and/or the HIPAA Security
and Privacy Requirements codified at 45 C.F.R. Parts 160 & 164 (the “Privacy and
Security Rules”), and/or (4) any of Parent, its Subsidiaries or any Licensed
Insurance Entity sponsors any “group health plans” as defined in 45 C.F.R. §
160.103, such Person has: (i) developed and implemented appropriate safeguards
to comply with HIPAA and (ii) is and has been in material compliance with HIPAA.
(j) Corporate Integrity Agreement. None of Parent, its Subsidiaries or any
Licensed Insurance entity, nor any officer, director, partner, agent, or
managing employee of Parent, its Subsidiaries, or any Licensed Insurance Entity,
is party to or bound by any individual integrity agreement, corporate integrity
agreement, corporate compliance agreement, deferred prosecution agreement, or
other formal or informal agreement with any Governmental Authority concerning
compliance any Applicable Laws. ARTICLE VIII Affirmative Covenants The Credit
Parties hereby covenant and agree that on the Closing Date and thereafter, until
the Commitments have been terminated and the Loans and all other Obligations
incurred hereunder (other than Unasserted Contingent Obligations) are paid in
full in accordance with the terms of this Agreement: SECTION 8.01 Financial
Information, Reports, Notices and Information. The Credit Parties will furnish
the Administrative Agent for further distribution to each Lender copies of the
following financial statements, reports, notices and information provided, that
as to any information contained in materials filed with the SEC, Parent shall
not be separately required to furnish such information under Sections 8.01(b)
and (c) below): (a) Liquidity Certificate. Within thirty (30) days after the end
of each month, a monthly Liquidity report based upon (and including) Parent’s
and its Subsidiaries’ account statements, together with a certification from an
Authorized Officer of Parent, that Parent is in compliance with the minimum
Liquidity requirement set forth in Section 9.13(b) in a form reasonably
acceptable to Administrative Agent. (b) Quarterly Financial Statements. Within
forty-five (45) days after the end of each fiscal quarter of Parent and its
Subsidiaries, (i) unaudited consolidated balance sheets of the Parent and its
Subsidiaries as of the end of such fiscal quarter and (i) unaudited consolidated
statements of income and cash flow of the Parent and its Subsidiaries for such
fiscal quarter, including, in comparative form (both in Dollar and percentage
terms) the figures for the corresponding fiscal quarter in, and year-to-date
portion of, the immediately preceding fiscal year of Parent, certified as
complete and correct by an Authorized Officer of the Borrower. (c) Annual
Financial Statements. Within ninety (90) days after the end of each fiscal year
of Parent, copies of the consolidated balance sheets of Parent and its
Subsidiaries, and the related consolidated statements of income and cash flows
of Parent and its DB1/ 110631747.4 77
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit093.jpg]
Subsidiaries for such fiscal year, setting forth in comparative form the figures
for the immediately preceding fiscal year, such consolidated statements to be
audited and certified accompanied by a report and unqualified opinion of
Deloitte or another independent firm of certified public accountants of
nationally recognized standing (or regionally recognized standing if reasonably
acceptable to the Administrative Agent) (which report and opinion shall (x)
state that such financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (y) not be subject to any “going
concern” or like qualifications or exceptions or any qualifications or exception
as to the scope of the audit (other than as may be required as a result of (A)
an actual or prospective default or event of default with respect to any
financial covenant (including the financial covenant set forth in Section 9.13)
or (y) the impending maturity of any Indebtedness)). (d) Compliance
Certificates. Concurrently with the delivery of the financial information
pursuant to clauses (b) and (c) above, a Compliance Certificate, executed by an
Authorized Officer of the Borrower, (i) showing compliance with the Financial
Performance Covenants and stating that no Default or Event of Default has
occurred and is continuing (or, if a Default or an Event of Default has
occurred, specifying the details of such Default or Event of Default and the
actions taken or to be taken with respect thereto) and (ii) specifying any
change in the identity of the Subsidiaries as at the end of such fiscal year or
period, as the case may be, from the Subsidiaries identified to the Lenders on
the Closing Date or the most recent fiscal quarter or period, as the case may
be. (e) Other Entity Reporting. To the extent not delivered in accordance with
clause (b) above, concurrently with the delivery of the financial information
pursuant to clause (b) above, the Credit Parties shall deliver to the
Administrative Agent statutory reporting provided in the ordinary course of
business and consistent with past practices with respect to Justify Holdings,
Inc. and Momentum Health Group, LLC and quarterly summaries of operations
provided to the respective board of directors (or equivalent governing body) of
each of Justify Holdings, Inc. and Momentum Health Group, LLC. (f) Budget.
Within sixty (60) days after to the commencement of each fiscal year of Parent,
commencing with its fiscal year 2020, the forecasted financial projections for
the then current fiscal year (on a month-by-month basis), in each case
(including projected consolidated balance sheet of Parent and its Subsidiaries
as of the end of the following fiscal year, the related consolidated statements
of projected cash flow, and projected income and a description or discussion of
the underlying assumptions applicable thereto), in each case, as customarily
prepared by management of the Credit Parties for their internal use consistent
in scope with the financial statements provided pursuant to Section 8.01(b),
setting forth (or offering a discussion of) the principal assumptions on which
such projections are based (such projections, collectively, the “Budget”). (g)
Defaults. As soon as possible and in any event within five (5) Business Days
after an Authorized Officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice from an Authorized Officer of the Borrower of (i) the
occurrence of any event that constitutes a Default or an Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the applicable Credit Parties propose to take with DB1/ 110631747.4
78 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit094.jpg]
respect thereto or (ii) the occurrence of a breach or nonperformance of, or any
default under, any other Material Contracts of any Credit Party or any
Subsidiary of a Credit Party, or any violation of, or noncompliance with any
Applicable Laws (including Health Care Laws), in each case, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. (h) Other Litigation. As soon as possible and in any
event within five (5) Business Days after an Authorized Officer of the Borrower
or any of its Subsidiaries obtains knowledge thereof, notice from an Authorized
Officer of the Borrower of (i) the commencement of, or any material development
in, any litigation, action, proceeding or labor controversy or proceeding
affecting any Credit Party or any Subsidiary of any Credit Party or its
respective property (A) in which the amount of damages claimed is $5,000,000 or
more, (B) which would reasonably be expected to have a Material Adverse Effect,
(C) which purports to affect the legality, validity or enforceability of any
Credit Document, any other Transaction Document or (D) in which the relief
sought is an injunction or other stay of the performance of this Agreement, any
other Credit Document or any Transaction Document or any other document or
instrument referred to in Section 9.07, or (ii) the occurrence of any
development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 7.04 that would reasonably be expected to
result in a Material Adverse Effect, and, in each case, together with a
statement of an Authorized Officer of the Borrower, which notice shall specify
the nature thereof, and what actions the applicable Credit Parties propose to
take with respect thereto, and, to the extent the Administrative Agent requests,
copies of all documentation related thereto. (i) Transaction Documents. As soon
as possible and in any event within five (5) Business Days after any Credit
Party obtains knowledge of the occurrence of a breach or default or notice of
termination by any party under, or material amendment entered into by any party
to, any Transaction Document or any other document or instrument referred to in
Section 9.07, a statement of an Authorized Officer of the Borrower setting forth
details of such breach or default or notice of termination and the actions taken
or to be taken with respect thereto and, if applicable, a copy of such
amendment. (j) Management Letters. Promptly upon, and in any event within five
(5) Business Days after, receipt thereof, copies of all “management letters”
submitted to any Credit Party by the independent public accountants referred to
in Section 8.01(b) in connection with each audit made by such accountants. (k)
[Reserved]. (l) Other Information. With reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time, including with respect to any wind down process or release of statutory
capital or other capital reserves; provided, that, notwithstanding anything
herein to the contrary, none of the Parent nor any Subsidiary will be required
to disclose or permit the inspection or discussion of, any document, information
or other matter (i) in respect of which disclosure to the Administrative Agent
or any Lender (or their respective contractors) is prohibited by law or any
binding agreement (or would otherwise cause a breach or default DB1/ 110631747.4
79 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit095.jpg]
thereunder) or (ii) that is subject to attorney-client or similar privilege or
constitutes attorney work product. (m) Insurance Report. Within ten (10)
Business days (or such longer prior as reasonably agreed to by the
Administrative Agent) of the delivery of the financial statements provided for
in Section 8.01(c), a report of a reputable insurance broker with respect to
insurance policies maintained by the Credit Parties. (n) Convertible Senior
Notes. No event later than five (5) days after delivery thereof, copies of all
material statements, reports and notices made available to or from the Trustee
with respect to any Convertible Senior Notes. (o) Health Care Reporting. (i) In
no event later than five (5) Business Days after delivery thereof, of any notice
from any Governmental Authority of any investigation or audit, or pending or
threatened proceedings relating to, any violation by Parent, any Subsidiary, or
any Licensed Insurance Entity of any Applicable Laws, including or Health Care
Laws, in each case, solely to the extent the same would reasonably be expected
to result in a Material Adverse Effect. (ii) No later than five (5) Business
Days after delivery thereof, the receipt of notice from any Governmental
Authority threatening to limit, revoke, suspend or materially modify any Permit
or contract held by any Licensed Insurance Entity that would reasonably be
expected to result in a Material Adverse Effect. (iii) Promptly notify, in the
event that Parent, any Subsidiary, or any Licensed Insurance Entity experiences
any (I) Breach of Unsecured Protected Health Information as “Breach,” “Unsecured
Protected Health Information” and “Protected Health Information” are defined by
HIPAA, or (II) a Security Incident as "Security Incident" is defined by HIPAA,
in each case which materially impacts the security or integrity of Parent, any
Subsidiary, or any Licensed Insurance Entity. (iv) In no event later than five
(5) Business Days after execution thereof, in the event that Parent, any
Subsidiary, or any Licensed Insurance Entity becomes a party to or becomes bound
by any corporate integrity agreement, corporate compliance agreement, deferred
prosecution agreement, or other formal agreement with any Governmental Authority
concerning compliance with Health Care Laws. (p) [Reserved]. (q) Wind Down
Process. With respect to Justify Holdings, Inc., promptly upon any material
development relating to any wind down process, provide the Administrative Agent
with a written notification setting forth the details of such material
development, along with copies of any relevant documentation relating to such
material development, including any notices or written communications from any
Governmental Authority with respect to such material development DB1/
110631747.4 80 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit096.jpg]
Notwithstanding the foregoing, the obligations in clauses (b) and (c) of this
Section 8.01 may be satisfied with respect to financial information of the
Parent and the Subsidiaries by furnishing the Form 10-K, 10-Q or 8-K, as
applicable, of the Parent filed with the Securities Exchange Commission.
Documents required to be delivered pursuant to clauses (b) and (c) of this
Section 8.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the earliest date on which (i) the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet and (ii) such financial statements and/or other documents are
posted on the Securities Exchange Commission’s website on the internet at
www.sec.gov; provided, that, (A) the Borrower shall, at the request of the
Administrative Agent, continue to deliver copies (which delivery may be by
electronic transmission) of such documents to the Administrative Agent and (B)
the Borrower shall notify (which notification may be by facsimile or electronic
transmission) the Administrative Agent of the posting of any such documents on
any website described in this paragraph. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. SECTION 8.03 Books, Records and Inspections. Parent will, and will
cause each of its Subsidiaries to, maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP shall be made of all material financial transactions
and matters involving the assets and business of the Credit Parties or such
Subsidiary, as the case may be. Parent will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties (to the extent
authorized pursuant to any leases for such properties), to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (subject to applicable confidentiality agreements or undertakings and
copyright laws), and to discuss its affairs, finances and accounts with its
directors and officers (provided, that an authorized representative of the
Credit Parties shall be allowed to be present and that any such inspection of
properties shall not include any invasive or physically intrusive environmental
sampling), all at the expense of the Credit Parties and (unless an Event of
Default then exists) as often as the Administrative Agent may reasonably
request, at reasonable times during normal business hours, upon reasonable
advance notice to the Credit Parties; provided that during any calendar year,
absent the continuation of an Event of Default, reasonable expenses of a
reasonable number of people in connection with only one (1) inspection by
Administrative Agent shall be at the Borrower’s expense and reimbursable under
this Agreement. Any information obtained by the Administrative Agent pursuant to
this Section 8.02 may be shared with the Administrative Agent or any Lender upon
the request of such Secured Party; provided, further, that, notwithstanding
anything herein to the contrary, none of the Parent nor any Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective contractors) is
prohibited by law or any binding agreement (or would otherwise cause a breach or
default thereunder) or (ii) that is subject to attorney-client or similar
privilege or constitutes attorney work product. DB1/ 110631747.4 81
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit097.jpg]
SECTION 8.04 Maintenance of Insurance. (a) Parent will, and will cause each of
its Subsidiaries to, at all times maintain in full force and effect, with
insurance companies that Parent believes (in its reasonable business judgment)
are financially sound and reputable at the time the relevant coverage is placed
or renewed, insurance in at least such amounts and against at least such risks
(and with such risk retentions) as are usually insured against in the same
general area by companies engaged in businesses similar to those engaged in by
the Credit Parties; and will furnish to the Administrative Agent for further
delivery to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried,
including (i) endorsements to (A) all casualty policies of the Credit Parties
naming the Administrative Agent, on behalf of the Secured Parties, as loss payee
and (B) all property policies of the Credit Parties naming the Administrative
Agent, on behalf of the Secured Parties, as additional insured and (ii) legends
providing that no cancellation, material reduction in amount or material change
in insurance coverage thereof shall be effective until at least thirty (30) days
after receipt by the Administrative Agent of written notice thereof. (b) Within
thirty (30) days after the Closing Date, the Borrower shall have delivered to
the Administrative Agent copies of each insurance policy (or binders in respect
thereof). (c) Without limiting the foregoing, Parent will, and will cause each
of its Subsidiaries to, (i) maintain, if available, fully paid flood hazard
insurance on all owned or leased Real Property that is located in a special
flood hazard area and that constitutes Collateral, on such terms and in such
amounts as required by Flood Insurance Laws or as otherwise reasonably required
by the Administrative Agent or any Lender, (ii) furnish to the Administrative
Agent evidence of the renewal (and payment of renewal premiums therefor) of all
such policies prior to the expiration or lapse thereof and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
owned or leased improved Real Property into or out of a special flood hazard
area. SECTION 8.05 Payment of Taxes. The Credit Parties will pay and discharge,
and will cause each of their respective Subsidiaries to pay and discharge, all
material Taxes payable by them that have become due, other than those not yet
delinquent or being diligently contested in good faith and by proper
proceedings, which stay the enforcement of any Lien as to which such Credit
Party has maintained adequate reserves in accordance with GAAP. SECTION 8.06
Maintenance of Existence; Compliance with Laws, etc. (a) Each Credit Party will,
and will cause its Subsidiaries to, (i) preserve and maintain in full force and
effect its organizational existence and good standing under the laws of its
jurisdiction of incorporation, organization or formation as applicable, except
as permitted by Section 9.03 or Section 9.04 and (ii) preserve and maintain its
good standing under the laws of each state or other jurisdiction where such
Person is required to be so qualified, to do business as a foreign entity,
except in the case of this clause (ii) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. DB1/ 110631747.4 82
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit098.jpg]
(b) Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Applicable Laws and Permits (including without limitation, all
Registrations) of any Governmental Authority having jurisdiction over it, its
business or its Products, except where such failures to comply would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Credit Party and its Subsidiaries shall comply with all material Health Care
Laws and their implementation by any applicable Governmental Authority and all
lawful requests of any Governmental Authority applicable to its operations.
SECTION 8.07 Environmental Compliance. (a) Each Credit Party will, and will
cause its Subsidiaries to, use and operate all of its and their facilities and
Real Property in compliance with all Environmental Laws, keep all necessary
permits, approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all Hazardous Materials in compliance with all Environmental Laws, and keep its
and their Real Property free of any Lien imposed by any Environmental Law, in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. (b) The Borrower will promptly give notice to
the Administrative Agent upon any Credit Party or Subsidiary thereof becoming
aware of: (i) any violation by any Credit Party or any of its Subsidiaries of
any Environmental Law which could reasonably be expected to result in a Material
Adverse Effect, (ii) any proceeding against or investigation of any Credit Party
under any Environmental Law, including a written request for information or a
written notice of violation or potential environmental liability from any
Governmental Authority or any other Person, which could reasonably be expected
to result in a Material Adverse Effect, (iii) the occurrence or discovery of a
new Release or new threat of a Release (or discovery of any Release or threat of
a Release previously undisclosed by any Credit Party to Administrative Agent)
at, on, under or from any of the Real Property of any Credit Party or any
facility or assets therein in excess of reportable or allowable standards or
levels under any Environmental Law, or under circumstances, or in a manner or
amount which could reasonably be expected to result in a Material Adverse Effect
or (iv) any Environmental Claim arising or existing on or after the Closing Date
which could reasonably be expected to result in a Material Adverse Effect. (c)
In the event of a Release of any Hazardous Material on any Real Property of any
Credit Party which could reasonably be expected to result in material liability
on the part of any Credit Party under any Environmental Law, such Credit Party,
upon discovery thereof, shall take all necessary steps to initiate and
expeditiously complete all response, corrective and other action to mitigate and
resolve any such violation or potential liability in accordance with and to the
extent required of such Credit Party under Environmental Law, and shall keep the
Administrative Agent informed on a regular basis of their actions and the
results of such actions; provided, however, that no Credit Party (or its
respective Subsidiaries) shall be required to undertake any such response,
corrective action or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
DB1/ 110631747.4 83 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit099.jpg]
(d) Each Credit Party shall provide the Administrative Agent with copies of any
material demand, request for information, notice, submittal, documentation or
correspondence received or provided by any Credit Party or any of its
Subsidiaries from or to any Governmental Authority or other Person under any
Environmental Law to the extent the same would reasonably be expected to result
in a Material Adverse Effect. Such notice, submittal or documentation shall be
provided to the Administrative Agent promptly and, in any event, within five (5)
Business Days after such material is provided to any Governmental Authority or
third party. (e) At the reasonable written request of the Administrative Agent,
the Borrower shall obtain and provide, at its sole expense, an environmental
site assessment (including, without limitation, the results of any groundwater
or other testing, conducted at the Administrative Agent’s reasonable request)
concerning any Real Property now or hereafter owned by any Credit Party or any
of its Subsidiaries, conducted by an environmental consulting firm approved by
the Administrative Agent indicating, to the reasonable satisfaction of the
Administrative Agent, the likely presence or absence of Hazardous Materials and
the potential cost of any required action in connection with any Hazardous
Materials on, at, under or emanating from such Real Property; provided, that
such request may be made only if (i) there has occurred and is continuing an
Event of Default, or (ii) circumstances exist that in the reasonable judgment of
the Administrative Agent could be expected to result in a material violation of
or material liability under any Environmental Law on the part of any Credit
Party or its respective Subsidiaries; provided further, if the Borrower fails to
provide the same within ninety (90) days after such request was made, the
Administrative Agent may but is under no obligation to conduct the same, and the
Credit Parties shall grant and hereby do grant to the Administrative Agent and
its agents access to such Real Property and specifically grants the
Administrative Agent an irrevocable nonexclusive license, subject to the rights
of tenants, to undertake such an assessment, all at the Borrower’s sole cost and
expense. SECTION 8.08 ERISA. (a) Promptly after any Credit Party or any
Subsidiary of any Credit Party knows or has reason to know of the occurrence of
any of the following events (including such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), the Borrower will deliver to the Administrative Agent and each
Lender a certificate of an Authorized Officer of the Borrower setting forth
details as to such occurrence and the action, if any, that such Credit Party,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices (required, proposed or otherwise) given to or filed
with or by such Credit Party, such Subsidiary, such ERISA Affiliate, the PBGC, a
Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator and all documentation with respect thereto:
that a Reportable Event has occurred; that a failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA (whether or
not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) has occurred (or is reasonably likely to occur) or an application is to
be made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412, 430 or 431 of the Code
with respect to a Plan; the failure to make a required contribution to any Plan
if such failure is sufficient to give rise to a Lien under Section DB1/
110631747.4 84 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit100.jpg]
303(k) or 4068 of ERISA or under Section 430(k) of the Code; that a Pension Plan
having an Unfunded Current Liability has been or is to be terminated,
reorganized or partitioned under Title IV of ERISA (including the giving of
written notice thereof); the taking of any action with respect to a Plan which
would reasonably be expected to result in the requirement that any Credit Party
furnish a bond or other security to the PBGC or such Plan; that a proceeding has
been instituted against a Credit Party, a Subsidiary thereof or an ERISA
Affiliate pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Multiemployer Plan; or that the PBGC has notified any Credit Party, any
Subsidiary thereof or any ERISA Affiliate of its intention to appoint a trustee
to administer any Plan; or the occurrence of any event with respect to any Plan
which could result in the incurrence by any Credit Party or any Subsidiary of
any Credit Party of any material liability (including any contingent or
secondary liability), fine or penalty. (b) Promptly following any request
therefor, copies of any documents or notices described in Sections 101(f),
101(k) or 101(l) of ERISA that any Credit Party or any ERISA Affiliate may
reasonably request with respect to any Plan; provided, that if any Credit Party
or any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Plan, the applicable Credit Party or
the ERISA Affiliate(s) shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof. SECTION 8.09 Maintenance
of Property and Assets. Each Credit Party will, and will cause its Subsidiaries
to, maintain, preserve, protect and keep its properties and assets in good
repair, working order and condition (ordinary wear and tear and casualty
excepted in the commercially reasonably business judgment of the Borrower and
subject to dispositions permitted pursuant to Section 9.04), and make necessary
repairs, renewals and replacements thereof and will maintain and renew as
necessary all licenses, permits and other clearances necessary to use and occupy
such properties and assets, in each case, so that the business carried on by
such Person may be properly conducted at all times, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
SECTION 8.10 End of Fiscal Years; Fiscal Quarters. The Credit Parties will, for
financial reporting purposes, cause (a) each of their, and each of their
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
their and each of their Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end; provided, that the Credit Parties may
change their, and each of their respective Subsidiaries’, fiscal year-end (and
change the end of the fiscal quarters in a corresponding manner) upon fifteen
(15) days’ prior written notice to the Administrative Agent. SECTION 8.11 Use of
Proceeds. The proceeds of the Initial Term Loan shall be used (i) to finance the
Passport Health Acquisition, (ii) to pay fees and expenses incurred in
connection with the transactions contemplated hereby and the Passport Health
Acquisition and (iii) to fund ongoing working capital needs and other growth
capital expenditure investments, to the extent not prohibited by this Agreement.
The proceeds of the DDTL Facility shall be used (i) to finance the 2021
Convertible Notes Repurchase, (ii) to pay fees and expenses incurred in
connection with the transactions contemplated hereby and the 2021 Convertible
Notes Repurchase and (iii) to fund Permitted Acquisitions and growth capital
expenditures. The Credit DB1/ 110631747.4 85
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit101.jpg]
Parties shall not use the proceeds of any Credit Extension made hereunder, or
use or allow its respective directors, officers, employees and agents to use,
the proceeds of any extension of credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, Anti-
Terrorism Laws or Anti-Money Laundering Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Person on the SDN List or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party. SECTION 8.12 Further Assurances;
Additional Guarantors and Grantors. (a) The Credit Parties will and will cause
their Subsidiaries (other than Excluded Subsidiaries) to execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust (excluding leasehold
deeds of trust) and other documents), which may be required under any Applicable
Law, or which the Administrative Agent may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Agreement, any
Mortgage or any other Security Document, all at the sole cost and expense of the
Borrower. (b) Subject to any applicable limitations set forth in the Guarantee
Agreement and the Security Agreement, as applicable, the Credit Parties will
promptly upon the formation or acquisition thereof (and in any event within
thirty (30) days after the formation, division or acquisition thereof (or such
later date as agreed by the Administrative Agent)) cause any direct or indirect
Subsidiary formed or otherwise purchased or acquired after the Closing Date to
execute (i) a supplement to the Guarantee Agreement in the form of Annex I to
the Guarantee Agreement or a guarantee in form and substance reasonably
satisfactory to Administrative Agent, and (ii) a supplement to the Security
Agreement in the form of Annex I to the Security Agreement or a security
agreement in form and substance reasonably satisfactory to Administrative Agent;
provided, however, that no Excluded Subsidiary shall be required to execute the
documentation described in clauses (i) and (ii) above for so long as it is an
Excluded Subsidiary. (c) Subject to any applicable limitations set forth in the
Security Agreement and, in the case of the Licensed Insurance Entities, subject
to Applicable Laws, the Credit Parties (i) will promptly upon the formation or
acquisition thereof (and in any event within thirty (30) days after the
formation or acquisition thereof (or such later date as agreed by the
Administrative Agent)) pledge to the Administrative Agent for the benefit of the
Secured Parties, all the Capital Stock of each Subsidiary (other than Excluded
Subsidiaries) held by such Credit Party in each case, formed or otherwise
purchased or acquired after the Closing Date; provided, however, that, with
respect to any pledge of the Capital Stock of any Foreign Subsidiary or Domestic
Holding Company, such pledge shall be limited to sixty five percent (65%) of the
issued and outstanding Voting Stock and one hundred percent (100%) of the
outstanding nonvoting Capital Stock of each Foreign Subsidiary and Domestic
Holding Company, and (ii) will promptly deliver to the Administrative Agent any
promissory notes executed after the Closing Date evidencing Indebtedness of any
Credit Party or Subsidiary of any Credit Party that is owing to any other DB1/
110631747.4 86 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit102.jpg]
Credit Party or any other promissory notes executed after the Closing Date
evidencing Indebtedness in excess of $2,000,000 owing to the Credit Parties. (d)
Subject to any applicable limitations set forth in any applicable Security
Document, if any fee simple interest in Material Real Property is acquired by
any Credit Party after the Closing Date, the Borrower will notify the
Administrative Agent and the Lenders thereof and will cause such assets to be
subjected to a Lien securing the applicable Obligations and will take, and cause
the other Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and/or perfect such
Liens consistent with the applicable requirements of the Security Documents,
including actions described in this Section 8.11(d), all at the sole cost and
expense of the Borrower within sixty (60) days after the acquisition of such
Material Real Property (or such longer period as the Administrative Agent may
agree). Any Mortgage delivered to the Administrative Agent in accordance with
the preceding sentence shall be accompanied by (A) a policy or policies (or
unconditional binding commitment thereof) of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien (with the priority described therein) on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 9.02, together with such endorsements as the Administrative Agent may
reasonably request and (B) if requested by the Administrative Agent, an opinion
of local counsel to the applicable Credit Party(ies) in form and substance
reasonably satisfactory to the Administrative Agent. In addition to the
obligations set forth in Section 8.03(a), the Credit Parties shall, in
connection with the grant to the Administrative Agent for the benefit of the
Secured Parties of any Mortgage with respect to any Real Property, (X) provide
at least twenty (20) days’ prior written notice to the Administrative Agent of
the contemplated pledge of such Real Property as Collateral, (Y) the Borrower
shall provide each of the documents and determinations required by the Real
Property Flood Insurance Requirements and (Z) notwithstanding anything to the
contrary contained herein or in any other Credit Document, the Administrative
Agent shall not enter into, accept or record (and no Credit Party shall be
required to grant) any mortgage in respect of such Real Property until the
Administrative Agent shall have received written confirmation (which shall, for
purposes hereunder, include email) from each Lender that flood insurance
compliance has been completed by such Lender with respect to such Real Property
(such written confirmation not to be unreasonably withheld or delayed). Any
increase, extension or renewal of this Agreement shall be subject to flood
insurance due diligence and flood insurance compliance reasonably satisfactory
to the Administrative Agent and each Lender. (e) Notwithstanding anything herein
to the contrary, if the Administrative Agent determines that the cost of
creating or perfecting any Lien on any property is excessive in relation to the
practical benefits afforded to the Lenders thereby, then such property may be
excluded from the Collateral for all purposes of the Credit Documents. (f) For
the avoidance of doubt, for all purposes under this Section 8.11, the formation
and acquisition of a Person shall be deemed to include any formations and
acquisitions by division; provided that compliance with the requirements of this
Section 8.11 shall not cure any Default or Event of Default for the occurrence
of such division. DB1/ 110631747.4 87
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit103.jpg]
SECTION 8.13 Bank Accounts. (a) Within sixty (60) days after the Closing Date
(or such longer period as the Administrative Agent may agree), the Borrower
shall establish and deliver to Administrative Agent a Control Agreement with
respect to each of the Credit Parties’ respective securities accounts, deposit
accounts and investment property set forth on Schedule 7.25 (other than Excluded
Accounts); provided, that, so long as no Event of Default has occurred and is
continuing, the Credit Parties may establish new deposit accounts or securities
accounts so long as, no longer than thirty (30) days following the time such
account is established the Credit Parties have delivered to Administrative Agent
a Control Agreement with respect to such account (other than any Excluded
Account). (b) If, after the occurrence and during the continuance of an Event of
Default, any of the Credit Parties receive or otherwise have dominion over or
control of any Collections or other amounts, the Borrower shall hold, and shall
cause each other Credit Party to hold, such Collections and amounts in trust for
the Administrative Agent, and shall not commingle such Collections with any
other funds of any Credit Party or other Person or deposit such Collections in
any account other than those accounts set forth on Schedule 7.25 (unless
otherwise instructed by the Administrative Agent). SECTION 8.14 Compliance with
Health Care Laws. (a) Without limiting or qualifying any other provision of this
Agreement, Parent will comply, and will cause each other Credit Party, each
Subsidiary and each Licensed Insurance Entity, to comply in all material
respects, with all applicable Health Care Laws relating to the operation of such
Person’s business. (b) Parent will maintain, and will cause each other Credit
Party, each Subsidiary and each Licensed Insurance Entity, to maintain, all
records required to be maintained by any Governmental Authority or otherwise
required under any Health Care Law except where failure could not reasonably be
expected to have a Material Adverse Effect. (c) Parent will, and will cause each
other Credit Party, each Subsidiary and each Licensed Insurance Entity, to keep
in full force and effect all material Permits required to operate such the
business of Parent each other Credit Party, each Subsidiary, and each Licensed
Insurance Entity under applicable Health Care Laws. (d) Parent will maintain,
and will cause each other Credit Party, Subsidiary and Licensed Insurance
Entity, to maintain on its behalf, a corporate compliance program that is
reasonably designed to promote compliance with applicable Health Care Laws.
Parent will permit and will cause such other Credit Parties, Subsidiaries and
Licensed Insurance Entities to permit, Administrative Agent and/or any of its
outside consultants to review such corporate compliance program(s) from time to
time. Notwithstanding anything to the contrary in this Agreement, no Credit
Party, Subsidiary, or Licensed Insurance Entity shall be required to furnish to
Administrative Agent or Lender any DB1/ 110631747.4 88
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit104.jpg]
protected health information or any patient related information, to the extent
such disclosure to Administrative Agent or Lender is prohibited by Health Care
Laws. SECTION 8.15 Intellectual Property. (a) Each Credit Party will (i)
maintain its ownership of all Intellectual Property owned by such Credit Party,
and shall not do any act knowingly or omit to do any act whereby any owned
Intellectual Property may lapse, expire, become abandoned or cancelled,
dedicated to the public, or unenforceable, or which would adversely affect the
validity, grant, or enforceability of the security interest granted hereunder
and (ii) take all reasonable steps in the United States Patent and Trademark
Office and the United States Copyright Office and any other applicable
Governmental Authority to pursue any application and maintain any registration
of each trademark, patent, and copyright owned by such Credit Party, in each of
(i) and (ii) except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. (b) Each Credit
Party will (i) maintain all licenses for third party Intellectual Property
(including commercial software) licensed to such Credit Party and (ii) not
violate any such licenses and not cause any such license to cease to be legal,
valid, binding, enforceable and in full force and effect following the Closing
Date, except for licenses that expire or are terminated in accordance with their
terms and in the ordinary course of business (other than a termination resulting
from a default or breach by the applicable Credit Party), in each of (i) and
(ii), except as could not reasonably be expected to have a Material Adverse
Effect. SECTION 8.16 Distributable Cash. At least once in each fiscal year the
Credit Parties shall evaluate (a) whether any Licensed Insurance Entity (or any
Person that was previously a Licensed Insurance Entity) holds any cash or Cash
Equivalents that were previously subject to risk-based capital requirements or
other statutory capital reserve requirements under Applicable Laws or pursuant
to the discretion of any Governmental Authority and (b) whether it is reasonably
likely (in the reasonable business judgment of the Credit Parties) that the cash
and Cash Equivalents described in clause (a) are no longer required to be
restricted by such Applicable Laws or would be released with the consent of such
Governmental Authority, as applicable, (collectively, “Subject Cash”). To the
extent that the Credit Parties determine in their reasonable business judgment
during such evaluation period that any Subject Cash is likely to be permitted to
be distributed to the Credit Parties, then the Credit Parties shall use
commercially reasonable efforts to promptly cause such Subject Cash to be so
distributed. SECTION 8.17 Post-Closing. Notwithstanding anything to the contrary
set forth in this Agreement and the Loan Documents: (a) Reorganization. Within
(i) one hundred eighty (180) days following the Closing Date (or such later date
approved by Administrative Agent), in the case of any Licensed Insurance Entity
and (ii) sixty (60) days following the Closing Date (or such later date approved
by Administrative Agent), in the case of any joint venture, the Administrative
Agent shall have received evidence that such Person and any Credit Party’s
interest in such Person is DB1/ 110631747.4 89
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit105.jpg]
wholly-owned by EH Holding Company, Inc. or such other Holding Company
Guarantor, as determined by the Administrative Agent in its reasonable
discretion. (b) Stock Certificates. Within forty-five (45) days following the
Closing Date (or such later date approved by Administrative Agent), the
Administrative Agent shall have received all existing certificates representing
securities (if such securities are certificated securities for purposes of
Article 8 of the UCC) pledged under the Security Agreement, accompanied by
instruments of transfer and undated stock powers endorsed in blank. (c) Joinder.
Within thirty (30) days after the date hereof (or such later date approved by
Administrative Agent), The Accountable Care Organization Ltd. shall be joined as
a Guarantor and deliver and execute all documents required to be delivered
pursuant to Section 8.11 of the Credit Agreement. (d) Endorsements. Within
thirty (30) days after the date hereof (or such later date approved by
Administrative Agent), the Borrower shall deliver to the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent, such
insurance endorsements as required to be delivered pursuant to Section 8.03 of
the Credit Agreement. (e) Control Agreements. Within sixty (60) days after the
date hereof (or such later date approved by Administrative Agent), the Borrower
shall deliver to the Administrative Agent all Control Agreements required to be
delivered under this Agreement, in each case in a form and substance reasonably
satisfactory to the Administrative Agent and duly executed by the parties
thereto. ARTICLE IX Negative Covenants Each Credit Party hereby covenants and
agrees that on the Closing Date and thereafter, until the Commitments have been
terminated and the Loans and all other Obligations incurred hereunder (other
than Unasserted Contingent Obligations) are paid in full in accordance with the
terms of this Agreement: SECTION 9.01 Limitation on Indebtedness. No Credit
Party shall, and no Credit Party shall permit any of its Subsidiaries or any
Licensed Insurance Entity to, directly or indirectly, create, incur, issue,
assume, guarantee, suffer to exist or otherwise become directly or indirectly
liable, contingently or otherwise with respect to any Indebtedness, except for:
(a) Indebtedness in respect of the Obligations; (b) Indebtedness existing as of
the Closing Date (other than the Convertible Senior Notes) which is identified
in Schedule 7.24 and which is not otherwise permitted by this Section 9.01, and,
Permitted Refinancing Indebtedness thereof; DB1/ 110631747.4 90
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit106.jpg]
(c) unsecured Indebtedness (i) incurred in the ordinary course of business of
such Credit Party and its Subsidiaries in respect of open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services, which are not overdue for a period of more than ninety (90) days or,
if overdue for more than ninety (90) days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Credit Party or Subsidiary and (ii) in respect of performance, surety or
appeal bonds, bid bonds and similar obligations provided in the ordinary course
of business, but excluding (in each case) Indebtedness incurred through the
borrowing of money or Contingent Liabilities in respect thereof; (d)
Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of such Credit
Party and its Subsidiaries (pursuant to purchase money mortgages or otherwise,
whether owed to the seller or a third party), provided, that such Indebtedness
is incurred within ninety (90) days after such acquisition of such equipment,
and (ii) Capitalized Lease Obligations, and, with respect to each of clause (i)
and (ii), Permitted Refinancing Indebtedness thereof; provided, that the
aggregate amount of all Indebtedness outstanding pursuant to this clause (d)
shall not at any time exceed $2,000,000; (e) intercompany Indebtedness permitted
pursuant to Section 9.05; (f) Contingent Liabilities of the Credit Parties and
their Subsidiaries arising in the ordinary course of business with respect to
surety and appeals bonds, bid bonds, performance bonds and other similar
obligations; (g) Hedging Obligations not prohibited by Section 9.11; (h)
Indebtedness incurred in the ordinary course of business to finance insurance
policy premiums; (i) Indebtedness incurred in the ordinary course of business in
respect of netting services, overdraft protection, returned items, employee
credit card programs and other similar services in connection with cash
management and deposit accounts; (j) (i) 2021 Convertible Senior Notes and any
Additional Notes exchanged therefor and (ii) 2024 Convertible Senior Notes and
any Additional Notes exchanged therefor; (k) 2025 Convertible Senior Notes and
any Additional Notes exchanged therefor; (l) Additional Notes issued after the
Closing Date; (m) Letters of credit and reimbursement obligations in respect
thereof in favor of suppliers, landlords and other counterparties at any one
time outstanding not to exceed $15,000,000 in the aggregate after taking into
account any outstanding letters of credit and DB1/ 110631747.4 91
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit107.jpg]
similar reimbursement obligations scheduled pursuant to Section 9.01(b), and
Permitted Refinancings thereof; (n) Guarantee Obligations of any Credit Party
and its Subsidiaries in respect of Indebtedness otherwise permitted hereunder or
other obligations not prohibited hereunder; provided that if such Indebtedness
is subordinated to the Obligations, such Guarantee Obligation shall be
subordinated to the same extent; and (o) other unsecured Indebtedness not to
exceed $5,000,000 at any time outstanding; (p) the Existing Earnouts and the
Global Share Backstop; (q) Indebtedness of the type set forth in Section 9.01(d)
of a Person whose assets or Capital Stock are acquired by a Credit Party or any
of its Subsidiaries in a Permitted Acquisition so long as (i) such Indebtedness
was in existence prior to the date of such acquisition and was not incurred in
connection with, or in contemplation of, such acquisition, (ii) no Credit Party
(other than such Person so acquired in such acquisition or any other Person that
such Person merges with or that acquires the assets of such Person in connection
with such acquisition) shall have any liability or other obligation with respect
to such Indebtedness, (iii) if such Indebtedness is secured, no Lien thereon
shall extend to or cover any other assets other than the property or equipment
acquired in such acquisition (other than the proceeds or products thereof,
accessions or additions thereto and improvements thereon) or attach to any other
property of any Credit Party and (iv) the aggregate outstanding principal amount
of such Indebtedness does not exceed $2,500,000 at any time; (r) Indebtedness
consisting of promissory notes issued by any Credit Party or Subsidiary to
former employees, officers, former officers, directors, and former directors (or
any spouses, ex-spouses, beneficiaries, or estates of any of the foregoing) of
any Credit Party or any Subsidiary issued to purchase or redeem Capital Stock of
Parent (“Shareholder Redemption Notes”) issued in lieu of Restricted Payments
permitted under Section 9.06(k); (s) Indebtedness (x) arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, (y) in respect of netting
services, overdraft protection and other similar arrangements in connection with
deposit or securities accounts in the ordinary course of business and (z)
incurred in respect of credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called “procurement
cards” or “P-cards”), or cash management services, in each case, incurred in the
ordinary course of business; (t) endorsement of negotiable instruments for
deposit in the ordinary course of business; (u) unsecured contingent liabilities
arising with respect to customary indemnification provisions or deferred
purchase price adjustments in connection with any
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit108.jpg]
DB1/ 110631747.4 92 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit109.jpg]
Investment permitted hereunder or in connection with any asset sale or other
dispositions permitted hereunder; (v) Indebtedness in respect of (x) workers’
compensation claims and self-insurance obligations (in each case other than for
or constituting an obligation for money borrowed), including guarantees or
obligations of Parent, the Borrower and Restricted Subsidiaries with respect to
letters of credit supporting such workers’ compensation claims and/or self-
insurance obligations and (y) bankers’ acceptances, bank guarantees, letters of
credit and bid, performance, surety bonds or similar instruments issued for the
account of Parent, the Borrowers and their Subsidiaries in the ordinary course
of business, including guarantees or obligations of any such Person with respect
to bankers’ acceptances and bid, performance or surety and appeals obligations;
(w) to the extent constituting Indebtedness, deferred compensation to employees,
former employees, officers, former officers, directors, former directors,
consultants (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in the ordinary course of business or in connection with the
Transactions, Permitted Acquisitions or other Investments permitted hereunder;
and (x) unsecured earn-outs, seller notes, deferred purchase price obligations,
holdbacks or similar obligations of any Credit Party, to the extent subordinated
to the Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent. SECTION 9.02 Limitation on Liens. No Credit Party shall,
and no Credit Party shall permit any of its Subsidiaries or any Licensed
Insurance Entity to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of any such Person (including its Capital Stock),
whether now owned or hereafter acquired, except for the following (collectively,
the “Permitted Liens”): (a) Liens securing the Obligations; (b) Liens existing
as of the Closing Date and disclosed in Schedule 9.02 securing Indebtedness
permitted under Section 9.01(b) (other than the Convertible Senior Notes) and
any renewals or extensions thereof; provided, that no such Lien shall (1) secure
Indebtedness under any Convertible Senior Notes or (2) encumber any additional
property and the principal amount of Indebtedness secured by such Lien shall not
be increased (as such Indebtedness may be permanently reduced subsequent to the
Closing Date), except to the extent permitted by Section 9.01(b); (c) Liens
securing Capitalized Lease Liabilities and Liens securing Indebtedness of the
type permitted under Section 9.01(d)(i); provided, that (i) the principal amount
of the Indebtedness secured thereby does not exceed the cost of the applicable
property at the time of such acquisition, replacement or construction and any
fees, costs and expenses incurred in connection with the incurrence of such
Indebtedness and (ii) such Lien secures only the assets that are the subject of
the Indebtedness referred to in such clause and proceeds thereof; DB1/
110631747.4 93 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit110.jpg]
(d) Liens arising by operation of law in favor of carriers, warehousemen,
mechanics, materialmen, suppliers, laborers and landlords and other similar
Liens incurred in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been established on
its books; (e) Liens incurred or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on surety, bid, appeal or performance bonds; (f) judgment
Liens not constituting an Event of Default under Section 10.01(f); (g)
easements, rights-of-way, zoning restrictions, minor defects or irregularities
in title and other similar encumbrances not interfering in any material respect
with the value or use of the property to which such Lien is attached and other
Liens on any Real Property subject to a Mortgage that are identified in any
title insurance policy issued in favor of the Administrative Agent; (h) Liens
for Taxes, assessments or other governmental charges or levies not yet due and
payable or the non-payment of which is permitted by Section 7.10; (i) Liens
arising in the ordinary course of business by virtue of any contractual,
statutory or common law provision relating to banker’s Liens, rights of set-off
or similar rights and remedies covering deposit or securities accounts
(including funds or other assets credited thereto) or other funds maintained
with a depository institution or securities intermediary, so long as the
applicable provisions of Section 8.12 have been complied with, in respect of
such deposit accounts (other than Excluded Accounts); (j) Nonexclusive licenses,
leases and sublicenses, and subleases granted by any Credit Party or any
Subsidiary of a Credit Party or leases or subleases by any Credit Party or any
Subsidiary of a Credit Party, in the ordinary course of its business and
covering only the assets so licensed, sublicensed, leased or subleased; (k)
Liens that are customary rights of set-off relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness; (l) Liens arising from precautionary Uniform Commercial Code
financing statements (or similar filings under other applicable law) regarding
operating leases or consignment or bailee arrangements in the ordinary course of
business; (m) Cash collateral securing Indebtedness permitted under Section
9.01(m) in an amount not to exceed one hundred and ten percent (110%) of the
amount of such Indebtedness; DB1/ 110631747.4 94
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit111.jpg]
(n) the put and call arrangements and any payment obligations set forth in the
Passport Stockholders Agreement; (o) Liens in favor of the Borrower or any other
Credit Party securing intercompany Indebtedness permitted under the Credit
Documents so long as any such Liens on the Collateral are subject to the
Intercompany Subordination Agreement; (p) statutory and common law landlords’
liens under leases to which Parent or any of its Subsidiaries is a party; (q)
Liens of counterparties attaching solely to cash earnest money deposits made by
Credit Parties or their Subsidiaries in connection with any letter of intent or
purchase agreement entered into with respect to Permitted Acquisitions or
capital expenditures permitted hereunder; and (r) other Liens securing
Indebtedness or other obligations in an aggregate principal amount at the time
of incurrence of any such Indebtedness or other obligations not exceeding
$2,500,000. SECTION 9.03 Consolidation, Merger, etc. No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof), except Permitted Acquisitions and other Investments permitted
hereunder, provided, that (a) any Credit Party or Subsidiary of any Credit Party
may liquidate or dissolve voluntarily into, and may merge with and into, the
Borrower (so long as the Borrower is the surviving entity), (b) any Guarantor
may liquidate or dissolve voluntarily into, and may merge with and into any
Credit Party, (c) any Subsidiary that is not a Credit Party may liquidate or
dissolve voluntarily into, and may merge with and into any other Subsidiary, (d)
the assets or Capital Stock of any Credit Party may be purchased or otherwise
acquired by any other Credit Party, (e) the assets or Capital Stock of any
Subsidiary that is not a Credit Party may be purchased or otherwise acquired by
the Borrower or any Subsidiary and (f) any Subsidiary of any Credit Party may
file a certificate of division, adopt a plan of division or otherwise take any
action to effectuate a division pursuant to Section 18-217 of the Delaware
Limited Liability Company Act (or any analogous action taken pursuant to
Applicable Law with respect to any corporation, limited liability company,
partnership or other entity), so long as such surviving Person shall have
complied with the requirements of Section 8.11 within the time periods set forth
therein. SECTION 9.04 Permitted Dispositions. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, make a Disposition, or
enter into any agreement to make a Disposition, of such Credit Party’s or such
other Person’s assets (including receivables and Capital Stock of Subsidiaries)
to any Person in one transaction or a series of transactions, unless such
Disposition: (a) is in the ordinary course of its business and is of surplus,
used, obsolete or worn-out property or property no longer used or useful in its
business; DB1/ 110631747.4 95 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit112.jpg]
(b) is a sale of Inventory in the ordinary course of business; (c) is the
leasing, subleasing or licensing, as lessor, of real or personal property no
longer used or useful in such Person’s business or otherwise in the ordinary
course of business; (d) is a sale or disposition of equipment to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such Dispositions are reasonably
promptly applied to the purchase price of similar replacement equipment, all in
the ordinary course of business; (e) is otherwise permitted by Section 9.02(j),
9.03, 9.05 (other than 9.05(l)) and 9.06 (other than 9.06(s)); (f) is a
Disposition of property by one Credit Party to another Credit Party; provided,
that no Credit Party shall consummate a Disposition of the Capital Stock of a
Licensed Insurance Entity to another Credit Party, unless such Credit Party is
subject to and in compliance with Section 9.16; (g) is a Disposition of property
by a non-Credit Party to a Credit Party if the purchase price of said property
is not higher than its fair market value; (h) is a Disposition of property by a
non-Credit Party to a non-Credit Party; (i) is a Disposition of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business or consistent with past practice (and not for
financing purposes); (j) is the lapse or abandonment of Intellectual Property
that is in the reasonable judgment of the Borrower or its Subsidiaries no longer
commercially desirable to maintain or necessary or material for the conduct of
the business of the Borrower or its Subsidiaries; (k) so long as no Event of
Default has occurred and is continuing, is a Disposition of Lighthouse; (l) so
long as (i) no Event of Default has occurred and is continuing and (ii) the
Credit Parties will be in pro forma compliance with Section 9.13, is a
Disposition of (x) True Health New Mexico, Inc. or (y) Dispositions set forth on
Schedule 9.04; (m) is a Disposition of cash or Cash Equivalents; (n) is a
Disposition of assets acquired in connection with a Permitted Acquisition which
is made to obtain the approval of an anti-trust authority; DB1/ 110631747.4 96
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit113.jpg]
(o) is a Disposition constituting a taking by condemnation or eminent domain or
transfer in lieu thereof, or a Disposition consisting of or subsequent to a
total loss or constructive total loss of property; (p) is the surrender or
waiver of contractual rights and settlement or waiver of contractual or
litigation claims; (q) is the unwinding of any Hedging Transaction pursuant to
its terms; (r) is, to the extent required by applicable law and with respect to
any Subsidiary that is a Foreign Subsidiary, the sale or other disposition of a
nominal amount of Capital Stock in any Subsidiary in order to qualify members of
the board of directors or equivalent governing body of such Subsidiary; or (s)
so long as no Event of Default has occurred and is continuing, is a Disposition
the purchase price of which is paid with not less than 75% of cash and the
seller thereof receives not less than fair market value for such assets, not to
exceed a value of $2,500,000 in the aggregate for all Credit Parties and their
Subsidiaries in any fiscal year; provided, that, notwithstanding the foregoing,
in no event shall any Credit Party, nor shall any Credit Party permit any of its
Subsidiaries to, directly or indirectly, sell or otherwise dispose of any
Capital Stock of any of its Subsidiaries, except (1) to qualify directors if
required by Applicable Law or (2) pursuant to clause (e), (f), (g), (h), (k) or
(l) above; provided, further, that notwithstanding the foregoing, in no event
shall any Credit Party, nor shall any Credit Party permit any of its
Subsidiaries to, directly or indirectly, sell or otherwise dispose of any
Intellectual Property, except in accordance with (j) above. SECTION 9.06
Investments. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except: (a) Investments existing on the Closing Date and
identified in Schedule 7.12; (b) Investments in cash and Cash Equivalents; (c)
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business; (d) Investments by way of
contributions to capital or purchases of Capital Stock (i) outstanding as of the
date hereof and (ii) hereafter (x) by any Credit Party in any other Credit Party
and (y) by any Subsidiary that is not a Credit Party in any Subsidiary that is
not a Credit Party; DB1/ 110631747.4 97
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit114.jpg]
(e) Investments constituting (i) receivables arising, (ii) trade debt granted,
or (iii) deposits made in connection with the purchase price of goods or
services, in each case, in the ordinary course of business; (f) Investments
consisting of any deferred portion of the sales price received by any Credit
Party in connection with any Disposition permitted under Section 9.04; (g)
Investments consisting of intercompany loans, other extensions of credit or
other Investments (i) outstanding as of the date hereof and (ii) hereafter (x)
by a Credit Party to any other Credit Party, (y) by a Subsidiary that is not a
Credit Party to a Credit Party or another Subsidiary that is not a Credit Party
or (z) by a Credit Party to any Subsidiary that is not a Credit Party or to any
Licensed Insurance Entity, in each case so long as at the time of such
Investment pursuant to this clause (z), (x) no Event of Default has occurred and
is continuing and (y) either such Investment is scheduled on Schedule 9.05(g) or
the amount of such non-scheduled Investments shall not exceed $2,500,000 in the
aggregate at any time; provided, that, any intercompany Indebtedness described
above: (1) shall be evidenced by one or more promissory notes in form and
substance reasonably satisfactory to the Administrative Agent, duly executed and
delivered in pledge to the Administrative Agent pursuant to the Security
Documents, and shall not be forgiven or otherwise discharged for any
consideration other than and to the extent of repayment in cash; and (2) shall
be subordinated to the Obligations pursuant to the subordination terms set forth
therein; (h) Permitted Acquisitions; (i) the maintenance of deposit accounts in
the ordinary course of business so long as the applicable provisions of Section
8.12 have been complied with in respect of such deposit accounts; (j)
Investments made by Credit Parties in the form of the Passport Shareholder
Payment (or any other payment obligations under the Passport Shareholders
Agreement), to the extent required by and made pursuant to the Passport
Stockholders Agreement and, with respect to the Passport Shareholder Payment,
resulting in Justify Holdings, Inc. becoming 100% owned by EH Holding Company,
Inc.; (k) Investments in any Person to the extent such Investment represents the
non-cash portion of the consideration received in a Disposition permitted
pursuant to Section 9.04(i) or (m); (l) Investments consisting of (i)
Indebtedness permitted by Section 9.01 (other than Section 9.01(e)), (ii)
transactions permitted by Section 9.03, (iii) Dispositions permitted by Section
9.04 (other than Section 9.04(e)), (iv) Restricted Payments permitted by Section
9.06 (other than Section 9.06(s)) and (v) transactions permitted under Section
9.09 (other than Section 9.09(b); (m) the Credit Parties and their Subsidiaries
may (i) extend trade credit in the ordinary course of business and (ii) acquire
and hold accounts receivables owing to any of them DB1/ 110631747.4 98
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit115.jpg]
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms; (n) the Credit Parties and
their Subsidiaries may endorse negotiable instruments held for collection in the
ordinary course of business; (o) to the extent constituting Investments, the
Credit Parties and their Subsidiaries may make earnest money deposits made in
connection with the acquisition of property or assets not prohibited hereunder;
(p) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof in connection with the settlement of delinquent accounts in
the ordinary course of business or from financially troubled account debtors to
the extent reasonably necessary in order to prevent or limit loss; (q) prepaid
expenses or lease, utility and other similar deposits, in each case made in the
ordinary course of business; (r) promissory notes or other obligations of
officers or other employees of such Credit Party or such Subsidiary acquired in
connection with such officers’ or employees’ acquisition of Capital Stock in
such Credit Party or such Subsidiary, so long as no cash is advanced by the
Borrower or any of its Subsidiaries in connection with such Investment; (s)
Investments of any person that becomes a Subsidiary on or after the Closing
Date; provided that (i) such Investments exist at the time such person is
acquired, (ii) such Investments are not made in anticipation or contemplation of
such person becoming a Subsidiary, and (iii) such Investments are not directly
or indirectly recourse to any Credit Party or any other Subsidiary or any of
their respective assets, other than to the person that becomes a Subsidiary; (t)
so long as no Default or Event of Default has occurred and is continuing,
Investments funded with equity proceeds of Qualified Capital or consideration
paid in respect of the Capital Stock of Parent and contributed as Qualified
Capital Stock to the Borrower; (u) the Transactions; (v) the Lighthouse Capital
Contributions; (w) the Somos Capital Contributions; and (x) Investments made in
any Licensed Insurance Entity and Justify Holdings, Inc. to be used as statutory
capital or for other capital reserves to the extent required by Applicable Laws
or regulations or to the extent required by any Governmental Authority;
provided, that, any Investments described in this clause (x) in an aggregate
amount exceeding $2,000,000 at any time shall be evidenced by one or more
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent (it being understood that any DB1/ 110631747.4 99
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit116.jpg]
provisions required to be included in such note or notes under Applicable Law or
as required by any applicable regulator or regulatory entity shall be
satisfactory to the Administrative Agent), duly executed and delivered in pledge
to the Administrative Agent pursuant to the Security Documents, and shall not be
forgiven or otherwise discharged for any consideration other than and to the
extent of repayment in cash; (y) loans and other advances to officers, director
and employees in an amount not to exceed $1,000,000 at any time; (z) the put and
call arrangements set forth in the Passport Stockholders Agreement; (aa) (i) to
the extent constituting Investments, cost plus margin arrangements pursuant to
the Intercompany Service Agreement and (ii) Investments in Evolent Health
International Private Limited in an amount not to exceed $2,500,000 at any time;
and (bb) so long as no Event of Default has occurred and is continuing,
additional Investments in an amount not to exceed $5,000,000 at any time. In
addition, to the extent an Investment is permitted to be made by a Subsidiary
directly in any Subsidiary or any other Person who is not a Credit Party (each
such person, a “Target Person”) under any provision of this Section 9.05, such
Investment may be made by advance, contribution or distribution by a Credit
Party to a Subsidiary or Parent, which is further contemporaneously advanced or
contributed to a Subsidiary for purposes of making the relevant Investment in
the Target Person without such initial advance, contribution or distribution
constituting an Investment (it being understood that such ultimate Investment in
the Target Person must satisfy the requirements of, and shall count towards any
thresholds in, a provision of this Section 9.05 as if made by the applicable
Subsidiary directly to the Target Person). SECTION 9.07 Restricted Payments,
etc. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any Restricted Payment, or make any deposit for any
Restricted Payment, other than: (a) payments by any Subsidiary of the Borrower
to the Borrower or its direct parent (and, in the case of a Restricted Payment
by a non-wholly owned Subsidiary, to the Borrower and any other Subsidiaries and
to each other owner of Capital Stock of such Subsidiary based on their relative
ownership interests of the relevant class of Capital Stock); (b) Restricted
Payments by any Credit Party or any of its Subsidiaries to pay dividends with
respect to its Capital Stock payable solely in additional shares of its common
stock (other than Disqualified Capital Stock); (c) Restricted Payments by any
Credit Party or any of its Subsidiaries to Parent to enable Parent to pay any
applicable income or franchise Taxes then due and payable, to the extent such
Taxes are attributable to the activities or income of the Borrower and its
Subsidiaries; DB1/ 110631747.4 100 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit117.jpg]
(d) regularly scheduled, nonaccelerated payments with respect to Indebtedness
subordinated to the Obligations (including, without limitation, seller notes and
earnout obligations) to the extent expressly permitted by the applicable
subordination agreement or such other subordination terms with respect thereto;
(e) (i) the 2021 Convertible Notes Repurchase on the maturity date (as set forth
in the 2021 Convertible Notes) and (ii) the 2024 Convertible Notes Repurchase on
the maturity date (as set forth in the 2024 Convertible Notes); (f) redemptions,
repurchases, retirements or other acquisitions of Capital Stock (i) deemed to
occur on the exercise of options by the delivery of Capital Stock in
satisfaction of the exercise price of such options or (ii) in consideration of
withholding or similar taxes payable by any future, present or former officer,
employee, director, member of management, or consultant (or their respective
estates, executors, administrators, heirs, family members, legatees,
distributees, spouses, former spouses, domestic partners and former domestic
partners), including deemed repurchases in connection with the exercise of stock
options; provided, that, any Restricted Payments made pursuant to this clause
(f) are not be made in cash; (g) conversion of the 2021 Convertible Notes, the
2024 Convertible Notes and the 2025 Convertible Notes into Qualified Capital
Stock of Parent in accordance with the terms thereof; (h) all mandatory or
scheduled payments (including, for the avoidance of doubt, scheduled interest
payments) in respect of the Convertible Senior Notes; (i) payment and/or
satisfaction of the (i) Existing Earnouts (whether by way of cash payments or
issuance of Capital Stock of the Parent) and (ii) the Global Share Backstop; (j)
payments in respect of the Warrants; (k) to the extent no Event of Default has
occurred and is continuing at the time of such distribution (both before and
after giving effect thereto), any Credit Party and any of its Subsidiaries may
make distributions in an amount sufficient to make payments (with cash or
Shareholder Redemption Notes) on account of the purchase, redemption, or other
acquisition or retirement of any shares of the Capital Stock of a Credit Party
or Subsidiary from former employees, officers, or directors of the Credit
Parties and their Subsidiaries (or any spouses, ex- spouses, beneficiaries or
estates of any of the foregoing) which may be in the form of forgiveness of
Indebtedness, and Parent may make such payments (with cash or Shareholder
Redemption Notes) on account of the purchase, redemption, or other acquisition
or retirement of any shares of its Capital Stock, and, in each case, make
distributions to satisfy any tax liabilities arising in connection with such
transactions; provided that the amount of such distributions and repurchases
(including any such distributions or repurchases in the form of forgiveness of
Indebtedness) may not exceed the sum of (x) $1,000,000 in any fiscal year plus
(y) the amount of the cash proceeds of any permitted issuance of Qualified
Capital Stock received by the Parent or Borrower for the purpose of making such
payments and used solely for such purpose plus (z) key DB1/ 110631747.4 101
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit118.jpg]
man life insurance proceeds received by the Parent, Borrower or any of their
Subsidiaries during such fiscal year; (l) the put and call arrangements and any
payment obligations set forth in the Passport Stockholders Agreement; (m) the
making of any Restricted Payment within 60 days after the date of declaration
thereof, if at the date of such declaration such Restricted Payment would have
complied with another provision of this Section 9.06; provided that the making
of such Restricted Payment will reduce capacity for Restricted Payments pursuant
to such other provision when so made; (n) to the extent constituting Restricted
Payments, the consummation of the Transactions; (o) (i) the redemption,
repurchase, retirement or other acquisition of any Capital Stock (“Retired
Capital Stock”) of Parent in exchange for, or out of the proceeds of, the
substantially concurrent sale of, Capital Stock of Parent or contributions to
the equity capital of Parent (other than any Disqualified Capital Stock)
(collectively, including any such contributions, “Refunding Capital Stock”) and
(ii) the declaration and payment of dividends on the Retired Capital Stock out
of the proceeds of the substantially concurrent sale of Refunding Capital Stock;
(p) t the Parent and its Subsidiaries may make any payments required by the erms
of the TRA; (q) the Parent or any of the Subsidiaries may pay cash in lieu of
fractional Capital Stock in connection with any dividend, split or combination
thereof, any Permitted Acquisition or any exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock; (r) to the extent
no Event of Default has occurred or is continuing and to the extent not
prohibited by the applicable subordination provisions applicable thereto, the
Parent and its Subsidiaries may pay earn-outs, seller notes, deferred purchase
price obligations, holdbacks or similar obligations that were incurred pursuant
to Section 9.01(x); and (s) to the extent constituting Restricted Payments, the
Borrower and its Subsidiaries may enter into and consummate transactions
permitted by Section 9.04 (other than Section 9.04(e)) and Section 9.05 (other
than Section 9.05(l)); (t) solely to the extent that Parent and its Subsidiaries
are in pro forma compliance with Section 9.13(b), any 2021 Convertible Notes
Buyback; (u) S any refinancing of Convertible Senior Notes to the extent
permitted by ection 9.01; and (v) Restricted Payments to be used for the payment
of (x) a cash payment to holders of the 2021 Convertible Notes or the 2025
Convertible Notes in an aggregate amount not DB1/ 110631747.4 102
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit119.jpg]
to exceed 3.00% of the aggregate principal amount of the 2024 Convertible Notes
in connection with the exchange of 2021 Convertible Notes or 2025 Convertible
Notes for 2024 Convertible Notes, (y) agent fees payable by the Parent in
respect of agent services performed in connection with the closing and issuance
of the 2024 Convertible Notes, in an amount not to exceed 2.00% of the total
principal amount of the 2024 Convertible Notes and (z) out-of-pocket costs and
expenses of the Parent incurred in connection with the development, preparation,
negotiation and execution of the documentation relating to the 2024 Convertible
Notes, in an amount not to exceed $600,000. To the extent that the Parent or its
Subsidiaries are permitted to make any Restricted Payments pursuant to this
Section 9.06, the same may be made as a loan or advance to the recipient
thereof, and in such case the amount of such loan or advance so made shall
reduce the amount of Restricted Payments that may be made by the Parent or its
Subsidiaries in respect thereof. SECTION 9.08 Modification of Certain
Agreements. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, consent to any amendment, supplement, waiver or other
modification of, or enter into any forbearance from exercising any rights with
respect to the terms or provisions contained in (a) any of the Organization
Documents if such amendment, modification or change would (i) require any
mandatory redemption date of any Capital Stock, (ii) require any cash dividends
or other payments in cash to be made earlier than the Maturity Date, (iii) in
the case of a Credit Party, modify any name, jurisdiction of organization,
organizational identification number or federal identification number unless at
least five (5) Business Days prior written notice shall be given to the
Administrative Agent (or such shorter period of time reasonably agreed to by the
Administrative Agent) or (iv) otherwise be materially adverse to the interests
of the Administrative Agent or the Lenders in any respect, (b) any document,
agreement or instrument evidencing or governing any Indebtedness that has been
contractually subordinated to the Obligations in right of payment or any Liens
that have been contractually subordinated in priority to the Liens of the
Administrative Agent, unless such amendment, supplement, waiver or other
modification is permitted under the terms of the subordination agreement
applicable thereto or (c) any Material Contract, except to the extent that such
amendment, modification or change could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lender.
SECTION 9.09 Sale and Leaseback. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person. SECTION
9.10 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any Affiliate except (a)
on fair and reasonable terms no less favorable to such Credit Party or such
Subsidiary than it could obtain in an arm’s-length transaction with a Person
that is not an Affiliate, (b) any transaction expressly permitted under Section
9.03, Section 9.05(d), Section 9.05(g), Section 9.05(j), Section 9.05(r),
Section 9.05(v), Section 9.05(w), DB1/ 110631747.4 103
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit120.jpg]
Section 9.05(y) or Section 9.06, (c) customary fees to, and indemnifications of,
directors, officers, consultants and employees of the Credit Parties and their
respective Subsidiaries, (d) the payment of reasonable and customary
compensation and indemnification arrangements and benefit plans (including,
without limitation, health, disability and insurance plans) for officers and
employees of the Credit Parties and their respective Subsidiaries in the
ordinary course of business, (e) arrangements, transactions and contracts
consented to by the Administrative Agent, (f) employment agreements and
severance arrangements entered into by a Credit Party or any of the Subsidiaries
in the ordinary course of business, (g) capital contributions by Parent or any
of its Subsidiaries to any Subsidiary, to the extent otherwise permitted
hereunder, (h) payments of loans (or cancellations of loans) to employees that
are (A) approved by a majority of the board of directors (or other governing
body) of Borrower in good faith, (B) made in compliance with applicable law, and
(C) otherwise permitted under this Agreement, (i) arrangements, transactions or
contracts among the Credit Parties, their Subsidiaries, (j) the Transactions and
performance of the Credit Parties and their Subsidiaries of their obligations
under the Passport Health Acquisition Agreement, (k) the non-exclusive licensing
of patents, trademarks, software, know-how, copyrights or other intellectual
property rights in the ordinary course of business to permit the commercial
exploitation of intellectual property rights, (l) payments to or from, and
transactions with, joint ventures, in the ordinary course of business, in each
case to the extent otherwise permitted under Section 9.05 and (m) arrangements,
transactions or contracts set forth on Schedule 9.09. SECTION 9.11 Restrictive
Agreements, etc. No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to, enter into any agreement (other than a Transaction
Document) prohibiting: (a) the creation or assumption by any Credit Party of any
Lien upon its properties, revenues or assets, whether now owned or hereafter
acquired; (b) the ability of such Person to amend or otherwise modify any Credit
Document; or (c) the ability of such Person to make any dividends, directly or
indirectly, to the Credit Parties. The foregoing prohibitions shall not apply to
(i) customary restrictions of the type described in clause (a) above (which do
not prohibit the Credit Parties from complying with or performing the terms of
this Agreement and the other Credit Documents) which are contained in any
agreement, (A) governing any Indebtedness permitted by Section 9.01(d) as to
assets financed with the proceeds of such Indebtedness, (B) for the creation or
assumption of any Lien on the sublet or assignment of any leasehold interest of
any Credit Party or any of its Subsidiaries entered into in the ordinary course
of business, (C) for the assignment of any contract entered into by any Credit
Party or any of its Subsidiaries in the ordinary course of business or (D) for
the transfer of any asset pending the close of the sale of such asset pursuant
to a Disposition permitted under this Agreement, (ii) the agreements listed on
Schedule 9.10, (iii) agreements in relation to the obligations set forth in
Section 9.01(q) and (iv) any subordination agreement entered into by the
Administrative Agent and any applicable counterparty as required hereunder; DB1/
110631747.4 104 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit121.jpg]
SECTION 9.12 Hedging Transactions. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, enter into any Hedging Transaction,
except (a) Hedging Transactions entered into to hedge or mitigate risks to which
such Credit Party or such Subsidiary has actual exposure (other than those in
respect of Capital Stock) and (b) Hedging Transactions entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating rate,
from one floating rate to another floating rate or otherwise) with respect to
any interest- bearing liability or investment of such Credit Party or such
Subsidiary. SECTION 9.13 Changes in Business. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to engage in any business
other than the businesses the Credit Parties and their Subsidiaries are engaged
in as of the date hereof and other businesses that are reasonably related,
ancillary or incidental thereto or reasonable extensions thereof. SECTION 9.14
Financial Performance Covenant. The Credit Parties will not permit: (a) Minimum
Net Revenue. (i) Net Revenue on a consolidated basis to be less than
$850,000,000 for the twelve (12) month period to be tested for the fiscal
quarter ending March 31, 2020, (ii) Net Revenue on a consolidated basis to be
less than $800,000,000 for each twelve (12) month period to be tested for the
fiscal quarters ending June 30, 2020, September 30, 2020 and December 31, 2020
and (iii) thereafter, Net Revenue on a consolidated basis to be less than
$750,000,000 for each twelve (12) month period to be tested quarterly commencing
with the fiscal quarter ending March 31, 2021 through and including the fiscal
quarter ending December 31, 2021; provided, that, to the extent True Health New
Mexico, Inc. is sold, transferred or otherwise disposed of for Net Proceeds of
$12,500,000 or more during any such fiscal quarter pursuant to a transaction
permitted hereunder, then the minimum Net Revenue required by this Section
9.13(a) shall thereafter be reduced by an amount equal to the lesser of (x)
$150,000,000 and (y) Net Revenue contributed by True Health New Mexico, Inc. for
the twelve (12) month period ended as of last fiscal quarter for which such Net
Revenue was calculated immediately prior to the consummation of such sale,
transfer or disposition. (b) Minimum Liquidity. Liquidity to be less than the
amount set forth below opposite such relevant measurement period: Measurement
Period Liquidity January 1, 2020-March 31, 2020 $20,000,000 (or, to the extent
one or more draws on the DDTL Facility has occurred, $40,000,000) April 1, 2020-
December 31, 2020 $25,000,000038,500,000 (or, to the extent one or more draws on
the DDTL Facility has occurred, $40,000,00053,500,000) Each date thereafter
$40,000,000$53,500,000 DB1/ 110631747.4 105
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit122.jpg]
Notwithstanding the foregoing, after any 2021 Convertible Notes Buyback
following the First Amendment Effective Date, the covenants set forth in this
Section 9.13(b) shall be reduced on a dollar-by-dollar basis by the amount of
such 2021 Convertible Notes Buyback; provided that in no event shall the minimum
Liquidity covenant be less than for the measurement period of (a) April 1,
2020-December 31, 2020, $25,000,000 (or to the extent one or more draws under
the DDTL Facility has occurred, $40,000,000) and (b) January 1, 2021 and each
date thereafter, $40,000,000. (c) Total Secured Leverage Ratio. The Total
Secured Leverage Ratio, as of the last day of each fiscal quarter set forth in
the chart below (provided for the Test Periods ending March 31, 2021, June 30,
2021 and September 30, 2021, Total Secured Leverage Ratio shall mean: (i) for
the Test Period ending March 31, 2021, the ratio of (x) Consolidated Secured
Debt as of March 31, 2021, to (y) Consolidated Adjusted EBITDA for the three
month period ending March 31, 2021, multiplied by 4; (ii) for the Test Period
ending June 30, 2021, the ratio of (x) Consolidated Secured Debt as of June 30,
2021, to (y) Consolidated Adjusted EBITDA for the six (6)-month period ending
June 30, 2021, multiplied by 2; and (iii) for the Test Period ending September
30, 2021, the ratio of (x) Consolidated Secured Debt as of September 30, 2021,
to (y) Consolidated Adjusted EBITDA for the nine (9)-month period ending
September 30, 2021, multiplied by 4/3), to be greater than the ratio set forth
below opposite such measurement date: Test Period Total Secured Leverage Ratio 4
Quarters ending March 31, 2021 5.50:1.00 4 Quarters ending June 30, 2021
5.50:1.00 4 Quarters ending September 30, 2021 5.50:1.00 4 Quarters ending
December 31, 2021 5.50:1.00 4 Quarters ending March 31, 2022 and ending
4.50:1.00 each fiscal quarter thereafter SECTION 9.15 Disqualified Capital
Stock. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, issue any Disqualified Capital Stock. SECTION 9.16 [Reserved].
SECTION 9.17 Holdings Covenant. (a) Parent. (i) Parent shall not own or acquire
any assets (other than Capital Stock, cash and Cash Equivalents) or engage in
any business or activity other than (i) the DB1/ 110631747.4 106
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit123.jpg]
ownership of Capital Stock, and activities and assets incidental thereto, (ii)
the maintenance of its corporate existence and activities incidental thereto and
to its existence as a public company, including general and corporate overhead
and the ability to incur fees, costs and expenses relating to such maintenance,
(iii) activities required to comply with Applicable Laws, (iv) maintenance and
administration of stock option and stock ownership plans and activities
incidental thereto, (v) the receipt of Restricted Payments to the extent
permitted by Section 9.06, (vi) concurrently with any issuance of Capital Stock,
the redemption, purchase or retirement of any Capital Stock of Parent using the
proceeds of, or conversion or exchange of any Capital Stock of, Parent for, such
Capital Stock, (viii) the obtainment of, and the payment of any fees and
expenses for, management, consulting, investment banking and advisory services
to the extent otherwise permitted by this Agreement, (ix) compliance with its
obligations under the Credit Documents or any Indebtedness or guarantees
permitted under Section 9.16(a)(ii), (x) activities necessary or reasonably
advisable for or incidental to the registration and listing of Parent’s common
stock and the continued existence of Parent as a public company, (xi) any public
offering of its common stock or any other issuance of its Capital Stock
(including Qualified Capital Stock) (xii) the execution, delivery and
performance of contracts in the ordinary course of business and consistent with
past practice, (xiii) any transaction that Parent is expressly permitted to
enter into or consummate under this Article IX, (xiv) providing indemnification
and contribution to directors, officers, employees, members of management, and
consultants, (xv) activities incidental to any of the foregoing activities. (ii)
Parent shall not create, incur, assume or permit to exist any Indebtedness
except (i) Indebtedness created under the Credit Documents (or any Permitted
Refinancing thereof), (ii) other unsecured Indebtedness permitted under Section
9.01, (iii) unsecured Guarantee Obligations of obligations of Borrower and its
Subsidiaries to the extent not prohibited herein and (iv) liabilities imposed by
law, including Tax liabilities, and other liabilities incidental to its
existence and permitted business and activities. (iii) Parent shall not create,
incur, assume or permit to exist any Lien (other than Liens permitted by
Sections 9.02(a), (f) and (h) or other non-consensual Permitted Liens arising by
operation of applicable law) on any of the Voting Stock issued by the Borrower
to Parent. (b) EH Holding Company, Inc. (i) EH Holding Company, Inc. shall not
own or acquire any assets (other than Capital Stock, cash and Cash Equivalents)
or engage in any business or activity other than (i) the ownership of Capital
Stock, and activities and assets incidental thereto, (ii) the maintenance of its
corporate existence and activities incidental thereto, including general and
corporate overhead, (iii) activities required to comply with Applicable Laws,
(iv) maintenance and administration of stock option and stock ownership plans
and activities incidental thereto, (v) the receipt of Restricted Payments to the
extent permitted by Section 9.06, (vi) concurrently with any issuance of Capital
Stock, the redemption, purchase or retirement of any Capital Stock of Parent
using the proceeds of, or conversion or exchange of any Capital Stock of, EH
Holding Company, Inc. for, such Capital Stock, (viii) the obtainment of, and the
payment of any fees and expenses for, management, consulting, investment banking
and advisory services to the extent DB1/ 110631747.4 107
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit124.jpg]
otherwise permitted by this Agreement, (ix) compliance with its obligations
under the Credit Documents or any Indebtedness or guarantees permitted under
Section 9.16(b)(ii), (x) any transaction that EH Holding Company, Inc. is
expressly permitted to enter into or consummate under this Article IX and (xi)
activities incidental to any of the foregoing activities. (ii) EH Holding
Company, Inc. shall not create, incur, assume or permit to exist any
Indebtedness except (i) Indebtedness created under the Credit Documents (or any
Permitted Refinancing thereof) and (ii) liabilities imposed by law, including
Tax liabilities, and other liabilities incidental to its existence. (iii) EH
Holding Company, Inc. shall not create, incur, assume or permit to exist any
Lien on any Capital Stock of any Subsidiary or joint venture of EH Holding
Company, Inc. to EH Holding Company, Inc. (c) Holding Company Guarantor. (i) No
Holding Company Guarantor shall own or acquire any assets (other than Capital
Stock, cash and Cash Equivalents) or engage in any business or activity other
than (i) the ownership of Capital Stock, and activities and assets incidental
thereto, (ii) the maintenance of its corporate existence and activities
incidental thereto, including general and corporate overhead, (iii) activities
required to comply with Applicable Laws, (iv) maintenance and administration of
stock option and stock ownership plans and activities incidental thereto, (v)
the receipt of Restricted Payments to the extent permitted by Section 9.06, (vi)
concurrently with any issuance of Capital Stock, the redemption, purchase or
retirement of any Capital Stock of Parent using the proceeds of, or conversion
or exchange of any Capital Stock of, such Holding Company Guarantor for, such
Capital Stock, (viii) the obtainment of, and the payment of any fees and
expenses for, management, consulting, investment banking and advisory services
to the extent otherwise permitted by this Agreement, (ix) compliance with its
obligations under the Credit Documents or any Indebtedness or guarantees
permitted under Section 9.16(c)(ii), (x) any transaction that Holding Company
Guarantor is expressly permitted to enter into or consummate under this Article
IX and (xi) activities incidental to any of the foregoing activities. (ii) No
Holding Company Guarantor shall create, incur, assume or permit to exist any
Indebtedness except (i) Indebtedness created under the Credit Documents (or any
Permitted Refinancing thereof) and (ii) liabilities imposed by law, including
Tax liabilities, and other liabilities incidental to its existence. (iii) No
Holding Company Guarantor shall create, incur, assume or permit to exist any
Lien on any Capital Stock of any Subsidiary or joint venture of such Holding
Company Guarantor to such Holding Company Guarantor. DB1/ 110631747.4 108
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit125.jpg]
ARTICLE X Events of Default SECTION 10.01 Listing of Events of Default. Each of
the following events or occurrences described in this Section 10.01 shall
constitute an “Event of Default”: (a) Nonpayment of Obligations. The Borrower
shall default in the payment of: (i) any principal of any Loan when such amount
is due; or (ii) any interest on any Loan when such amount is due and such
default shall continue unremedied for a period of five (5) Business Days after
such amount is due; or (iii) any fee described in Article IV or any other
monetary Obligation under the Credit Documents when such amount is due and such
default shall continue unremedied for a period of five (5) Business Days after
such amount is due. (b) Breach of Warranty. Any representation or warranty of
any Credit Party made or deemed to be made in any Credit Document (including any
certificates delivered pursuant to Article VI) which, by its terms, is subject
to a materiality qualifier, is or shall be incorrect in any respect when made or
deemed to have been made or any other representation or warranty of any Credit
Party made or deemed to be made in any Credit Document (including any
certificates delivered pursuant to Article VI) is or shall be incorrect in any
material respect when made or deemed to have been made. (c) Non-Performance of
Certain Covenants and Obligations. Any Credit Party shall default in the due
performance or observance of any of its obligations under (i) Section 8.01(a)
through (d), Section 8.01(f), Section 8.03, Section 8.05(a)(i) (solely with
respect to the existence of the Parent and the Borrower), Section 8.10, Section
8.11(b), Section 8.11(c), Section 8.12, Section 8.15, Section 8.16 or Article IX
and (ii) Section 8.01(e) and such default under this subclause (ii) shall
continue unremedied for a period of five (5) Business Days after the earlier of
(x) any officer of any Credit Party shall first have actual knowledge thereof or
(y) any Credit Party receives written notice from the Administrative Agent or
the Required Lenders in respect thereof. (d) Non-Performance of Other Covenants
and Obligations. Any Credit Party shall default in the due performance and
observance of any covenant obligation contained in any Credit Document executed
by it (other than as specified in Section 10.01(a), Section 10.01(b) or Section
10.01(c)), and such default shall continue unremedied for a period of thirty
(30) Business Days after the earlier of (i) any officer of any Credit Party
shall first have actual knowledge thereof or (ii) any Credit Party receives
written notice from the Administrative Agent or the Required Lenders in respect
thereof. DB1/ 110631747.4 109 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit126.jpg]
(e) Default on Other Indebtedness. (i) A default shall occur in the payment of
any amount when due (subject to any applicable grace period or cure period),
whether by acceleration or otherwise, of any principal or stated amount of, or
interest or fees on, any Indebtedness (other than the Obligations) of any Credit
Party, or Subsidiary of any Credit Party having a principal or stated amount,
individually or in the aggregate, in excess of $15,000,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to any such Indebtedness if the effect of such default is to accelerate
the maturity of such Indebtedness or to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become immediately due and payable or (iii) an “Event of
Default” (as defined in the Convertible Senior Notes) shall have occurred and be
continuing under the Convertible Senior Notes if the effect of such Event of
Default is to permit the holder or holders of such Indebtedness, or any trustee
or agent for such holders, to cause or declare such Indebtedness to become
immediately due and payable or if, as a result of such Event of Default
thereunder, the maturity of any Notes (as defined in the Convertible Senior
Notes) thereunder has been accelerated, the Commitments (as defined therein)
shall have been terminated or the noteholders otherwise shall cause such Notes
to become due and payable (or require the conversion of such Convertible Senior
Notes) in its entirety prior to its expressed maturity; provided that clauses
(i) and (ii) shall not apply to (x) Indebtedness which is convertible into
Capital Stock and converts to Capital Stock in accordance with its terms and
such conversion is not prohibited hereunder or (y) any breach or default that is
waived (including in the form of amendment or forbearance) by the required
holders of the applicable item of Indebtedness, in either case, prior to the
acceleration of Loans pursuant to Section 10.02. (f) Judgments. Any final
judgment or order for the payment of money individually or in the aggregate in
excess of $15,000,000 (exclusive of any amounts fully covered by insurance (less
any applicable deductible) and as to which the insurer has been notified of the
claim and has not disputed coverage) shall be rendered against any Credit Party
or any of its Subsidiaries and such judgment shall not have been satisfied,
vacated or discharged or stayed or bonded pending appeal within sixty (60) days
after the entry thereof or enforcement proceedings shall have been commenced by
any creditor upon such judgment or order. (g) Plans. An ERISA Event occurs that
has resulted or could reasonably be expected to result in a Material Adverse
Effect. (h) S Bankruptcy, Insolvency, etc. Any Credit Party or any of its
Significant ubsidiaries shall: (i) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness generally to pay, its debts as
they become due; (ii) apply for, consent to, or acquiesce in the appointment of
a trustee, receiver, sequestrator or other custodian for any substantial part of
the assets or other property of any such Person, or make a general assignment
for the benefit of creditors; (iii) in the absence of such application, consent
or acquiesce to or permit or suffer to exist, the appointment of a trustee,
receiver, sequestrator or other custodian for DB1/ 110631747.4 110
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit127.jpg]
a substantial part of the property of any thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within sixty (60) days;
provided, that each Credit Party hereby expressly authorizes each Secured Party
to appear in any court conducting any relevant proceeding during such sixty
(60)-day period to preserve, protect and defend their rights under the Credit
Documents; (iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by such Person, such case or proceeding shall be consented to or
acquiesced in by such Person, or shall result in the entry of an order for
relief or shall remain for sixty (60) days undismissed; provided, that each
Credit Party hereby expressly authorizes each Secured Party to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Credit Documents; or (v)
take any action authorizing, or in furtherance of, any of the foregoing. (i)
Impairment of Security, etc. Any Credit Document or any Lien granted thereunder
with respect to any material portion of the Collateral (except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of any Credit Party
thereto, or any Credit Party or any other Person shall contest in writing such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Credit Document, any Lien on any material portion of the
Collateral shall cease to be a perfected Lien (other than as a result of the
Administrative Agent’s failure to take any action within its control). (j)
Change of Control. Any Change of Control shall occur. (k) Subordination. The
subordination provisions of any subordination agreement or any subordination
provisions governing any subordinated Indebtedness shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
any Credit Party or any Affiliate of a Credit Party shall contest in writing the
validity or enforceability thereof or deny in writing that it has any further
liability or obligation thereunder, or the Obligations, for any reason shall not
have the priority contemplated by such subordination provisions (other than as a
result of the Administrative Agent’s failure to take any action within its
control). SECTION 10.02 Remedies Upon Event of Default. If any Event of Default
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Administrative Agent may, and upon the direction of the Required Lenders
shall, by notice to the Borrower (a) permanently reduce the Commitment in whole
or in part or (b) declare all or any portion of the outstanding principal amount
of the Loans and other Obligations to be due and payable and the Commitments (if
not theretofore terminated) to be terminated, whereupon the full unpaid amount
of such Loans and other Obligations which shall be so declared due and payable
shall be and DB1/ 110631747.4 111 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit128.jpg]
become immediately due and payable, without further notice, demand or
presentment, and the Commitments shall terminate. The Lenders and the
Administrative Agent shall have all other rights and remedies available at law
or in equity or pursuant to any Credit Documents. ARTICLE XI The Administrative
Agent SECTION 11.01 Appointment. Each Lender (and, if applicable, each other
Secured Party) hereby appoints Ares as its Administrative Agent under and for
purposes of each Credit Document and hereby authorizes the Administrative Agent
to act on behalf of such Lender (or, if applicable, each other Secured Party)
under each Credit Document and, in the absence of other written instructions
from the Lenders, pursuant to the terms of the Credit Documents received from
time to time by the Administrative Agent, to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints the Administrative Agent as the agent
of such Lender. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or other Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. SECTION 11.02 Delegation of Duties. The Administrative
Agent may execute any of its duties under this Agreement and the other Credit
Documents by or through agents or attorneys-in- fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. SECTION
11.03 Exculpatory Provisions. Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders or any other
Secured Party for any recitals, statements, representations or warranties made
by any Credit Party or any officer thereof contained in this Agreement or any
other Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of any Credit
Party or other Person to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance DB1/ 110631747.4 112
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit129.jpg]
of doubt any action that may be in violation of the automatic stay under any
bankruptcy or insolvency law or other similar law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any bankruptcy or insolvency law or other similar law. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.
SECTION 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, electronic mail, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Credit Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders (or, if so specified by this Agreement, all or other
requisite Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and all other Secured Parties. SECTION 11.05 Notice of Default. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder, except with respect to
any Default or Event of Default in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as the Administrative Agent shall deem advisable in
the best interests of the Secured Parties. DB1/ 110631747.4 113
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit130.jpg]
SECTION 11.06 Nonreliance on Administrative Agent and Other Lenders. Each Lender
(and, if applicable, each other Secured Party) expressly acknowledges that
neither the Administrative Agent nor any of its respective officers, directors,
employees, agents, attorneys-in- fact or Affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Credit Party or any
Affiliate of a Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender or any other Secured Party.
Each Lender (and, if applicable, each other Secured Party) represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any other Secured Party, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of an investigation into the business, operations, property, financial
and other condition and creditworthiness of the Credit Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any other Secured Party, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Credit
Party or any Affiliate of a Credit Party that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates. SECTION 11.07 Indemnification. The Lenders
agree to indemnify the Administrative Agent in its capacity as such (to the
extent not reimbursed by the Credit Parties and without limiting the obligation
of the Credit Parties to do so), ratably according to their respective Total
Credit Exposure in effect on the date on which indemnification is sought under
this Section 11.07 (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Total Credit Exposure immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Credit Documents, any Specified Hedging Agreement or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted DB1/ 110631747.4
114 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit131.jpg]
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section 11.07 shall survive the payment of the Loans and all
other amounts payable hereunder. SECTION 11.08 Agent in Its Individual Capacity.
The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Credit Party as
though the Administrative Agent were not the Administrative Agent. With respect
to its Loans made or renewed by it, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender,” “Lenders,” “Secured Party” and “Secured Parties” shall
include the Administrative Agent in its individual capacity. SECTION 11.09
Successor Agents. The Administrative Agent may resign as Administrative Agent,
upon twenty (20) days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent, which successor agent shall (unless an
Event of Default shall have occurred and be continuing) be subject to approval
by the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights (other than any
rights to indemnity payments owed to the retiring Administrative Agent), powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights (other than any rights to indemnity
payments owed to the retiring Administrative Agent), powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Agent or any of the parties to this Agreement or
any holders of the Loans. If no applicable successor agent has accepted
appointment as Administrative Agent by the date that is twenty (20) days
following such retiring Administrative Agent’s notice of resignation, such
retiring Agent’s resignation shall nevertheless thereupon become effective
(except that in the case of any Collateral held by the Administrative Agent for
the benefit of the Secured Parties under any of the Credit Documents, the
Administrative Agent will continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. After an Agent’s resignation as the Administrative Agent, the
provisions of this Article XI shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement and the
other Credit Documents. SECTION 11.10 Agents Generally. Except as expressly set
forth herein, the Administrative Agent shall not have any duties or
responsibilities hereunder in its capacity as such. SECTION 11.11 Restrictions
on Actions by Lenders; Sharing of Payments. (a) Each of the Lenders agrees that
it shall not, without the express written consent of the Administrative Agent,
and that it shall, to the extent it is lawfully entitled to do so, upon the
written request of Administrative Agent, set-off against the Obligations, any
amounts DB1/ 110631747.4 115 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit132.jpg]
owing by such Lender to any Credit Party or any of their respective Subsidiaries
or any deposit accounts of any Credit Party or any of their respective
Subsidiaries now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Administrative Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Credit Document against any Credit Party or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral. (b) Subject
to Section 12.09, if, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from the Administrative Agent pursuant to the
terms of this Agreement, or (ii) payments from the Administrative Agent in
excess of such Lender’s pro rata share of all such distributions by the
Administrative Agent, such Lender promptly shall (A) turn the same over to the
Administrative Agent, in-kind, and with such endorsements as may be required to
negotiate the same to the Administrative Agent, or in immediately available
funds, as applicable, for the account of all of the Lenders and for application
to the Obligations in accordance with the applicable provisions of this
Agreement, or (B) purchase, without recourse or warranty, an undivided interest
and participation in the Obligations owed to the other Lenders, so that such
excess payment received shall be applied ratably as among the Lenders in
accordance with their pro rata shares; provided, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment. SECTION 11.12 Agency for Perfection.
Administrative Agent hereby appoints each other Secured Party as its agent (and
each Secured Party hereby accepts such appointment) for the purpose of
perfecting the Administrative Agent’s Liens in assets which, in accordance with
Article 7 or Article 8, as applicable, of the Uniform Commercial Code of any
applicable state can be perfected only by possession or control. Should any
Secured Party obtain possession or control of any such Collateral, such Secured
Party shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor shall deliver possession or control of
such Collateral to Administrative Agent or in accordance with Administrative
Agent’s instructions. SECTION 11.13 Authorization to File Proof of Claim. In
case of the pendency of any bankruptcy, insolvency or other similar proceeding
with respect to any Credit Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable or whether the
Administrative Agent shall have made any demand therefor) shall be entitled: (i)
to file and prove a claim in such proceeding for the full amount of the
principal and interest owing and unpaid in respect of the Loans and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for reimbursement
under Section 12.05) allowed in such proceeding; and (ii) to collect and receive
any monies or other property payable or deliverable on any such claims DB1/
110631747.4 116 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit133.jpg]
and to distribute the same; and any trustee, liquidator or another similar
official in any such proceedings is hereby authorized by each Lender to make
such payments to the Administrative Agent for the account of such Lender.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
of the Credit Party hereunder or the rights of any Lender, or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. SECTION 11.14 Credit Bids. Each Credit Party and each Secured Party
hereby irrevocably authorizes Administrative Agent, based upon the written
instruction of the Required Lenders, to bid and purchase (either directly or
through one (1) or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted (i) by the Administrative Agent under
the provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code (ii) under the provisions of the Bankruptcy Code, including Section 363,
365 and/or 1129 of the Bankruptcy Code or (iii) by the Administrative Agent
(whether by judicial action or otherwise, including a foreclosure sale) in
accordance with applicable law (clauses (i), (ii) an (iii), a “Collateral
Sale”); and in connection with any Collateral Sale based upon the written
instruction of Required Lenders, the Administrative Agent may accept noncash
consideration, including debt and equity securities issued by such acquisition
vehicle under the direction or control of the Administrative Agent and the
Administrative Agent may offset all or any portion of the Obligations against
the purchase price of such Collateral. Each Secured Party hereby agrees that,
except as otherwise provided in any Credit Documents, or with the written
consent of the Administrative Agent and the Required Lenders, it will not take
any enforcement action, accelerate obligations under any Credit Documents, or
exercise any right that it might otherwise have under applicable law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.
SECTION 11.15 Binding Effect. Each Secured Party, by accepting the benefits of
the Credit Documents, agrees that (i) any action taken by the Administrative
Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Credit
Documents, (ii) any action taken by the Administrative Agent in reliance upon
the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
ARTICLE XII Miscellaneous SECTION 12.01 Amendments and Waivers. Neither this
Agreement nor any other Credit Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 12.01. The Required Lenders may, or, with the consent of the
Required Lenders or the Administrative Agent, as applicable, may, from time to
time, (a) enter into with the relevant Credit Party or Credit Parties written
amendments, DB1/ 110631747.4 117 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit134.jpg]
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or the Credit Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
that no such waiver, amendment, supplement or modification shall directly: (i)
(A) reduce or forgive any portion of any Loan or extend the final expiration
date of any Lender’s Commitment or extend the final scheduled maturity date of
any Loan or reduce the stated interest rate (it being understood that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the Default Rate or amend Section 2.08(c)), or
(B) reduce or forgive any portion or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates) or (C) amend or
modify any provisions of Section 12.09(b) or any other provision that provides
for the pro rata nature of disbursements by or payments to Lenders, in each
case, without the written consent of each Lender directly and adversely affected
thereby; (ii) amend, modify or waive any provision of this Section 12.01 or
reduce the percentages specified in the definitions of the term “Required
Lenders” or consent to the assignment or transfer by any Credit Party of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 9.03), in each case, without the written
consent of each Lender directly and adversely affected thereby; (iii) increase
the aggregate amount of any Commitment of any Lender without the consent of such
Lender; (iv) amend, modify or waive any provision of Article XI applicable to
the Administrative Agent without the written consent of the Administrative
Agent; (v) release all or substantially all of the Guarantors under the
Guarantee Agreement (except as expressly permitted by the Guarantee Agreement),
or release all or substantially all of the Collateral under the Security
Agreement and the Mortgages (except as expressly permitted thereby and in
Section 12.19), in each case without the prior written consent of each Lender;
(vi) amend Section 2.10 so as to permit Interest Period intervals greater than
three months if not agreed to by all applicable Lenders; or Notwithstanding the
foregoing or anything to the contrary herein: (i) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, and the Borrower (x) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect DB1/
110631747.4 118 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit135.jpg]
thereof to share ratably in the benefits of this Agreement and the other Credit
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders; (ii) no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender); (iii) schedules
to this Agreement and the Security Agreement may be amended or supplemented with
the consent of the Administrative Agent; and (iv) this Agreement and any other
Credit Document may be amended solely with the consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any other
Lender if such amendment is delivered in order to (x) correct or cure
ambiguities, errors, omissions, defects, (y) effect administrative changes of a
technical or immaterial nature or (z) correct or cure incorrect cross references
or similar inaccuracies in this Agreement or the applicable Credit Document, in
each case, with regards to clauses (x) through (z), the correction of which is
not adverse to the interest of any Lender. Guarantees, collateral documents,
security documents, intercreditor agreements, and related documents executed in
connection with this Agreement may be amended, modified, terminated or waived,
and consent to any departure therefrom may be given, without the consent of any
Lender if such amendment, modification, waiver or consent is given in order to
cause such guarantee, collateral document, security document, intercreditor
agreement or related document to be consistent with this Agreement and the other
Credit Documents. Any such amendment shall become effective without any further
consent of any other party to such Credit Document. SECTION 12.03 Notices and
Other Communications; Facsimile Copies. (a) General. Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder or
under any other Credit Document shall be in writing (including by electronic
transmission). All such written notices shall be mailed, e-mailed or delivered
to the applicable address or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Credit
Parties, the Administrative Agent, to the address, electronic mail address or
telephone number specified for such Person on Schedule 12.02 or to such other
address, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and (ii) if to any other Lender, to
the address, facsimile number, electronic mail address or telephone number
specified in its Administrative Questionnaire or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the Borrower, and the Administrative
Agent. DB1/ 110631747.4 119 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit136.jpg]
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of: (i) actual receipt by the relevant party hereto
and (ii) (A) if delivered by hand or by courier, when signed for by or on behalf
of the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
12.02(c)), when delivered; provided, that notices and other communications to
the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. (c) Effectiveness of Electronic Documents and
Signatures. Credit Documents may be transmitted and/or signed by email or other
electronic communication. The effectiveness of any such documents and signatures
shall have the same force and effect as manually signed originals and shall be
binding on all Credit Parties, the Administrative Agent and the Lenders. (d)
Reliance by the Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of any Credit
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. SECTION 12.04 No Waiver;
Cumulative Remedies. No failure to exercise and no delay in exercising, on the
part of the Administrative Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Credit Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. SECTION 12.05
Survival of Representations and Warranties. All representations and warranties
made hereunder and in the other Credit Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder. SECTION 12.06
Payment of Expenses; Indemnification. The Borrower agrees, subject to any
limitations set forth in the Fee Letter, (a) to pay or reimburse the
Administrative Agent and the Lenders for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of, and any amendment, waiver, supplement
or modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees, disbursements and other charges of one
counsel (and, to the extent necessary, one local counsel in any relevant
jurisdiction and, if reasonably required, one regulatory counsel) to the
Administrative Agent, (b) to pay or reimburse (i) a single firm of counsel to
the Administrative Agent, (ii) if reasonably necessary, one local counsel in
each DB1/ 110631747.4 120 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit137.jpg]
relevant jurisdiction (which may include special counsel acting in multiple
jurisdictions) and (iii) solely in the case of an actual or perceived conflict
of interest, one additional primary counsel and one additional counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for each group of affected Lenders similarly situated
taken as a whole, for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, and (c) to pay, indemnify and hold harmless each Lender and the
Administrative Agent and their respective Related Parties from and against any
and all other actual liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, and reasonable out-of-pocket costs, expenses or
disbursements of any kind or nature whatsoever, including reasonable and
documented fees, disbursements and other charges of one counsel, arising as a
result of the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law on the part of any Credit Party or any
of its Subsidiaries or any actual or alleged presence of Hazardous Materials as
a result of the operations of each Credit Party or any of its Subsidiaries,
including at any of their Real Property (all the foregoing in this clause (c),
collectively, the “indemnified liabilities”); provided, that the Credit Parties
shall have no obligation hereunder to the Administrative Agent or any Lender nor
any of their Related Parties with respect to indemnified liabilities arising
from (i) the gross negligence or willful misconduct of the party to be
indemnified or one of their Related Parties; (ii) disputes among the
Administrative Agent, the Lenders and/or their transferees; or (iii) diminution
in value of any Real Property of any Credit Party resulting from the presence of
Hazardous Materials existing at such Real Property on or before the Closing
Date. The agreements in this Section 12.05 shall survive repayment of the Loans
and all other amounts payable hereunder and termination of this Agreement. To
the fullest extent permitted by Applicable Law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against any Lender, the
Administrative Agent and their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Lender, the Administrative Agent nor any
of their respective Related Parties shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby. This Section 12.05
shall not apply to Taxes other than any Taxes that represent losses, claims,
damages, etc., arising from a non-Tax claim. SECTION 12.07 Successors and
Assigns; Participations and Assignments. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
set forth in Section 9.03, no Credit Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any DB1/ 110631747.4 121
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit138.jpg]
attempted assignment or transfer by any Credit Party without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 12.06. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 12.06) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, (a) any Lender shall be
permitted to pledge or grant a security interest in all or any portion of such
Lender’s rights hereunder including, but not limited to, any Loans (without the
consent of, or notice to or any other action by, any other party hereto) to
secure the obligations of such Lender or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit to or for the
account of such Lender or any of its Affiliates and any agent, trustee or
representative of such Person and (b) the Administrative Agent shall be
permitted to pledge or grant a security interest in all or any portion of its
respective rights hereunder or under the other Credit Documents, including, but
not limited to, rights to payment (without the consent of, or notice to or any
other action by, any other party hereto), to secure the obligations of the
Administrative Agent or any of its Affiliates to any Person providing any loan,
letter of credit or other extension of credit to or for the account of the
Administrative Agent or any of its Affiliates and any agent, trustee or
representative of such Person. (b) (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than to a Defaulting Lender or to the Borrower or to any of the Borrower’s
Affiliates or Subsidiaries) (each, an “Eligible Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (which consent in each case shall not be unreasonably withheld or
delayed) of: (A) the Borrower; provided, that (1) no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if Default or an Event of Default pursuant to Section
10.01(a), 10.01(c) (solely with respect to a default under Section 8.01(b)
through (d) and Section 9.13) or Section 10.01(h) has occurred and is
continuing, any other assignee and (2) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; (B) the Administrative Agent; provided, that no consent
of the Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund. (ii) Assignments shall be subject to
the following additional conditions: (A) except in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the DB1/ 110631747.4 122
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit139.jpg]
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consents, which consent, in each
case, shall not be unreasonably withheld or delayed; provided, however, that no
such consent of the Borrower shall be required if an Event of Default under
Section 10.01(a), (c) (solely in respect of a breach of Section 8.01(a), (b),
(c), (d) or (e), or Section 9.13) or Section 10.01(h) has occurred and is
continuing; and provided further, that contemporaneous assignments to a single
assignee made by affiliated Lenders or related Approved Funds and
contemporaneous assignments by a single assignor to affiliated Lenders or
related Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above; (B) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided, that this paragraph shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided, that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds; (D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; and (E) No Lender may assign or otherwise
transfer its rights or obligations hereunder to any of the Credit Parties. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to such
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee (by its execution and delivery of the
applicable Assignment and Acceptance to the Administrative Agent) and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full respective Pro Rata Share of all Loans. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. DB1/ 110631747.4 123
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit140.jpg]
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 12.06, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.03 and 12.05); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.06 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 12.06. (iv) The Administrative
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). Further, the Register
shall contain the name and address of the Administrative Agent and the lending
office through which each such Person acts under this Agreement. The entries in
the Register shall be conclusive absent manifest error, and the Credit Parties,
the Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrower, and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by paragraph
(b)(i) of this Section 12.06, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
and until it has been recorded in the Register as provided in this paragraph.
(vi) Disqualified Institutions. (A) No assignment or participation shall be made
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning or transferring Lender entered into a binding
agreement to sell and assign, or grant a participation in, all or a portion of
its rights and obligations under this Agreement, as applicable, to such Person
unless Administrative Agent and the Borrower (unless a Default or Event of
Default DB1/ 110631747.4 124 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit141.jpg]
under Section 10.01(a) or 10.01(h) has occurred and is continuing, in which case
no consent from the Borrower is required) have consented in writing in their
sole and absolute discretion to such assignment or participation, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation. For the avoidance of doubt, (x) no assignment
or participation shall be retroactively invalidated pursuant to this Section
12.06(b)(vi) if the Trade Date therefor occurred prior to the assignee’s or
participant’s becoming a Disqualified Institution (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), and (y) the
execution by the Borrower or Agent of an Assignment and Acceptance with respect
to such an assignment will not by itself result in such assignee no longer being
considered a Disqualified Institution. (B) Administrative Agent and each
assignor of a Loan or seller of a participation hereunder shall be entitled to
rely conclusively on a representation of the assignee Lender or Participant in
the relevant Assignment or participation agreement, as applicable, that such
assignee or purchaser is not a Disqualified Institution. The Administrative
Agent shall have the right, and the Borrower hereby expressly authorizes
Administrative Agent, to verbally disclose to any potential Lender or
Participant whether not such Person is on the list of Disqualified Institutions
provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”). Any assignment to a Disqualified Institution or
grant or sale of participation to a Disqualified Institution in violation of
this Section 12.06(b)(vi) shall not be void, but the other provisions of this
Section 12.06 shall apply. (c) (i) Any Lender may, without the consent of the
Borrower, or the Administrative Agent, sell participations to one or more banks
or other entities (other than a natural person, a Defaulting Lender or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i) of the first proviso to Section
12.01. Subject to paragraph (c)(ii) of this Section 12.06, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11,
and 5.04 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 12.06. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.09(b) as though it were a Lender, provided, that such Participant
agrees to be subject to Section 12.09(a) as though it were a Lender. DB1/
110631747.4 125 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit142.jpg]
(i) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Non- U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 5.04 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.04(b) as though it were a Lender. (ii) Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Lender’s obligations hereunder (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
not have any responsibility for maintaining a Participant Register. SECTION
12.08 Replacements of Lenders Under Certain Circumstances. (a) The Borrower, at
its sole cost and expense, shall be permitted to replace any Lender (or any
Participant), other than an Affiliate of the Administrative Agent, that (i)
requests reimbursement for amounts owing pursuant to Section 2.10, Section 2.11,
Section 2.12 or Section 5.04, or (ii) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken, provided, that (A) such replacement does
not conflict with any Applicable Law, (B) no Default or Event of Default shall
have occurred and be continuing at the time of such replacement, (C) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts (other than any disputed amounts) pursuant to
Section 2.10, Section 2.11, Section 2.12 or Section 5.04, as the case may be,
owing to such replaced Lender prior to the date of replacement, (D) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (E) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.06 (except that such
replaced Lender shall not be obligated to pay any processing and recordation fee
required pursuant thereto) and (F) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. (b) If any Lender (a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination, which pursuant to the terms of Section DB1/
110631747.4 126 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit143.jpg]
12.01 requires the consent of all of the Lenders affected or the Required
Lenders and with respect to which the Required Lenders shall have granted their
consent, then, provided that no Default or Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent), at its own cost and expense, to replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to assign its Loans and Commitments to one
or more assignees reasonably acceptable to the Administrative Agent, provided,
that: (i) all Obligations of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment and (ii) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any
such assignment, the Borrower, the Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 12.06
(except that such Non-Consenting Lender shall not be obligated to pay any
processing and recordation fee required pursuant thereto). SECTION 12.09
Securitization. The Credit Parties hereby acknowledge that the Lenders and their
Affiliates may securitize the Loans (a “Securitization”) through the pledge of
the Loans as collateral security for loans to the Lenders or their Affiliates or
through the sale of the Loans or the issuance of direct or indirect interests in
the Loans to their controlled Affiliates, which loans to the Lenders or their
Affiliates or direct or indirect interests will be rated by Moody’s, S&P or one
or more other rating agencies. The Credit Parties shall, to the extent
commercially reasonable, cooperate with the Lenders and their Affiliates to
effect any and all Securitizations. Notwithstanding the foregoing, no such
Securitization shall release the Lender party thereto from any of its
obligations hereunder or substitute any pledgee, secured party or any other
party to such Securitization for such Lender as a party hereto and no change in
ownership of the Loans may be effected except pursuant to Section 12.06. SECTION
12.10 Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 10.01(h) or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans or interest thereon, such Benefited Lender shall
(i) notify the Administrative Agent of such fact and (ii) purchase for cash from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, that (x) if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest and (y)
the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Lender as consideration for DB1/ 110631747.4 127
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit144.jpg]
the assignment of or sale of a participation in any of its Loans to any assignee
or participant (as to which the provisions of this Section shall apply).
Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (1) all amounts so set-off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.05(d) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (2) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set- off. Each Credit Party consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Credit Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Credit Party in the amount of such participation.
(a) After the occurrence and during the continuance of an Event of Default, to
the extent consented to by Administrative Agent, in addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without prior notice to the Borrower or any other Credit Party, any such notice
being expressly waived by the Credit Parties to the extent permitted by
Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case,
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.
SECTION 12.11 Counterparts. This Agreement and the other Credit Documents may be
executed by one or more of the parties thereto on any number of separate
counterparts (including by electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. SECTION 12.12
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
12.11, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by bankruptcy,
insolvency, DB1/ 110631747.4 128 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit145.jpg]
fraudulent conveyance, moratorium, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law), as determined in
good faith by the Administrative Agent, then such provisions shall be deemed to
be in effect only to the extent not so limited. SECTION 12.13 Integration. This
Agreement and the other Credit Documents represent the agreement of the Credit
Parties, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by any party hereto or thereto relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.
SECTION 12.14 GOVERNING LAW. THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS (UNLESS
EXPRESSLY PROVIDED OTHERWISE THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 12.15
Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably and
unconditionally: (a) agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
or any Affiliate of the foregoing in any way relating to this Agreement or any
other Credit Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court; (b) consents that any
such action or proceeding may be brought in such courts and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) agrees that
service of process in any such action or proceeding may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the applicable party at its respective address set
forth on Schedule 12.02 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto; (d) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or DB1/ 110631747.4 129 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit146.jpg]
any other Credit Document against the Borrower or any other Credit Party or
their respective properties in the courts of any jurisdiction; (e) waives, to
the maximum extent not prohibited by law, all rights of rescission, set-off,
counterclaims, and other defenses in connection with the repayment of the
Obligations; and (f) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section 12.14 any special, exemplary, punitive or consequential
damages. SECTION 12.16 Acknowledgments. Each Credit Party hereby acknowledges
that: (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents; (b) neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to the Credit Parties arising out of or in connection with this Agreement or any
of the other Credit Documents, and the relationship between the Administrative
Agent and Lenders, on one hand, and the Credit Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and (c)
no joint venture is created hereby or by the other Credit Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or
among the Credit Parties and the Lenders. SECTION 12.17 WAIVERS OF JURY TRIAL.
THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN. SECTION 12.18 Confidentiality. The Administrative Agent and Lender
shall hold all Confidential Information confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices; provided, that Confidential Information may be disclosed by the
Administrative Agent or Lender: (a) as required by any governmental agency or
representative thereof (including, without limitation, public disclosures by the
Administrative Agent, Lender, or any of their Related Parties required by the
SEC or any other governmental or regulatory authority); (b) pursuant to legal
process; (c) in connection with the enforcement of any rights or exercise of any
remedies by the Administrative Agent or Lender under this Agreement or any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document; DB1/ 110631747.4 130
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit147.jpg]
(d) to the Administrative Agent’s or Lender’s attorneys, professional advisors,
independent auditors or Affiliates, (e) in connection with: (i) the
establishment of any special purpose funding vehicle with respect to the Loans,
(ii) any Securitization permitted under Section 12.08; (iii) any prospective
assignment of, or participation in, its rights and obligations pursuant to
Section 12.06, to prospective assignees or Participants, as the case may be;
(iv) any Hedging Transaction entered into or proposed to be entered into in
connection with the Loans made hereunder, to actual or proposed direct or
indirect contractual counterparties; and (v) any actual or proposed credit
facility for loans, letters of credit or other extensions of credit to or for
the account of the Administrative Agent or Lender or any of its Affiliates, to
any Person providing or proposing to provide such loan, letter of credit or
other extension of credit or any agent, trustee or representative of such
Person; or (f) with the consent of the Borrower; provided, that in the case of
clause (e) hereof, the Person to whom Confidential Information is so disclosed
is advised of and has been directed to comply with the provisions of this
Section 12.17. For purposes of this Section, “Confidential Information” means
all information received from a Credit Party or any Subsidiary, whether directly
or from a Credit Party or a Subsidiary’s managers, officers, employees,
attorneys, agents, or other advisors, relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Secured Party
on a nonconfidential basis prior to disclosure by or on behalf of such Credit
Party or any Subsidiary. Notwithstanding the foregoing, (A) each of the
Administrative Agent, the Lenders and any Affiliate thereof is hereby expressly
permitted by the Credit Parties to refer to any Credit Party and any of their
respective Subsidiaries in connection with any promotion or marketing undertaken
by the Administrative Agent, Lender or Affiliate and, for such purpose, the
Administrative Agent, Lender or Affiliate may utilize any trade name, trademark,
logo or other distinctive symbol associated with such Credit Party or such
Subsidiary or any of their businesses and (B) any information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by the Administrative Agent or Lender) shall not be subject to the
provisions of this Section 12.17. EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL
INFORMATION (AS DEFINED IN THIS SECTION 12.17) FURNISHED TO IT PURSUANT TO THIS
DB1/ 110631747.4 131 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit148.jpg]
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS. ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY
THE CREDIT PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NONPUBLIC INFORMATION ABOUT THE CREDIT PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE CREDIT PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NONPUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 12.19 Press Releases, etc.
Each Credit Party will not, and will not permit any of its respective
Subsidiaries, directly or indirectly, to publish any press release or other
similar public disclosure or announcements (including any marketing materials)
regarding this Agreement, the other Credit Documents, the Transaction Documents,
or any of the Transactions, without the consent of the Administrative Agent,
which consent shall not be unreasonably withheld. SECTION 12.20 Releases of
Guarantees and Liens. (a) Notwithstanding anything to the contrary contained
herein or in any other Credit Document, the Administrative Agent is hereby
irrevocably authorized and directed by each Secured Party (without requirement
of notice to or consent of any Secured Party except as expressly required by
Section 12.01) (x) to take any action requested by the Borrower having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Credit
Document or that has been consented to in accordance with Section 12.01 or (ii)
under the circumstances described in paragraph (b) below and (y) enter into
subordination or intercreditor agreements with respect to Indebtedness to the
extent the Administrative Agent or the Collateral Agent is otherwise
contemplated herein as being a party to such intercreditor or subordination
agreement. (a) At such time as (i) the Loans and the other Obligations (other
than Unasserted Contingent Obligations) shall have been paid in full and (ii)
the Commitments have been terminated, the Collateral shall be automatically
released from the Liens created by the Security Documents, and the Security
Documents and all pledges and obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Credit DB1/
110631747.4 132 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit149.jpg]
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person. (b) Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release its interest in particular types
or items of property, or to release any guarantee obligations pursuant to this
Section 12.19. In each case as specified in this Section 12.19, the
Administrative Agent will (and each Lender irrevocably authorizes and directs
the Administrative Agent to), at the Borrower’s request and expense, (i) execute
and deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, the
Administrative Agent’s Liens and all notices of security interests and liens
previously filed by the Administrative Agent and (ii) deliver all possessory
collateral in the Administrative Agent’s possession, custody or control to the
Borrower (or the Borrower’s designee), and (iii) execute and deliver to the
applicable Credit Party such other documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral or obligation from
the assignment, lien or security interest granted under the Security Documents,
in each case in accordance with the terms of the Credit Documents and this
Section 12.19. SECTION 12.21 USA Patriot Act. Each Lender hereby notifies each
Credit Party that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each Credit Party
and other information that will allow such Lender to identify each Credit Party
in accordance with the Patriot Act. Each Credit Party agrees to provide all such
information to the Lenders upon request by the Administrative Agent at any time,
whether with respect to any Person who is a Credit Party on the Closing Date or
who becomes a Credit Party thereafter. SECTION 12.22 No Fiduciary Duty. Each
Credit Party, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Credit Parties, their respective
Subsidiaries and Affiliates, on the one hand, and the Administrative Agent, the
Lenders and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their respective
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. SECTION 12.23 Authorized Officers. The
execution of any certificate requirement hereunder by an Authorized Officer
shall be considered to have been done solely in such Authorized Officer’s
capacity as an officer of the applicable Credit Party (and not individually).
Notwithstanding anything to the contrary set forth herein, the Secured Parties
shall be entitled to rely and act on any certificate, notice or other document
delivered by or on behalf of any Person purporting to be an Authorized Officer
of a Credit Party and shall have no duty to inquire as to the actual incumbency
or authority of such Person. DB1/ 110631747.4 133
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit150.jpg]
SECTION 12.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution, and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [SIGNATURE PAGES FOLLOW] DB1/
110631747.4 134 DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit151.jpg]
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
BORROWER: EVOLENT HEALTH LLC, a Delaware limited liability company By: Name:
Title: PARENT: EVOLENT HEALTH, INC., a Delaware corporation By: Name: Title:
OTHER GUARANTORS: EH HOLDING COMPANY, INC., a Delaware corporation By: Name:
Title: EVOLENT CARE PARTNERS HOLDING COMPANY, INC., a Delaware corporation By:
Name: Title: Signature Page to Credit Agreement DB1/ 110631747.4
DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit152.jpg]
NCIS HOLDINGS, INC., a Delaware corporation By: Name: Title: NCH MANAGEMENT
SYSTEMS, INC., a California corporation By: Name: Title: EVOLENT CARE PARTNERS
OF TEXAS, INC., a Texas corporation By: Name: Title: DB1/ 110631747.4 Signature
Page to Credit Agreement DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 
[exhibit101-amendedcredit153.jpg]
ADMINISTRATIVE AGENT AND A ARES CAPITAL MANAGEMENT LLC, LENDER: a Delaware
limited liability company By: Name: Title: DB1/ 110631747.4 Signature Page to
Credit Agreement DMSLIBRARY01\28390\059001\36918934.v2-5/20/20



--------------------------------------------------------------------------------



 